[sixthamendmenttocreditag001.jpg]
EXECUTION VERSION SIXTH AMENDMENT TO CREDIT AGREEMENT This Sixth Amendment to
Credit Agreement (this “Agreement”), dated as of November 4, 2020 (the
“Effective Date”), is entered into by and among NBL SPV I, LLC, a Delaware
limited liability company (“Borrower”); SMALL BUSINESS LENDING, LLC, a New York
limited liability company, as servicer (“Servicer”); U.S. BANK NATIONAL
ASSOCIATION, as backup servicer (“Backup Servicer”); the LENDERS party hereto
(“Lenders”); and CAPITAL ONE, N.A., as administrative agent for the Secured
Parties (in such capacity, “Administrative Agent”). RECITALS A. Borrower,
Servicer, Backup Servicer, Lenders and Administrative Agent are parties to that
certain Revolving Credit and Security Agreement dated as of July 31, 2018 (as
the same may be amended, amended and restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used in
this Agreement have the meanings given to them in the Credit Agreement, unless
otherwise specified; and B. Borrower has requested that Administrative Agent and
Lenders agree to make certain amendments to the Credit Agreement on the terms
and subject to the conditions set forth in this Agreement, and Administrative
Agent and Lenders have agreed to do so, subject to and upon the terms and
conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Administrative Agent, Lenders, Borrower,
Servicer, and Backup Servicer agree as follows: 1. Amendment to Credit
Agreement. As of the Effective Date, the Credit Agreement (including Schedule 8
thereto) is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached hereto as Exhibit A hereto (the Credit Agreement as amended
hereby, the “Amended Credit Agreement”). 2. No Other Changes. Except as
explicitly amended by this Agreement, all of the terms and conditions of the
Facility Documents shall remain in full force and effect and shall apply to any
advance thereunder. 3. Conditions Precedent. This Agreement shall be effective
on the Effective Date as set forth herein upon satisfaction of the conditions
set forth below, including the receipt by Administrative Agent of an executed
original of this Agreement, together with execution and delivery and/or
satisfaction of each of the following, each in substance and form acceptable to
Administrative Agent: (a) the Acknowledgment and Agreement of Guarantors, set
forth at the end of this Agreement, shall have been duly executed by each
Guarantor; (b) a certificate of a Responsible Officer of the Borrower certifying
(i) as to its Constituent Documents, (ii) as to its resolutions or other action
of its board of directors or members approving this Agreement and the
transactions contemplated thereby, (iii) that its representations and warranties
set forth in the Facility Documents (as defined in the Amended Credit Agreement)
to which it 110936191



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag002.jpg]
is a party are true and correct in all material respects as of the Effective
Date (except to the extent such representations and warranties expressly relate
to any earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date), (iv) no
Default or Event of Default has occurred and is continuing, and (v) as to the
incumbency and specimen signature of each of its Responsible Officers authorized
to execute this Agreement; (c) a certificate of a Responsible Officer of each of
the Guarantors, the Servicer and the Originator, certifying (i) as to its
Constituent Documents, (ii) as to its resolutions or other action of its board
of directors, partners or members approving this Agreement and the transactions
contemplated thereby, (iii) that its representations and warranties set forth in
the Facility Documents (as defined in the Amended Credit Agreement) to which it
is a party are true and correct in all material respects as of the Effective
Date (except to the extent such representations and warranties expressly relate
to any earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date), (iv) no
Default, Event of Default, Potential Servicer Termination Event, Servicer
Termination Event, or default under the Purchase and Contribution Agreement has
occurred and is continuing, and (v) as to the incumbency and specimen signature
of each of its Responsible Officers authorized to execute this Agreement; (d) a
certificate of good standing or qualification, as the case may be, of the
Borrower dated within thirty (30) days of the date of this Agreement, to do
business, certified by the Secretary of State or other Governmental Authority of
the Borrower’s jurisdiction of organization; (e) a written opinion or opinions
of Borrower’s independent counsel addressed to Administrative Agent and the
Lenders and opinions of such other counsel as Administrative Agent deems
reasonably necessary; (f) payment by Borrower of all outstanding fees and
expenses of Administrative Agent; and (g) such other items as Administrative
Agent or any Lender may require. 4. Representations and Warranties. Each of
Borrower and Servicer hereby represents and warrants to Administrative Agent and
Lender as follows: (a) Each of Borrower and Servicer has all requisite power and
authority to execute this Agreement and to perform all of its obligations
hereunder, and this Agreement has been duly executed and delivered by each of
Borrower and Servicer and constitutes the legal, valid and binding obligation of
each of Borrower and Servicer, enforceable in accordance with its terms. (b) The
execution, delivery and performance by each of Borrower and Servicer of this
Agreement have been duly authorized by all necessary limited liability company
action and do not: (i) require any authorization, consent or approval by any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign; (ii) violate any provision of any law, rule or regulation
or of any order, writ, injunction or decree presently in effect, having
applicability to Borrower or Servicer, or the certificate of formation or
operating or limited liability company agreement of Borrower or Servicer; or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which
Borrower or Servicer is a party or by which it or its properties may be bound or
affected. -2- 110936191



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag003.jpg]
(c) All of the representations and warranties contained in Article IV of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date. (d) No Default or Event of Default exists. (e) Each of the
above representations and warranties (other than the representations and
warranties in clauses (c) and (d) above) are hereby made as to the Guarantors
with respect to the Acknowledgment and Agreement of Guarantors, set forth at the
end of this Agreement. 5. No Waiver. The execution of this Agreement and any
documents related hereto and the acceptance of all other agreements and
instruments related hereto shall not be deemed to be a waiver of any Default or
Event of Default under the Credit Agreement or a waiver of any breach, default
or event of default under any Facility Document or other document held by
Administrative Agent, whether or not known to Administrative Agent or any Lender
and whether or not existing on the date of this Agreement. 6. Release. Borrower,
Servicer, and, by signing the Acknowledgement and Agreement of Guarantors set
forth below, each Guarantor, each hereby absolutely and unconditionally releases
and forever discharges the Administrative Agent, the Lenders and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof and any of
their respective Affiliates, together with all of the present and former
directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which the Borrower, Servicer, or any Guarantor, has
had, now has or has made claim to have against any such Person for or by reason
of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Agreement, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown or otherwise. 7. Costs and Expenses. Borrower hereby reaffirms its
obligations under Section 15.04 of the Credit Agreement with respect to the
payment or reimbursement of costs and expenses incurred by Administrative Agent
in connection with the Facility Documents, including without limitation the
reasonable fees and disbursements of legal counsel as set forth therein. Without
limiting the generality of the foregoing, Borrower specifically agrees to pay
all reasonable fees and disbursements of counsel to Administrative Agent for the
services performed by such counsel in connection with the preparation of this
Agreement and the documents and instruments incidental hereto. Borrower hereby
agrees that Administrative Agent may, at any time or from time to time in its
sole discretion and without further authorization by Borrower, make a loan to
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses. 8.
Continuing Effect of Credit Agreement. Except as expressly amended and modified
hereby, the provisions of the Credit Agreement and the Liens granted thereunder,
are and shall remain in full force and effect, and are hereby ratified and
confirmed by Borrower. Borrower acknowledges and agrees that the security
interests and liens granted by Borrower to Administrative Agent under the
Facility Documents shall remain in place, unimpaired by the transactions
contemplated by this Agreement, and Administrative Agent’s priority with respect
thereto shall not be affected hereby or thereby. 9. Miscellaneous. This
Agreement and the Acknowledgment and Agreement of Guarantors are Facility
Documents. This Agreement and the Acknowledgment and Agreement of Guarantors may
be executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original and all of which counterparts, taken
together, shall constitute one and the same instrument. -3- 110936191



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag004.jpg]
This Agreement and the Acknowledgment and Agreement of Guarantors shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, without regard to principles of conflicts of law (other than
Section 5-1401 of the New York General Obligations Law). 10. References. All
references in the Credit Agreement to “this Agreement” shall be deemed to refer
to the Credit Agreement as amended hereby; and any and all references in the
Facility Documents to the Credit Agreement shall be deemed to refer to the
Credit Agreement as amended hereby. [Remainder of page intentionally blank;
signature page follows.] -4- 110936191



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag005.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above. NBL SPV I, LLC, as Borrower By: /s/
Barry Sloane Name: Barry Sloane Title: Chief Executive Officer SMALL BUSINESS
LENDING, LLC, as Servicer By: /s/ Barry Sloane Name: Barry Sloane Title: Chief
Executive Officer [Signature Page – Sixth Amendment to Credit Agreement]



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag006.jpg]
U.S. BANK NATIONAL ASSOCIATION, as Backup Servicer By: /s/ John L. Linssen Name:
John L Linssen Title: Vice President [Signature Page – Sixth Amendment to Credit
Agreement]



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag007.jpg]
CAPITAL ONE, N.A., as Administrative Agent By: /s/ Brian Talty Name: Brian Talty
Title: Senior Vice President CAPITAL ONE, N.A., as Lender By: /s/ Brian Talty
Name: Brian Talty Title: Senior Vice President [Signature Page – Sixth Amendment
to Credit Agreement]



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag008.jpg]
ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS The undersigned, each a Guarantor of
the Obligations of NBL SPV I, LLC, a Delaware limited liability company
(“Borrower”) to CAPITAL ONE, N.A. as administrative agent for the benefit of the
Lenders (“Administrative Agent”) and to the Lenders, pursuant to a (i) Guaranty
of Payment and Performance by Newtek Business Services Corp., a Maryland
corporation, dated as of July 31, 2018, (ii) Guaranty of Payment and Performance
by Newtek Business Services Holdco 6, Inc., a Florida corporation, dated as of
July 31, 2018, and (iii) Guaranty of Payment and Performance by Newtek Business
Lending, LLC, a Florida limited liability company, dated as of July 31, 2018 (as
each may be amended, amended and restated, supplemented, or otherwise modified
from time-to-time, a “Guaranty”), hereby: (i) acknowledges receipt of the
foregoing Sixth Amendment to Credit Agreement (the “Agreement”); (ii) consents
and agrees to the terms (including without limitation the release set forth in
Section 7 of the Agreement) and execution and performance thereof; (iii)
reaffirms all obligations to the Administrative Agent and the Lenders pursuant
to the terms of its respective Guaranty, all of which remain in full force and
effect; (iv) acknowledges that each representation and warranty set forth in
Sections 5(a) and 5(b) of the Agreement relating to such Guarantor is complete,
true and correct as of the date hereof; (v) reaffirms and acknowledges that all
Liens granted by the Guarantors remain in full force and effect and continue to
secure all of the Obligations; and (vi) acknowledges that Administrative Agent
may amend, restate, extend, renew or otherwise modify the Credit Agreement and
any indebtedness or agreement of Borrower, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of the undersigned and without impairing the liability of the
undersigned under its Guaranty for all of the present and future indebtedness
and other obligations to the Administrative Agent. Dated: As of November 4, 2020
NEWTEK BUSINESS SERVICES CORP. By: /s/ Barry Sloane Name: Barry Sloane Title:
Chief Executive Officer NEWTEK BUSINESS SERVICES HOLDCO 6, INC. By: /s/ Barry
Sloane Name: Barry Sloane Title: Chief Executive Officer NEWTEK BUSINESS
LENDING, LLC By: /s/ Barry Sloane Name: Barry Sloane Title: Chief Executive
Officer 110936191



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag009.jpg]
Exhibit A to Sixth Amendment to Credit Agreement Amended Credit Agreement [See
attached.] 110936191



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag010.jpg]
EXHIBIT A AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT REVOLVING
CREDIT AND SECURITY AGREEMENT among NBL SPV I, LLC, as Borrower, SMALL BUSINESS
LENDING, LLC, as Servicer, U.S. BANK NATIONAL ASSOCIATION, as Backup Servicer,
THE LENDERS FROM TIME TO TIME PARTIES HERETO, and CAPITAL ONE, N.A., as
Administrative Agent and as Lead Arranger, Dated as of July 31, 2018
34881204v6110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag011.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION;
COMPUTATIONS 1 Section 1.01. Definitions. 1 Section 1.02. Rules of Construction
39 Section 1.03. Computation of Time Periods 40 Section 1.04. Collateral Value
Calculation Procedures 40 Section 1.05. Agreement to be Construed as a Loan 41
ARTICLE II ADVANCES 41 Section 2.01. Revolving Credit Facility 41 Section 2.02.
Making of the Advances 41 Section 2.03. Evidence of Indebtedness 42 Section
2.04. Payment of Principal and Interest 43 Section 2.05. Prepayment of Advances.
44 Section 2.06. Changes of Commitments. 45 Section 2.07. Maximum Lawful Rate 46
Section 2.08. Several Obligations 46 Section 2.09. Increased Costs 46 Section
2.10. Increase in Facility Amount 48 Section 2.11. Illegality; Inability to
Determine Rates 49 Section 2.12. Rescission or Return of Payment 49 Section
2.13. Past Due and Post Default Interest 49 Section 2.14. Payments Generally 50
Section 2.15. Interest Elections 50 Section 2.16. Compensation; Breakage
Payments 51 Section 2.17. Defaulting Lenders 51 ARTICLE III CONDITIONS PRECEDENT
53 Section 3.01. Conditions Precedent to Initial Advances 53 Section 3.02.
Conditions Precedent to Each Borrowing 56 ARTICLE IV REPRESENTATIONS AND
WARRANTIES 57 Section 4.01. Representations and Warranties of the Borrower 57
Section 4.02. Representations and Warranties of the Servicer 63 ARTICLE V
COVENANTS 65 Section 5.01. Affirmative Covenants of the Borrower 65 Section
5.02. Negative Covenants of the Borrower 73 Section 5.03. Affirmative Covenants
of the Servicer 76 Section 5.04. Negative Covenants of the Servicer 78 Section
5.05. Certain Undertakings Relating to Separateness 79 ARTICLE VI EVENTS OF
DEFAULT 80 Section 6.01. Events of Default 81 Section 6.02. Remedies upon an
Event of Default 84 Section 6.03. Servicer Termination Events 86 Section 6.04.
Remedies upon a Servicer Termination Event. 87 34881204v6110062879 - i-



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag012.jpg]
TABLE OF CONTENTS (continued) Page ARTICLE VII PLEDGE OF COLLATERAL; RIGHTS OF
THE ADMINISTRATIVE AGENT 87 Section 7.01. Grant of Security 87 Section 7.02.
Release of Security Interest 88 Section 7.03. Rights and Remedies 89 Section
7.04. Remedies Cumulative 89 Section 7.05. Loan Documents 90 Section 7.06.
Borrower Remains Liable 90 Section 7.07. Protection of Collateral 91 ARTICLE
VIII ACCOUNTS, ACCOUNTINGS AND RELEASES 92 Section 8.01. Collection of Money 92
Section 8.02. Collection Account 92 Section 8.03. Reserved. 92 Section 8.04.
Reserved. 92 Section 8.05. Delivery of Report, Notices, Etc 92 Section 8.06.
Accountings. 93 Section 8.07. Release of Collateral 94 Section 8.08. Reports by
Independent Accountants 95 Section 8.09. Collection Account Details 95 Section
8.10. Power of Attorney 95 ARTICLE IX APPLICATION OF MONIES 96 Section 9.01.
Disbursements of Monies from Collection Account 96 ARTICLE X SALE OF LOANS;
PURCHASE OF ADDITIONAL LOANS 98 Section 10.01. Sales of Loans. 98 Section 10.02.
Purchase of Additional Loans 99 Section 10.03. Substitution and Transfer of
Loans 99 Section 10.04. Conditions Applicable to All Sale, Substitution and
Purchase Transactions 101 ARTICLE XI ADMINISTRATION AND SERVICING OF CONTRACTS
101 Section 11.01. Designation of the Servicer. 101 Section 11.02. Duties. 102
Section 11.03. Liability of a Successor Servicer; Indemnification of the
Servicer Persons. 104 Section 11.04. Authorization of the Servicer. 104 Section
11.05. Realization Upon Defaulted Loans. 105 Section 11.06. Servicing
Compensation; Payment of Certain Expenses by Borrower 108 Section 11.07. The
Servicer Not to Resign; Assignment 108 Section 11.08. Appointment of Successor
Servicer 108 ARTICLE XII THE ADMINISTRATIVE AGENT 111 Section 12.01.
Authorization and Action. 111 Section 12.02. Delegation of Duties 112 Section
12.03. Administrative Agent’s Reliance, Etc 113 34881204v6110062879 - ii-



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag013.jpg]
TABLE OF CONTENTS (continued) Page Section 12.04. Indemnification 116 Section
12.05. Successor Administrative Agent 117 Section 12.06. Administrative Agent’s
Capacity as a Lender 117 Section 12.07. Proceedings 117 ARTICLE XIII THE
CUSTODIAN 118 Section 13.01. Custodial Agreement. 118 Section 13.02. Duties of
Custodian. 119 Section 13.03. Custodian Removal 120 Section 13.04. Access to
Certain Documentation and Information Regarding the Collateral; Audits. 121
ARTICLE XIV THE BACKUP SERVICER 121 Section 14.01. Designation of the Backup
Servicer 121 Section 14.02. Duties of the Backup Servicer. 121 Section 14.03.
Fees of Backup Servicer 122 Section 14.04. Assumption of Servicing Duties 123
Section 14.05. Indemnity 123 Section 14.06. Additional Provisions Applicable to
Backup Servicer 123 Section 14.07. Resignation of the Backup Servicer 124
Section 14.08. Limitation of Liability of the Backup Servicer 124 ARTICLE XV
MISCELLANEOUS 125 Section 15.01. No Waiver; Modifications in Writing 125 Section
15.02. Notices, Etc 125 Section 15.03. Taxes 127 Section 15.04. Costs and
Expenses; Indemnification 130 Section 15.05. Execution in Counterparts 133
Section 15.06. Assignability 133 Section 15.07. Governing Law 138 Section 15.08.
Severability of Provisions 138 Section 15.09. Confidentiality 138 Section 15.10.
Merger 139 Section 15.11. Survival 139 Section 15.12. Submission to
Jurisdiction; Waivers; Service of Process; Etc 139 Section 15.13. Waiver of Jury
Trial 139 Section 15.14. [Reserved]. 139 Section 15.15. Waiver of Setoff 140
Section 15.16. PATRIOT Act Notice 140 Section 15.17. Legal Holidays 140 Section
15.18. Non-Petition 140 Section 15.19. No Fiduciary Duty 140 Section 15.20.
Sharing of Payments by Lenders 141 34881204v6110062879 -iii-



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag014.jpg]
SCHEDULES Schedule 1 Initial Commitments and Percentages Schedule 2 Forms of
Monthly Report Schedule 3 Initial Eligible Loans Schedule 4 Industry Groups
Schedule 5 Notice Information Schedule 6 Collection Account Details Schedule 7
Scope of Agreed Upon Procedures Schedule 8 Credit and Collection Policy Schedule
9 Approved Hospitality Flags Schedule 10 Review Procedures EXHIBITS Exhibit A
Form of Notice of Borrowing (with attached form of Borrowing Base Calculation)
Exhibit B Form of Notice of Prepayment Exhibit C Form of Assignment and
Acceptance Exhibit D Form of Facility Amount Increase Exhibit E Form of Release
of Interest in Loan Documents Exhibit F-1 Form of Assignment of Mortgage Exhibit
F-2 Form of Assignment of Note Exhibit G Form of Interest Election Request
Exhibit H Form of Closing Certificate Exhibit I Form of U.S. Tax Compliance
Certificate Exhibit J Form of Compliance Certificate Exhibit K Intentionally
Omitted Exhibit L Form of Custodial File Document Receipt Certificate Exhibit M
Form of Account Control Agreement - i- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag015.jpg]
REVOLVING CREDIT AND SECURITY AGREEMENT REVOLVING CREDIT AND SECURITY AGREEMENT
dated as of July 31, 2018 among NBL SPV I, LLC, a Delaware limited liability
company, as borrower (together with its permitted successors and assigns, the
“Borrower”); SMALL BUSINESS LENDING, LLC, a New York limited liability company,
as the servicer (together with its permitted successors and assigns, the
“Servicer”); U.S. BANK NATIONAL ASSOCIATION, as backup servicer (in such
capacity, together with its successors and assigns, the “Backup Servicer”); the
Lenders from time to time party hereto; and CAPITAL ONE, N.A., as administrative
agent for the Secured Parties (as hereinafter defined) (in such capacity,
together with its successors and assigns, the “Administrative Agent”) and as
Lead Arranger. RECITALS: The Borrower desires that the Lenders make advances on
a revolving basis to the Borrower on the terms and subject to the conditions set
forth in this Agreement; and Each Lender is willing to make such advances to the
Borrower on the terms and subject to the conditions set forth in this Agreement.
In consideration of the premises and of the mutual covenants herein contained,
the parties hereto agree as follows: ARTICLE I DEFINITIONS; RULES OF
CONSTRUCTION; COMPUTATIONS Section 1.01. Definitions. As used in this Agreement,
the following terms shall have the meanings indicated: “Account Bank” means (i)
Capital One, N.A. or (ii) another Qualified Institution reasonably acceptable to
the Administrative Agent. “Account Control Agreement” means an agreement in
substantially the form of Exhibit M. “Adjusted Eurodollar Rate” means, for any
day during which LIBOR Advances are outstanding, an interest rate per annum
equal to a fraction, expressed as a percentage, (i) the numerator of which is
equal to the LIBOR Rate for such day and (ii) the denominator of which is equal
to 100% minus the Eurodollar Reserve Percentage. “Adjusted Net Investment
Income” means, with reference to any period in respect of the Parent: (i) net
investment income (or net investment loss), plus (ii) net realized gains
recognized from the sale of guaranteed portions of SBA 7(a) loan investments,
less (iii) realized losses on non-affiliate investments, plus or minus (iv) net
loss on lease adjustment, plus (v) the net realized gains on controlled
investments, plus or minus (vi) the change in fair value of contingent
consideration liabilities, plus (vii) loss on extinguishment of debt.
“Administrative Agent” has the meaning assigned to such term in the introduction
to this Agreement. “Administrative Agent Fee Letter” means that certain fee
letter, dated as of the date hereof, by and between the Administrative Agent and
the Borrower. 34881204v6110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag016.jpg]
“Administrative Expenses” means the fees and expenses (including indemnities)
and other amounts of the Borrower due or accrued with respect to any Payment
Date and payable, on a pro rata basis, to: (a) the Independent Accountants,
agents and counsel of the Borrower for fees and expenses related to the
Collateral and the Facility Documents; and (b) any other Person (other than the
Lenders) in respect of any other fees or expenses permitted under or incurred
pursuant to the Facility Documents and other amounts payable by the Borrower
under any Facility Document; provided that, for the avoidance of doubt, amounts
that are expressly payable to any Person under the Priority of Payments in
respect of an amount that is stated to be payable as an amount other than as
Administrative Expenses (including, without limitation, interest and principal,
other amounts owing in respect of the Advances and the Commitments and servicing
fees) shall not constitute Administrative Expenses. “Administrative
Questionnaire” means an Administrative Questionnaire in a form supplied by the
Administrative Agent. “Advance Rate” means 80%; provided, that, solely during
the Exclusion Period, the “Advance Rate” applicable solely to the Mohawk Loan
shall be: (a) if the relevant Obligors of the Mohawk Loan have made all payments
of accrued and owing interest when due, sixty percent (60.0%); (b) if the
relevant Obligors of the Mohawk Loan have failed to make any payment of accrued
and owing interest when due, zero percent (0.0%); and (c) if at any time during
the Exclusion Period the relevant Obligors of the Mohawk Loan have made all
payments of accrued and owing principal and interest for three (3) consecutive
months, the Advance Rate applicable to the Mohawk Loan shall be eighty percent
(80.0%) for so long as (i) the Mohawk Loan is otherwise deemed an Eligible Loan
at such time and (ii) the relevant Obligors continue to make all payments of
accrued and owing principal and interest when due. “Advances” has the meaning
assigned to such term in Section 2.01. “Affected Person” means (i) each Lender
and each of its Affiliates and (ii) any assignee or participant of any Lender.
“Affiliate” means, in respect of a referenced Person, another Person
Controlling, Controlled by or under common Control with such referenced Person;
provided that a Person shall not be deemed to be an “Affiliate” of an Obligor
solely because it is under the common ownership or control of the same financial
sponsor or affiliate thereof as such Obligor (except if any such Person or
Obligor provides collateral under, guarantees or otherwise supports the
obligations of the other such Person or Obligor). “Agent’s Account” means
Capital One, N.A., ABA #065000090, Account: 7057502962, Attention: Structured
Products Loan Collections, Reference: NBL SPV I, LLC. “Aggregate Principal
Balance” means, when used with respect to all or a portion of the Eligible
Loans, the sum of the outstanding Principal Balances of all or of such portion
of such Eligible Loans. “Agreement” means this Revolving Credit and Security
Agreement. “Alternative Interest Rate Election Event” has the meaning assigned
to such term in Section 2.11(d). - 2- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag017.jpg]
“Alternative Rate” means an interest rate per annum equal to (i) if a Eurodollar
Disruption Event has occurred and is continuing or an Event of Default has
occurred and is continuing (and has not otherwise been waived by the Lenders
pursuant to the terms hereof), the Base Rate, or (ii) in all other cases, the
Adjusted Eurodollar Rate. “Applicable Law” means any Law of any Governmental
Authority, including all Federal and state banking or securities laws, to which
the Person in question is subject or by which it or any of its assets or
properties are bound. “Applicable Margin” means with respect to LIBOR Advances,
2.75% per annum, and with respect to Base Rate Advances, 0.00% per annum.
“Appraised Value” means the “as is” value of the Project Property (or, with
respect to Renovation Loans and Construction Loans, the “as completed” value),
in each case as determined in accordance with the requirements and standards of
the SBA 504 Loan Program. “Approved Hospitality Property” means a hotel property
that is (i) operated under one of the hotel brands set forth on Schedule 9
attached hereto; (ii) has hotel rooms only in interior corridors; and (iii) that
is less than 25 years old as of any applicable date of determination. “Asset
Coverage Ratio” means, on any Determination Date, for Parent, the ratio which
the value of total assets, less all liabilities and indebtedness not represented
by Senior Securities, bears to the aggregate amount of Senior Securities
representing indebtedness of the Parent (all as determined pursuant to the
Investment Company Act and any orders of the SEC issued to the Borrower
thereunder). “Asset Coverage Ratio Test” means a test that will be satisfied on
any date of determination if the Asset Coverage Ratio is one hundred fifty
percent (150%) or greater. “Asset Schedule and Exception Report” means, with
respect to any Loan File, a list attached to a Custodial File Document Receipt
Certificate of all the related Collateral Loans and the documents being held by
the Custodian in respect thereof, together with a list of codes identifying all
Exceptions related thereto. Each Asset Schedule and Exception Report shall set
forth (a) the Collateral Loans subject to the Lien of the Administrative Agent
for the benefit of the Secured Parties on any applicable Business Day, as well
as the other Collateral Loans held by the Custodian pursuant to the Custodial
Agreement, and (b) all Exceptions with respect thereto, with any updates thereto
from the time last delivered. “Assignment and Acceptance” means an Assignment
and Acceptance in substantially the form of Exhibit C, entered into by a Lender,
an assignee, the Administrative Agent and, if applicable, the Borrower.
“Assignment of Mortgage” means, with respect to a Collateral Loan, the executed
instrument of assignment of the related Mortgage in recordable form and all
other documents securing such Loan in substantially the form of Exhibit F-1 and
that is in a form sufficient under the laws of the jurisdiction in which the
Project Property which is the subject of such Mortgage is located to permit the
assignee to exercise all rights granted by the seller under such Mortgage and
such other documents and all rights available under applicable law to the
obligee under such Loan and which may also, to the extent permitted by the laws
of the state in which the Project Property is located, be a blanket instrument
of assignment covering other Mortgages; provided, however, that the Custodian
shall have no obligation to determine whether any such assignment is in
recordable form. - 3- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag018.jpg]
“Assignment of Note” means each allonge or any other instrument of transfer
assigning a Loan Note issued by an Obligor substantially in the form of Exhibit
F-2. “Availability” means the leastlesser of: (a) (a) the Facility Amount at
such time minus the Net Aggregate Exposure Amount at such time; and (b) (b) (i)
the product of (x) the Borrowing Base times (y) the Advance Rate, minus (ii) the
product of the (x) Net Aggregate Exposure Amount times (y) the difference
between (1) 100% minus (2) the Advance Rate, minus (iii) any applicable
Reserves. “Availability Test” means a test that will be satisfied at any time if
(a) the aggregate outstanding principal balance of the Advances at such time is
less than or equal to (b) the Availability at such time. “Backup Servicer” means
U.S. Bank National Association, and any successor thereto appointed under this
Agreement. “Backup Servicer Fee Letter” means the U.S. Bank National Association
fee letter, dated as of July 13, 2018, setting forth the fees payable by the
Borrower to the Backup Servicer in connection with the transactions contemplated
by this Agreement. “Backup Servicer Indemnified Amounts” has the meaning set
forth in Section 14.05. “Bail-In Action” means the exercise of any Write-Down
and Conversion Powers by the applicable EEA Resolution Authority in respect of
any liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. “Bankruptcy Code” means the
United States Bankruptcy Code, as amended. “Base Rate” means, on any date, a
fluctuating interest rate per annum equal to the highest of (a) the Prime Rate,
(b) the Federal Funds Rate plus 0.50%, and (c) other than as a result of a
Eurodollar Disruption Event, the LIBOR Rate plus 1.0%. The Base Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer of the Administrative Agent or any Lender.
Interest calculated pursuant to clauses (a) and (b) above will be determined
based on a year of 365 days or 366 days, as applicable, and actual days elapsed.
Interest calculated pursuant to clause (c) above will be determined based on a
year of 360 days and actual days elapsed. “Base Rate Advance” means an Advance
bearing Interest at the Base Rate. For the avoidance of doubt, a Borrowing
bearing Interest at the Base Rate pursuant to clause (c) of the definition
thereof shall constitute a Base Rate Advance until such Borrowing is converted
to a LIBOR Advance at the option of the Borrower pursuant to Section 2.15
hereof. “Beneficial Ownership Certification” means a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation. - 4-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag019.jpg]
“Beneficial Ownership Regulation” has the meaning set forth in Section 8. “BHC
Act Affiliate” of a party means an “affiliate” (as such term is defined under,
and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. “Borrower”
has the meaning assigned to such term in the introduction to this Agreement.
“Borrower Account” means that certain deposit account designated in writing from
time to time by the Borrower to the Administrative Agent in a Notice of
Borrowing as the deposit account into which the proceeds of each Borrowing are
to be deposited. “Borrowing” has the meaning assigned to such term in Section
2.01. “Borrowing Base” means, at any time, (a) the Aggregate Principal Balance;
minus (b) any Excess Concentration Amount; (c) any applicable Reserves; minus
(cd) the aggregate net amount payable by the Borrower (determined as of any time
based on the termination value thereof), if any, under any interest rate swap,
exchange, cap, collar, floor, forward, future or option agreement, or any other
similar interest rate hedging arrangement with respect to Fixed Rate Loans. For
the avoidance of doubt, the net amount owed to the Borrower under any interest
rate hedges shall be zero for purposes of determining the Borrowing Base.
“Borrowing Base Calculation Statement” means a statement in substantially the
form attached as Schedule I to the form of Notice of Borrowing attached hereto
as Exhibit A, as such form of Borrowing Base Calculation Statement may be
modified by the Administrative Agent from time to time to the extent such form
does not, in the good faith opinion of the Administrative Agent, accurately
reflect the calculation of the Borrowing Base required hereunder. “Borrowing
Base Inclusion Criteria” means, with respect to any Collateral Loan, the SBA
Loan Borrowing Base Inclusion Criteria. “Borrowing Base Inclusion Criteria
Exception Loan” means a Collateral Loan that does not satisfy one or more of the
Borrowing Base Inclusion Criteria but is approved as an Eligible Loan by the
Administrative Agent acting in its sole discretion. “Borrowing Base Inclusion
Date” means, with respect to any Collateral Loan that satisfies each of the
Eligibility Criteria, the date such Collateral Loan either satisfied each of the
Borrowing Base Inclusion Criteria applicable to such Collateral Loan or became a
Borrowing Base Inclusion Criteria Exception Loan and was included in the
calculation of the Borrowing Base. “Borrowing Date” means the date of a
Borrowing. “Business Day” means any day other than a Saturday or Sunday,
provided that (i) days on which banks are authorized or required to close in New
York, New York, St. Paul, Minnesota, or Chicago, Illinois, and (ii) if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of an Advance bearing interest at the LIBOR Rate or the
determination of the LIBOR Rate, days on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England are closed, shall
not constitute Business Days. “Cash” means Dollars immediately available on the
day in question. - 5- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag020.jpg]
“CDC” means a Certified Development Company as authorized by the SBA to deliver
loan financing under the SBA 504 Loan Program. “CERCLA” means, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended by
the Superfund Amendment and Reauthorization Act of 1986 and all other amendments
thereto, together with the rules and regulations promulgated thereunder as in
effect from time to time. “Change of Control” means, at any time, the occurrence
of one of the following events: (a) Parent fails to own directly or indirectly
100.0% of the equity interests of Holdco 6 free and clear of all Liens at any
time; (b) Holdco 6 fails to own directly or indirectly 100.0% of the equity
interests of Originator free and clear of all Liens at any time, (c) Originator
fails to own directly or indirectly 100.0% of the equity interests of Borrower,
free and clear of all Liens at any time (other than any Lien granted therein
under the Pledge Agreement), or (d) Parent fails to own directly or indirectly
100.0% of the equity interests of Servicer. “Charged-Off Loan” means any Loan
(i) that the Borrower (or the Servicer) has reasonably determined in accordance
with the Servicing Standard and the Credit and Collection Policies that such
Collateral Loan shall be placed on “non-accrual” status or “not collectible,
(ii) for which an Insolvency Event has occurred with respect to the related
Obligor, or (iii) that is more than 180 days past due. “Charged-Off Loan Ratio”
means, with respect to any calendar quarter, the ratio, expressed as a
percentage the Aggregate Principal Balance of all Collateral Loans that became
Charged-Off Loans during the twelve calendar months then ended divided by (ii)
the average of the Aggregate Principal Balance with respect to all Collateral
Loans as of the last day of the prior Collection Period and the previous eleven
Collection Periods; provided that if twelve (12) consecutive calendar months
have not yet elapsed since the Borrower was formed, the Charged-Off Loan Ratio
shall initially be measured from the period of the date of formation of the
Borrower to the most recently ended month or fiscal quarter (as the case may
be), with applicable amounts in such period annualized for purposes of such
calculations, and shall subsequently include each period of the last 12
consecutive reported calendar months or four consecutive reported fiscal
quarters (as the case may be) of Borrower. “Closing Date” means July 31, 2018.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute. “Collateral” has the meaning assigned to such term in
Section 7.01(a). “Collateral Loan” means a Loan owned by the Borrower and
included as part of the Collateral. “Collateral Loan File Checklist” means an
electronic or hard copy, as applicable, checklist substantially in the form of
Attachment B to the Custodial Delivery Certificate delivered by or on behalf of
the Borrower to the Custodian, for each Loan, of all Loan Documents to be
included within the respective loan file. “Collateral Loan Schedule” means the
list of Collateral Loans delivered by the Borrower to the Custodian in
accordance with the terms of the Custodial Agreement, setting forth, as
applicable, with respect to each such Collateral Loan, the information specified
on Attachment A to the Custodial Delivery Certificate. - 6- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag021.jpg]
“Collateral Quality Tests” means, after such time as there are fifteen (15) or
more Eligible Loans in the Borrowing Base, as of any date of determination, a
set of tests that are satisfied so long as each of the following are satisfied:
(a) the Modified Loan Ratio (excluding the Mohawk Loan until the first to occur
of (i) the end of the Exclusion Period, and (ii) such time, if any, as the
relevant Obligors fail to make a payment of accrued and owing interest when due)
does not exceed 5.0% as of the end of any Collection Period; (b) the Defaulted
Loan Ratio (excluding the Mohawk Loan until the first to occur of (i) the end of
the Exclusion Period, and (ii) such time, if any, as the relevant Obligors fail
to make a payment of accrued and owing interest when due) does not exceed 5.0%
as of the end of any Collection Period; and (c) the Charged-Off Loan Ratio does
not exceed 2.5% as of the end of any Collection Period. “Collection Account”
means the trust account established pursuant to Section 8.02. “Collection
Period” means each calendar month; provided, however that the initial Collection
Period shall be the period from and including the Closing Date to and including
the last day of the calendar month in which the Closing Date occurs; provided,
further that the final Collection Period preceding the Final Maturity Date or
the final Collection Period preceding an optional prepayment in whole of the
Advances shall end on the Final Maturity Date or the date of such prepayment,
respectively. “Collections” means (i) all cash collections, distributions,
payments and other amounts received, and to be received by the Borrower, from
any Person in respect of any Collateral Loan, including all principal, interest,
fees, distributions and redemption and withdrawal proceeds payable to the
Borrower under or in connection with any such Collateral Loan, all servicing
fees received by the Borrower in respect of any guaranteed portion of a
Collateral Loan sold to a third party, guaranty payments and all Proceeds from
any sale or disposition of any such Collateral Loan or other recoveries from the
Obligor or the Loan Collateral with respect to such Collateral Loan; and (ii)
all amounts paid to the Borrower under any interest rate swap, exchange, cap,
collar, floor, forward, future or option agreement, or any other similar
interest rate, currency or commodity hedging arrangement with respect to Fixed
Rate Loans. “Commitment” means, as to each Lender, the obligation of such Lender
to make, on and subject to the terms and conditions hereof, Advances to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding for such Lender up to but not exceeding the amount set forth
opposite the name of such Lender on Schedule 1 or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable, as such amount may be reduced from time to time pursuant to Section
2.06 or increased or reduced from time to time pursuant to assignments effected
in accordance with Section 15.06(a). “Commitment Termination Date” means the
earlier of (a) the last day of the Reinvestment Period (or such later date as
may be agreed by the Borrower and each of the Lenders and notified in writing to
the Administrative Agent) or (b) the date of the termination of the Commitments
and the acceleration of the Advances pursuant to Section 6.02. “Concentration
Limitations” means, as of any date of determination, the following limitations
applied to the Concentration Test Amount, and when calculated as a percentage of
the Concentration Test Amount in accordance with the procedures set forth in
Section 1.04, provided that for purposes of - 7- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag022.jpg]
calculating each of the following limitations Unseasoned Second Lien Loans owed
by any single Obligor may be excluded from such calculations: (a) not more than
$7,500,000 consists of First Lien Loans owed by any single Obligor; (b) not more
than $5,500,000 consists of Second Lien Loans owed by any single Obligor; (c)
not more than the greater of (i) $15,000,000, and (ii) 30.0% of the
Concentration Test Amount consists of Eligible Loans that are Special Purpose
Loans; (d) not more than the greater of (i) $15,000,000,12,500,000, and (ii)
30.020.0% of the Concentration Test Amount consists of Eligible Loans that are
secured by Approved Hospitality Propertieswith Obligors in the “Accommodation”
Industry Group; (e) not more than the greater of (i) $10,000,000,12,500,000, and
(ii) 20.0% of the Concentration Test Amount consists of Eligible Loans with
Obligors in the three largest Industry GroupGroups (measured as the three
Industry GroupGroups with the largest percentagepercentages of the Concentration
Test Amount), excluding Collateral Loans that are secured by Approved
Hospitality Properties; other than the following Industry Groups: (1) Food
Services and Drinking Places, (2) Amusement, Gambling, and Recreation Industries
and (3) Accommodation); (f) not more than the greater of (i) $10,000,000, and
(ii) 20.0% of the Concentration Test Amount consists of Eligible Loans with
Obligors in any Industry Group other than the Industry Groups comprising the
three largest Industry Groups as determined, and subject to, clause (e) above;
(g) not more than the greater of (i) $15,000,000,25,000,000, and (ii) 25.030.0%
of the Concentration Test Amount consists of Eligible Loans from Obligors
located in the state representing the largest percentage of the Concentration
Test Amount; (h) not more than the greater of (i) $10,000,000,12,500,000, and
(ii) 20.0% of the Concentration Test Amount consists of Eligible Loans from
Obligors located in the state representing the second largest percentage of the
Concentration Test Amount; (i) not more than the greater of (i) $8,000,000, and
(ii) 17.5% of the Concentration Test Amount consists of Eligible Loans from
Obligors located in the state representing the third largest percentage of the
Concentration Test Amount; (j) not more than the greater of (i) $6,000,000, and
(ii) 10.0% of the Concentration Test Amount consists of Eligible Loans from
Obligors located in any single state other than as set forth in clauses (f),
(g), and (h) above; (k) not more than the greater of (i) $12,500,000, and (ii)
20.0% of the Concentration Test Amount consists of Construction Loans; and (l)
not more than the greater of (i) $15,000,000,20,000,000, and (ii) 25.030.0% of
the Concentration Test Amount consists of Construction Loans and Renovation
Loans in the - 8- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag023.jpg]
aggregate; provided that for purposes of this clause (j), (x) if less than 20%
of the proceeds of an Eligible Loan are used for the conversion or renovation of
existing facilities, then only such portion of the loan proceeds used for the
conversion or renovation of existing facilities shall be included in
calculations of this clause (j), and (y) if 20% or greater of the proceeds of an
Eligible Loan are used for the conversion or renovation of existing facilities,
then the entire amount of such Eligible Loan shall be included in calculations
of this clause (j). “Concentration Test Amount” means the Aggregate Principal
Balance of all Eligible Loans other than Unseasoned Second Lien Loans.
“Constituent Documents” means in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
operating agreement, partnership agreement, joint venture agreement, trust
agreement or other applicable agreement of formation or organization (or
equivalent or comparable constituent documents) and other organizational
documents and by-laws and any certificate of incorporation, certificate of
formation, certificate of limited partnership and other agreement, similar
instrument filed or made in connection with its formation or organization, in
each case, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time. “Construction Loan” means a Collateral
Loan, the proceeds of which will be used for the construction of new facilities.
“Continued Errors” has the meaning specified in Section 11.08(f). “Control”
means the direct or indirect possession of the power to direct or cause the
direction of the management or policies of a Person, whether through ownership,
by contract, arrangement or understanding, or otherwise. “Controlled” and
“Controlling” have the meaning correlative thereto. “Covered Entity” means any
of the following: (i) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
47.3(b); or (iii) a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b). “Covered Party” has the meaning set forth
in Section 15.22. “Credit and Collection Policies” means the credit policies of
Originator attached hereto as Schedule 8, as amended subject to the terms
hereof, together with the Servicing Standard.1 “Custodial Agreement” means that
certain Custodial Agreement dated as of the date hereof, by and among the
Custodian, the Borrower, Newtek Business Lending, LLC, as seller, the Servicer,
and the Administrative Agent, as the same may be amended, restated, supplemented
or otherwise modified from time to time. “Custodial Delivery Certificate” means
a delivery certificate substantially in the form set forth in the Custodial
Agreement, executed by the Borrower in connection with its delivery of a Loan
File to the Custodian pursuant to the Custodial Agreement. “Custodial File
Document Receipt Certificate” means a receipt substantially in the form of
Exhibit L delivered to the Borrower with a copy to the Administrative Agent by
the Custodian covering 1 NTD: Newtek to send PDF of Credit and Collection
Policies. - 9- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag024.jpg]
all of the Collateral Loans subject to the Custodial Agreement from time to
time, as reflected on the Asset Schedule and Exception Report attached thereto
in accordance with Section 13.02. “Custodian” means U.S. Bank National
Association, and any successor thereto appointed under the Custodial Agreement.
“Data File” has the meaning assigned to such term in Section 8.06(a). “Debtor
Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect. “Default” means any event which, with the passage of
time, the giving of notice, or both, would (if not cured or otherwise remedied
during such time) constitute an Event of Default. “Default Rate” means a rate
per annum equal to: (a) with respect to LIBOR Advances, the sum of (i) the LIBOR
Rate plus (ii) the Applicable Margin then applicable to such LIBOR Advance, plus
(iii) 2.0%; and (b) with respect to Base Rate Advances or any other Obligation,
the sum of (i) the Base Rate plus (ii) the Applicable Margin then applicable to
such Base Rate Advances plus (iii) 2.0%. “Defaulted Loan” means any Loan as to
which any of the following occurs: (a) a default as to all or any portion of one
or more payments of principal and/or interest has occurred with respect to such
Loan and such payment default has continuedis past due for 30 days or more; (b)
a default other than a payment default described in clause (a) above (after
giving effect to any grace period applicable thereto) and for which the Borrower
(or the Originator or other applicable lender pursuant to the related Loan
Documents, as applicable) has elected to exercise any of its rights and remedies
under such related Loan Documents (including, without limitation, acceleration
or foreclosing on collateral, but excluding the exercise of any rights to
receive reports or conduct audits); (c) the related Obligor or Loan Guarantor of
such Loan is the subject of an Insolvency Event; (d) any or all of the principal
amount due under such Loan is reduced or forgiven; (e) the Servicer or the
Borrower has reasonably determined in accordance with the Servicing Standard and
the Credit and Collection Policies that such Loan shall be placed on
“non-accrual” status or “not collectible”; (f) a Material Modification has
occurred with respect to such Loan without the prior written consent of the
Administrative Agent; or - 10- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag025.jpg]
(g) is subject to a mandatory repurchase as a Warranty Loan under the Purchase
and Contribution Agreement. “Defaulted Loan Ratio” means, with respect to any
Collection Period, the ratio, expressed as a percentage, of (i) the Aggregate
Principal Balance of all Loans in the overall managed portfolio of Loans
serviced by Servicer which became or would become (if owned by the Borrower) a
Defaulted Loan during the twelve calendar months then ended divided by (ii) the
average of the Aggregate Principal Balance of all such Loans in the overall
managed portfolio of Loans serviced by Servicer as of the last day of the prior
Collection Period and the previous eleven Collection Periods. “Defaulting
Lender” means, subject to Section 2.17(b), any Lender that (a) has failed to (i)
fund all or any portion of its Advances within two (2) Business Days of the date
such Advances were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, at
any time after the Closing Date (i) become the subject of a proceeding under any
Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) upon delivery of written notice
of such determination to the Borrower and each Lender. “Default Right” has the
meaning assigned to that term in, and shall be interpreted in accordance with,
12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “Deliver” or “Delivered” or
“Delivery” means the taking of the following steps: (a) in the case of each
Instrument, causing the delivery of such Instrument to the Custodian; and - 11-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag026.jpg]
(b) in the case of each account or general intangible, causing the filing of a
Financing Statement in the office of the Secretary of State of the State of
Delaware. In addition, the Borrower (or a Successor Servicer) will obtain any
and all consents required by the related Loan Documents relating to any
Instruments, accounts or general intangibles for the transfer of ownership
and/or pledge hereunder (except to the extent that the requirement for such
consent is rendered ineffective under Section 9-406 of the UCC). “Determination
Date” means the last day of each Collection Period. “Division” means the
division of the assets, liabilities or obligations of a Person (the “Dividing
Person”) among two or more Persons (whether pursuant to a “plan of division” or
similar arrangement), which may or may not include the Dividing Person and
pursuant to which the Dividing Person may or may not survive. “Document
Custodian” means the Custodian when acting in the role of a custodian of the
Loan Documents hereunder. “Document Custodian Facilities” means the office of
the Document Custodian specified on Schedule 5. “Dollars” and “$” mean lawful
money of the United States of America. “Due Date” means each date on which any
payment is due on a Loan in accordance with its terms. “EBITDA” means, with
reference to any period, net income (or net loss) of the Borrower for such
period computed on a consolidated basis in accordance with GAAP plus all amounts
deducted in arriving at such net income amount in respect of Interest Expense,
Taxes, depreciation and amortization as determined and calculated by the
Borrower (or a Successor Servicer) in a manner acceptable to the Administrative
Agent in its sole discretion. “EEA Financial Institution” means (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Eligibility Criteria” means, with respect to any Loan,
the following eligibility criteria: (a) such Loan is either a First Lien Loan or
an Eligible Second Lien Loan; - 12- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag027.jpg]
(b) is an obligation of an Obligor that (x) is not a Governmental Authority or a
natural person and (y) is a business entity organized or incorporated in the
United States (or any state, territory or possession thereof); (c) unless such
Loan is an Eligible Second Lien Loan, such Loan is not (and is not expressly
permitted by its terms to become) subordinate in right of payment to any other
contractual pre-petition obligation for borrowed money of the related Obligor in
any bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceedings; (d) is fully secured by the related Project Property
and the related Project Property is commercial real property that is at least
51% owner occupied; (e) no Insolvency Event with respect to the Obligor or any
related Loan Guarantor shall have occurred within the previous three (3) years;
(f) is not a Defaulted Loan or Charged-Off Loan and is not in payment deferral;
(g) provides for payment of interest in cash no less frequently than quarterly
and provides for the full principal balance to be payable in cash at or prior to
its maturity; (h) is denominated and payable in Dollars and the related Loan
Documents do not permit either (x) such debt to be denominated in any other
currency or (y) permit the place of payment to be changed; (i) if the (i)
related Project Property is a hotel property, such Project Property is an
Approved Hospitality Property and (ii) if the Obligor with respect to the Loan
is in the “Accommodation” Industry Group, such Loan is secured by an Approved
Hospitality Property; (j) such Loan was not selected for inclusion in the pool
of assets that are sold to the Borrower by the Originator in a manner materially
adverse to the interests of the Secured Parties; (k) is not subject to material
non-credit related risk (such as a Loan the payment of which is expressly
contingent upon the non-occurrence of a catastrophe) as determined in accordance
with the Credit and Collection Policy; (l) the Loan is not subject to any
pending or threatened litigation, right of rescission, set-off, counterclaim or
defense, including the defense of usury, or any assertion thereof by the related
Obligor, nor will the operation of any of the terms of such Loan or any Loan
Document, or the exercise of any right thereunder, including, without
limitation, remedies after default, render either the Loan or any Loan Document
unenforceable in whole or in part; nor is the Loan subject to any prepayment in
an aggregate amount less than the remaining Principal Balance of the Loan plus
all accrued and unpaid interest; (m) such Loan (i) was originated, underwritten,
closed, and documented by the Originator in the ordinary course of its business
in accordance with the Credit and Collection Policies, (ii) was documented
pursuant to legal documentation in form and substance satisfactory to the
Administrative Agent in accordance with Applicable Laws and all rules,
regulations and guidelines of the SBA necessary to qualify such Loan under the
SBA 504 Loan Program; provided, that legal documentation that conforms in all
material respects to forms provided by the SBA, standard forms of mortgages or
deeds of trust procured by Borrower for use in specific jurisdictions, or other
forms of documents previously approved by the Administrative Agent shall - 13-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag028.jpg]
be presumed to be satisfactory to the Administrative Agent, (iii) is
administered in accordance with and has been at all times in compliance with the
Credit and Collection Policies and Applicable Laws, and all rules, regulations
and guidelines of the SBA and the SBA 504 Loan Program (notwithstanding that a
CDC is responsible for ensuring eligibility under the SBA 504 Loan Program with
respect to Second Lien Loans) including, without limitation, all terms set forth
in the related Third Party Lender Agreement and the SBA Authorization, (iv) was
purchased from the Originator and conveyed to the Borrower pursuant to the
Purchase and Contribution Agreement, and (v) the SBA and applicable CDC were
provided notice of the sale of such SBA Loan in accordance with the terms set
forth in the related Third Party Lender Agreement; (n) is guaranteed by one or
more natural persons pursuant to a valid and binding guarantee agreement and, if
such Loan is a Second Lien Loan, the related SBA Guaranty is in accordance with
the SBA 504 Loan Program; (o) the Obligor of which is not an Affiliate of the
Borrower, the Originator, or the Servicer; (p) has an original and remaining
term to maturity of not more than twenty-five (25) years; (q) is fully
assignable by the Borrower without restriction (or subject only to restrictions
which have been complied with) and may be collaterally assigned by the Borrower
to the Administrative Agent without restriction (or subject only to restrictions
which have been complied with), and the rights to service, administer and
enforce rights and remedies in respect of the same under the Loan Documents
inure to the benefit of the holder of such Loan or its designee (subject to
customary consent rights of the Obligor and any applicable agent, which have all
been obtained with respect to the assignment to the Borrower); (r) such Loan
does not contain a confidentiality provision that restricts the ability of the
Administrative Agent, on behalf of the Secured Parties, to exercise its rights
under the Facility Documents, including, without limitation, its rights to
review the Loan or the Borrower’s credit approval file in respect of such Loan;
provided, however, that a provision which requires the Administrative Agent or
other prospective recipient of confidential information to maintain the
confidentiality of such information shall not be deemed to restrict the exercise
of such rights; (s) there are no proceedings pending or, to the best of the
Borrower’s knowledge, threatened (i) asserting an Insolvency Event has occurred
with respect to the Obligor or the Loan Guarantor or (ii) wherein the Obligor of
such Loan, or any other Person or Governmental Authority, has alleged that such
Loan or the Loan Documents with respect to such Loan are illegal or
unenforceable; (t) to the Borrower’s knowledge after performance of commercially
reasonable due diligence, the underlying collateral related to such Loan has not
been used by the related Obligor in any manner or for any purpose which would
result in any material risk of liability being imposed upon the Borrower, the
Administrative Agent or the Lender under any Applicable Law; (u) the origination
of such Loan by the Originator and the ownership of such Loan by the Borrower
will not violate any Applicable Law, cause the Borrower or the pool of assets to
be required to be registered as an investment company under the Investment
Company Act, or cause the Administrative Agent or any Lender to fail to comply
with any request or directive - 14- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag029.jpg]
from any banking authority or Governmental Authority having jurisdiction over
the Administrative Agent or any Lender; (v) the Borrower has a valid and binding
ownership interest in its entirety free and clear of any Liens, claims or
encumbrances of any nature whatsoever except for Permitted Liens, in such Loan;
provided that such Permitted Liens do not directly secure indebtedness for
borrowed money other than Permitted Liens granted under this Agreement and/or
the other Facility Documents; and, if such Loan is an Eligible Second Lien Loan,
the lien of the related First Lien Loan; (w) such Loan is in full force and
effect and, together with the related Loan Documents, constitutes the legal,
valid and binding payment obligation of the related Obligor and each guarantor
thereof, enforceable by or on behalf of the holder thereof against such Obligor
or guarantor in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization and similar laws and subject to general principles of
equity; (x) the Obligor of such Loan is not in an Excluded Industry; (y) the
Borrower, the Servicer, and any of their Affiliates and agents, with respect to
such Loan, have at all times complied, in all material respects, with all
requirements of Applicable Law and such Loan does not violate any Applicable Law
in any material respect; (z) at the time of acquisition thereof, the all-in
yield with respect to such Loan is equal to or greater than the applicable
Interest Rate hereunder; (aa) as of the date such Loan was originated by the
Originator and acquired by the Borrower, with respect to which the Originator
and the Borrower had all necessary licenses and permits to originate or purchase
such Loan in the state where the Obligor is located and the related Project
Property is located and enter into the related Loan Documents; (bb) the
underlying collateral with respect to such Loan is in good repair and free of
any damage, waste or defective condition that would materially and adversely
affect the value of such collateral as security for such Loan and the Loan
Documents with respect to such Loan require that the related Obligor maintain
the underlying collateral for such Loan in good repair and the Obligor with
respect to such Loan is required to maintain adequate insurance coverage
(including, without limitation, flood insurance and any other insurance required
under SBA requirements, as applicable) with respect to its assets and there is
no total or partial condemnation proceeding or eminent domain proceeding pending
or threatened against the related collateral; (cc) such Loan is a Loan with
respect to which the Borrower has a valid first priority or, if such Loan is an
Eligible Second Lien Loan, junior priority perfected security interest and Lien
in all underlying collateral for the applicable Loan free and clear of any Liens
other than Permitted Liens; provided that such Permitted Liens do not directly
secure indebtedness for borrowed money; provided, that at the discretion of
Administrative Agent, the perfection requirements of this clause may be deemed
satisfied if escrow arrangements reasonably acceptable to the Administrative
Agent are in place to insure that all steps necessary for such perfection will
be accomplished promptly, and in any event within seven (7) Business Days
following the disbursement by the Borrower of the proceeds of such Loan; - 15-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag030.jpg]
(dd) such Loan conforms to all requirements of the SBA applicable to the SBA
Authorization and, with respect to an Eligible Second Lien Loan, the SBA
Guaranty; (ee) such Loan is a Loan with respect to which (A) no event or
condition has occurred that would release the SBA from its obligations to
Borrower with respect to the applicable SBA Loan, (B) the SBA has not rejected
the applicable SBA Loan or the applicable Loan Documents in any respect, and (C)
if such Loan is an Eligible Second Lien Loan, no event has occurred pursuant to
which the SBA has reduced the amount of its guarantee of any of the foregoing
(but in such event only to the extent of such reduction); (ff) such Loan is a
Loan with respect to which the insurance coverage required by the applicable
Loan Documents is in full force and effect and Borrower has been named as loss
payee or additional insured, as applicable, with respect thereto; (gg) such Loan
has not been turned over to the SBA or any other Person for servicing or
collection; (hh) such Loan is not a Participation Interest in a Loan; (ii) if
such Loan is a Renovation Loan or Construction Loan and requires the Borrower to
make one or more future advances to the Obligor under the Loan Documents, such
Loan (i) specifies a maximum amount that can be borrowed on one or more fixed
borrowing dates, and (ii) does not permit the re-borrowing of any amount
previously repaid by the Obligor thereunder; (jj) such Loan does not constitute
Margin Stock and no part of the proceeds of such loan or any other extension of
credit made thereunder will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock; (kk) such Loan is in the form of, and is treated as, indebtedness for
U.S. federal income tax purposes; (ll) such Loan does not subject the Borrower
to any withholding tax, other tax, fee or governmental charge unless the Obligor
is required to make “gross-up” payments constituting 100% of such withholding
tax, other tax, fee or governmental charge on an after-tax basis (other than
with respect to customary “excluded taxes”); (mm) such Loan, at acquisition, is
not the subject of an offer and has not been called for redemption; (nn) such
Loan is not an obligation (other than a Renovation Loan or a Construction Loan)
pursuant to which any future advances or payments to the Obligor may be required
to be made by the Borrower; (oo) with respect to the Project Property related to
such Loan, (i) the related Phase I environmental assessment and any other
environmental audit have not revealed the existence of any Hazardous Materials
on such Project Property or any other violations of Environmental Laws, or (ii)
any environmental risks associated with the existence of Hazardous Materials or
any other violation of Environmental Law are being mitigated or cured in
accordance with - 16- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag031.jpg]
Applicable Laws and, if applicable, the SBA Rules and Regulations, to the
satisfaction of the Administrative Agent in its sole discretion; (pp) such Loan
is evidenced by a note or other instrument and such note or other instrument has
been delivered to the Custodian in accordance with the provisions of the
Custodial Agreement (or will be delivered within three (3) Business Days, as set
forth in the Custodial Agreement) and the Custodian has received all other Loan
Documents as required pursuant to the Custodial Agreement; and (qq) if such Loan
is a Special Purpose Loan and the outstanding balance of such Loan is greater
than or equal to $5,000,000, such Loan was approved by Administrative Agent in
Administrative Agent’s sole discretion; and (rr) if such Loan (i) is a First
Lien Loan, (ii) is an obligation of an Obligor located in the State of Florida
and (iii) a corresponding Second Lien Loan was extended in connection with such
Loan, not more than ninety (90) days have elapsed since the CDC has provided
takeout financing with respect to such corresponding Second Lien Loan
(regardless of whether such Second Lien Loan was provided by the Borrower or
another Person). “Eligible Loan” means a Collateral Loan that (i) from and after
the time of acquisition thereof by the Borrower (or its binding commitment to
acquire the same), satisfies each of the Eligibility Criteria and (ii) on the
date such Collateral Loan is included in the Borrowing Base, satisfies each of
the applicable Borrowing Base Inclusion Criteria or is a Borrowing Base
Inclusion Criteria Exception Loan. “Eligible Second Lien Loan” means a SBA Loan
that satisfies the following criteria as of any date of determination: (a) is a
Second Lien Loan; (b) was originated (i) within the previous 120 days if such
Second Lien Loan is not a Construction Loan or Renovation Loan and (ii) within
360 days if such Second Lien Loan is a Construction Loan or Renovation Loan, so
long as the relevant construction or renovation has been completed within 270
days of such Second Lien Loan’s initial origination date; (c) is in compliance
with the SBA Authorization or the applicable CDC has provided takeout financing
with respect to the Second Lien Loan; (d) all conditions have been satisfied for
the refinancing of such SBA Loan other than the receipt of funds from the
takeout financing with respect to such SBA Loan; and (e) the Loan Documents with
respect to such SBA Loan include a fully executed SBA Authorization and no
condition has occurred that would excuse the SBA from issuing its guarantee of
the debenture that will be used to refinance such Second Lien Loan or otherwise
affect the obligation of the SBA to guarantee such Second Lien Loan.
“Environmental Complaint” has the meaning assigned to such term in Section
5.01(m)(v). “Environmental Laws” means, all applicable Federal, state, and local
laws (including common laws), statutes, ordinances, rules, regulations and
orders or restrictions of, or legally binding agreements with, any Governmental
Authority relating to the protection of human health, safety, the environment,
natural resources or the use, possession, handling, generation, transportation,
treatment, storage, - 17- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag032.jpg]
recycling, discharge, disposal, emission, presence, or Release, or the threat of
Release of (collectively “Management”), exposure to, or any remedial, removal or
response action in connection with, any Hazardous Material. “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended from time to time,
and the regulations promulgated and rulings issued thereunder. “ERISA Event”
means (a) any “reportable event,” as defined in Section 4043 of ERISA or the
regulations issued thereunder with respect to a Plan (other than an event for
which the thirty day notice requirement is waived); (b) the failure with respect
to any Plan to satisfy the “minimum funding standard” (as defined in Section 412
of the Code or Section 302 of ERISA); (c) the filing pursuant to Section 412(c)
of the Code or Section 302 of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) a determination that any
Plan is, or is expected to be, in “at risk” status (as defined in Section 430 of
the Code or Section 303 of ERISA); (e) the incurrence by the Borrower or any
member of its ERISA Group of any liability under Title IV of ERISA with respect
to the termination of any Plan; (f) (i) the receipt by the Borrower or any
member of its ERISA Group from the PBGC of a notice of determination that the
PBGC intends to seek termination of any Plan or to have a trustee appointed for
any Plan, or (ii) the filing by the Borrower or any member of its ERISA Group of
a notice of intent to terminate any Plan; (g) the incurrence by the Borrower or
any member of its ERISA Group of any liability (i) with respect to a Plan
pursuant to Sections 4063 and 4064 of ERISA, (ii) with respect to a facility
closing pursuant to Section 4062(e) of ERISA, or (iii) with respect to the
withdrawal or partial withdrawal from any Multiemployer Plan; (h) the receipt by
the Borrower or any member of its ERISA Group of any notice concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, in endangered status or critical status, within the
meaning of Section 432 of the Code or Section 305 of ERISA or is or is expected
to be insolvent or in reorganization, within the meaning of Title IV of ERISA;
or (i) the failure of the Borrower or any member of its ERISA Group to make any
required contribution to a Multiemployer Plan. “ERISA Group” means each
controlled group of corporations or trades or businesses (whether or not
incorporated) under common control that is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code with the Borrower. “Eurocurrency
Liabilities” is defined in Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time. “Eurodollar Disruption Event”
means the occurrence of any of the following: (a) any Lender shall have notified
the Administrative Agent of a determination by such Lender or any of its
assignees or participants that, as a result of the introduction of any change in
applicable law since the Closing Date, it would be contrary to law or to the
directive of any central bank or other governmental authority (whether or not
having the force of law) to obtain Dollars in the London interbank market to
fund any Advance, (b) any Lender shall have notified the Administrative Agent
that by reason of circumstances affecting the interbank eurodollar market,
adequate and reasonable means do not exist for such Lender or any of its
assignees or participants to ascertain the Adjusted Eurodollar Rate, (c) any
Lender shall have notified the Administrative Agent of a determination by such
Lender or any of its assignees or participants that the rate at which deposits
of Dollars are being offered to such Lender or any of its assignees or
participants in the London interbank market does not adequately and fairly
reflect the cost to such Lender, such assignee or such participant of making,
funding or maintaining any Advance; provided that such Lender has generally made
a similar determination with respect to its other borrowers under facilities
bearing interest at an index based on the London interbank offered rate or (d)
any Lender shall have notified the Administrative Agent of the inability of such
Lender or any of its assignees or participants to obtain - 18- 34881204v6
110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag033.jpg]
Dollars in the London interbank market using reasonable commercial efforts to
make, fund or maintain any Advance. “Eurodollar Reserve Percentage” means, for
any period, the percentage, if any, applicable during such period (or, if more
than one such percentage shall be so applicable, the daily average of such
percentages for those days in such period during which any such percentage shall
be so applicable) under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
emergency, supplemental, marginal or other reserve requirements) with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term of one month. “Event of Default” means the occurrence of any of the
events, acts or circumstances set forth in Section 6.01. “Exception” means, with
respect to any Collateral Loan, (i) any variance from the applicable delivery
requirements of the Custodial Agreement with respect to the related Loan File,
including any variance from the documents purported to be delivered in any
related Collateral Loan File Checklist or any variance with respect to the
Review Procedures, or (ii) any Loan Document which has been released from the
possession of the Custodian pursuant to the terms of the Custodial Agreement for
a period in excess of twenty (20) calendar days. “Excess Concentration Amount”
means, at any time in respect of which any one or more of the Concentration
Limitations are exceeded, the portions (calculated by the Borrower (or a
Successor Servicer) without duplication) of each Eligible Loan that cause such
Concentration Limitations to be exceeded. “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder, all as from time to time in effect, or any successor law, rules or
regulations, and any reference to any statutory or regulatory provision shall be
deemed to be a reference to any successor statutory or regulatory provision.
“Excluded Amount” means (a) any amount received in the Collection Account with
respect to any Collateral Loan, which amount is attributable to the
reimbursement of payment by the Borrower of any Tax, fee or other charge imposed
by any Governmental Authority on such Collateral Loan or any related Collateral,
(b) any reimbursement of insurance premiums paid by the Borrower, (c) any
escrows relating to Taxes, insurance and other amounts in connection with
Collateral Loans which are held in an escrow account for the benefit of the
Obligor and the secured party pursuant to escrow arrangements under the Loan
Documents or (d) any amount deposited into the Collection Account in error.
“Excluded Industry” means any one of the following industries or any industry
substantially related thereto: payday lending, pawn shops, adult entertainment,
marijuana related businesses, automobile title loans, tax refund anticipation
loans, credit repair services, drug paraphernalia, tax evasion, businesses
engaged in predatory lending practices, and strip mining. “Exclusion Period”
means the period beginning on August 31, 2020 and ending on June 30, 2021.
“Facility Amount” means (a) on or prior to the Commitment Termination Date,
$75,000,000.00 (as such amount may be reduced from time to time pursuant to
Section 2.06) and (b) following the Commitment Termination Date, the outstanding
principal balance of all the Advances; provided that the - 19- 34881204v6
110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag034.jpg]
Facility Amount may be increased by the Borrower from time to time in accordance
with Section 2.10 hereof. “Facility Amount Increase” means an increase in the
Facility Amount pursuant to Section 2.10. “Facility Amount Increase Request” is
defined in Section 2.10. “Facility Documents” means this Agreement, the Purchase
and Contribution Agreement, the Account Control Agreement, the Backup Servicer
Fee Letter, the Custodial Agreement, the Administrative Agent Fee Letter, each
Lender Fee Letter (if any), the Guaranty Agreements, the Pledge Agreement, and
any other security agreements and other instruments entered into or delivered by
or on behalf of the Borrower pursuant to Section 5.01(c) to create, perfect or
otherwise evidence the Administrative Agent’s security interest. “FATCA” means
Code Sections 1471 through 1474 (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof (including any
Revenue Ruling, Revenue Procedure, Notice or similar guidance issued by the U.S.
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions) and any agreement entered into pursuant to
Section 1471(b)(1) of the Code. “Federal Funds Rate” means, for any period, a
fluctuating interest rate per annum equal for each day during such period to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that, if at any time a Lender is borrowing overnight funds from a
Federal Reserve Bank that day, the Federal Funds Rate for such Lender for such
day shall be the average rate per annum at which such overnight borrowings are
made on that day as promptly reported by such Lender to the Borrower and the
Administrative Agent in writing. Each determination of the Federal Funds Rate by
a Lender pursuant to the foregoing proviso shall be conclusive and binding
except in the case of manifest error. “FICO Score” means, with respect to a Loan
Guarantor, the statistical credit score of such Loan Guarantor based on
methodology developed by Fair Isaac Corporation and used by the Borrower or its
agents to determine credit risk when underwriting such Loan. For purposes of
clarification, the “FICO Score” of any Loan Guarantor shall mean the most recent
FICO Score used to make a credit decision with respect to such Loan Guarantor,
by the Borrower, the Servicer, or the Originator, as the case may be. “Final
Maturity Date” means the earlier of (a) the first anniversary of the Commitment
Termination Date (or such later date as may be agreed by the Borrower and each
of the Lenders and notified in writing to the Administrative Agent)November 4,
2023, or (b) the date of the termination of the Commitments and the acceleration
of the Advances pursuant to Section 6.02. “Final Order” means an order,
judgment, decree or ruling the operation or effect of which has not been stayed,
reversed or amended and as to which order, judgment, decree or ruling (or any
revision, modification or amendment thereof) the time to appeal or to seek
review or rehearing has expired and as to which no appeal or petition for review
or rehearing was filed or, if filed, remains pending. - 20- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag035.jpg]
“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.
“Financing Statements” has the meaning specified in Section 9-102(a)(39) of the
UCC. “First Amendment” means that certain Amendment to Credit Agreement dated as
of April 30, 2019 by and among Borrower, Servicer, Lenders, the Administrative
Agent, and the other parties thereto. “First Lien Loan” means any Loan that: (a)
is not (and is not expressly permitted by its terms to become) subordinate in
right of payment to any other contractual pre-petition obligation for borrowed
money of the related Obligor in any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings; and (b) is secured by a valid
first priority perfected mortgage, deed of trust, security interest or Lien in,
to or on the Project Property subject to customary Liens for taxes or regulatory
charges not then due and payable and other permitted Liens under the Loan
Documents, provided that such permitted Liens do not directly secure
indebtedness for borrowed money. “Fixed Rate Loan” means any Loan that bears a
fixed rate of interest. “Fourth Amendment” means that certain Amendment to
Credit Agreement dated as of July 31, 2020, by and among Borrower, Servicer,
Lenders, and the Administrative Agent. “Fundamental Amendment” means any
amendment, modification, waiver or supplement of or to this Agreement that would
(a) increase or extend the term of the Commitments (other than an increase in
the Commitment of a particular Lender or addition of a new Lender hereunder
agreed to by the relevant Lender(s) pursuant to the terms of this Agreement) or
change the Final Maturity Date, (b) extend the date fixed for the payment of
principal of or interest on any Advance or any fee hereunder, (c) reduce the
amount of any such payment of principal or interest, (d) reduce the rate at
which interest is payable thereon or any fee is payable hereunder, (e) release
any material portion of the Collateral, except in connection with dispositions
permitted hereunder, (f) alter the terms of Section 6.01, Section 9.01, or
Section 15.01(b) or any related definitions or provisions in a manner that would
alter the effect of such Sections, (g) modify the definition of the terms
“Majority Lenders” or “Required Lenders” or modify in any other manner the
number or percentage of the Lenders required to make any determinations or waive
any rights hereunder or to modify any provision hereof, (h) modify the
definition of the terms “Advance Rate”, “Availability”, “Availability Test”,
“Borrowing Base”, “Eligible Loan”, “Collateral Quality Test”, “Fundamental
Amendment”, “Asset Coverage Ratio Test”, “Interest Coverage Ratio Test”, or any
defined term used therein, in each case in a manner which would have the effect
of making more credit available to the Borrower, be adverse to the interests of
the Lenders or less restrictive on the Borrower in any other material fashion,
or (i) extend the Reinvestment Period. “Funding Effective Date” means the later
of the Closing Date and the date on which the conditions precedent set forth in
Section 3.01 are satisfied. “GAAP” means generally accepted accounting
principles in effect from time to time in the United States. “Governmental
Authority” means any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
quasi-regulatory authority, - 21- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag036.jpg]
administrative tribunal, central bank, public office, court, arbitration or
mediation panel, or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of government,
including the SEC, the stock exchanges, any Federal, state, territorial, county,
municipal or other government or governmental agency, arbitrator, board, body,
branch, bureau, commission, court, department, instrumentality, master,
mediator, panel, referee, system or other political unit or subdivision or other
entity of any of the foregoing, whether domestic or foreign. “Governmental
Authorizations” means all franchises, permits, licenses, approvals, consents and
other authorizations of all Governmental Authorities. “Governmental Filings”
means all filings, including franchise and similar tax filings, and the payment
of all fees, assessments, interests and penalties associated with such filings
with all Authorities. “Guarantor” means each of (i) Parent, (ii) Originator,
(iii) Holdco 6, and (iv) any other person who becomes a guarantor hereunder, and
“Guarantors” means collectively, every Guarantor. “Guaranty Agreement” means
each guaranty of payment and performance of a Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, and any other
guaranty of a Guarantor in favor of the Administrative Agent for the benefit of
the Secured Parties, in each case as the same may be amended, modified, or
restated from time to time, each in form and substance satisfactory to the
Administrative Agent. “Hazardous Discharge” has the meaning assigned to such
term in Section 5.01(m). “Hazardous Materials” means, any dangerous, toxic or
hazardous pollutants, chemicals, contaminants, wastes, medical wastes, or
substances, including, without limitation, those so identified pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
Section 9601 et seq., or otherwise regulated under any other Environmental Law
and specifically including, without limitation, asbestos and asbestos containing
materials, PCBs, radon gas, petroleum and petroleum products, urea formaldehyde
and any substances classified as being “in inventory,” “usable work in process”
or similar classification which would, if classified as unusable, be included in
the foregoing definition. “Hedging Agreements” means any Interest Hedging
Instrument or any other interest rate protection agreement, foreign currency
exchange agreement, commodity purchase or option agreement, or any other
interest rate hedging device or swap agreement (as defined in 11 U.S.C. § 101 et
seq.). “Holdco 6” means Newtek Business Services Holdco 6, Inc., a Florida
corporation. “Indebtedness” means for any Person (without duplication) (a) all
indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities), (b)
all indebtedness for the deferred purchase price of property or services (other
than trade accounts payable arising in the ordinary course of business, (c) all
indebtedness secured by any Lien upon property of such Person, whether or not
such Person has assumed or become liable for the payment of such indebtedness,
(d) all capitalized lease obligations of such Person, (e) all obligations of
such Person on or with respect to letters of credit, bankers’ acceptances and
other extensions of credit whether or not representing obligations for borrowed
money, (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any equity interest in such Person
or any other Person or any warrant, right or option to acquire such equity
interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation - 22- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag037.jpg]
preference plus accrued and unpaid dividends, and (g) all guarantees of such
Person in respect of any of the foregoing. “Indemnified Party” has the meaning
assigned to such term in Section 15.04(b). “Indemnified Taxes” has the meaning
assigned to such term in Section 15.03(a). “Independent Accountants” has the
meaning assigned to such term in Section 8.08. “Independent Manager” has the
meaning assigned to such term in Section 5.05(w). “Industry Group” means any
industry group listed in Schedule 4 by its three-digit NAICS code. “Ineligible
Loan” means, at any time, a Collateral Loan, or any portion thereof, that fails
to satisfy any of the Eligibility Criteria after the date of acquisition thereof
by the Borrower (i.e., determined as of such date) or that is otherwise
unacceptable to Administrative Agent in its reasonable credit judgment.
“Insolvency Event” means with respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under (i) the Bankruptcy Code or (ii) any other applicable insolvency law
now or hereafter in effect, (b) the appointing of a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and in each of (a) or (b) above such
decree or order shall remain unstayed and in effect for a period of thirty (30)
consecutive days; (c) the commencement by such Person of a voluntary case under
the Bankruptcy Code or any other applicable insolvency law now or hereafter in
effect, or the consent by such Person to the entry of an order for relief in an
involuntary case under any such law, (d) the consent by such Person to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or (e) the making by such Person of any
general assignment for the benefit of creditors, or the failure by such Person
generally to pay its debts as such debts become due, or the taking of action by
such Person in furtherance of any of the foregoing. “Instrument” has the meaning
specified in Section 9-102(a)(47) of the UCC. “Interest” means, for all Advances
outstanding by a Lender on such day, the product of: 1 IR  P  D where: IR =
the Interest Rate for Advances on such day; P = the principal amount of all
Advances on such day; and D = if the applicable Interest Rate is the Base Rate
as determined in accordance with clause (a) or (b) of the definition thereof,
365 or 366, as applicable, and in all other instances, 360. “Interest
Collections” means, with respect to any Collection Period or the related
Determination Date, without duplication, the sum of: - 23- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag038.jpg]
(a) all payments of interest and other income received by the Borrower during
such Collection Period on all Collateral Loans (including Ineligible Loans),
including the accrued interest (but excluding any applicable premiums) received
in connection with a sale thereof during such Collection Period; (b) all
amendment and waiver fees, late payment fees (including compensation for delayed
settlement or trades), and all protection fees and other fees and commissions
received by the Borrower during such Collection Period, unless the Servicer
notifies the Administrative Agent before such Determination Date that the
Servicer in its sole discretion has determined that such payments are to be
treated as Principal Collections; and (c) commitment fees, facility fees,
anniversary fees, ticking fees and other similar fees received by the Borrower
during such Collection Period unless the Servicer notifies the Administrative
Agent before such Determination Date that the Servicer in its sole discretion
has determined that such payments are to be treated as Principal Collections;
provided that solely after the Reinvestment Period, as to any Defaulted
Collateral Loan (and only so long as it remains a Defaulted Collateral Loan),
any amounts received in respect thereof will constitute Principal Collections
(and not Interest Collections) until the aggregate of all Collections in respect
thereof since it became a Defaulted Collateral Loan equals the outstanding
principal balance of such Defaulted Collateral Loan at the time as of which it
became a Defaulted Collateral Loan and all amounts received in excess thereof
will constitute Interest Collections. “Interest Coverage Ratio” means, on any
Determination Date, the percentage equal to: (a) EBITDAInterest Collections of
the Borrower for the twelve (12) consecutive calendar months of the Borrower
then most recently completed as of such Determination Date; divided by (b)
Interest Expense ofaccrued by the Borrower for the twelve (12) consecutive
calendar months of the Borrower then most recently completed as of such
Determination Date; provided that if twelve (12) consecutive calendar months
have not yet elapsed since the Borrower was formed, the Interest Coverage Ratio
shall initially be measured from the period of the date of formation of the
Borrower to the most recently ended month or fiscal quarter (as the case may
be), with applicable amounts in such period annualized for purposes of such
calculations, and shall subsequently include each period of the last 12
consecutive reported calendar months or four consecutive reported fiscal
quarters (as the case may be) of Borrower. “Interest Coverage Ratio Test” means
a test that will be satisfied on any date of determination if the Interest
Coverage Ratio is greater than or equal to 120%, provided that the Interest
Coverage Ratio Test shall not be tested until the sixth Determination Date after
the Closing Date. “Interest Expense” means, with reference to any period, the
sum of all interest charges (including imputed interest charges with respect to
capitalized lease obligations and all amortization of debt discount and expense)
of the Borrower for such period determined on a consolidated basis in accordance
with GAAP. - 24- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag039.jpg]
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.15 in the form attached hereto
as Exhibit G. “Interest Rate” means a rate equal to (i) with respect to a LIBOR
Advance, the Alternative Rate plus the Applicable Margin then applicable to such
LIBOR Advance or (ii) with respect to a Base Rate Advance, the Base Rate plus
the Applicable Margin then applicable to such Base Rate Advance; provided,
however that with respect to Obligations that accrue interest at the Default
Rate pursuant to Section 2.13 or upon the occurrence and during the continuation
of an Event of Default, the applicable Interest Rate shall be the Default Rate.
“Interim Order” means an order, judgment, decree or ruling entered after notice
and a hearing conducted in accordance with Bankruptcy Rule 4001(c) granting
interim authorization, the operation or effect of which has not been stayed,
reversed or amended. “Investment Company Act” means the Investment Company Act
of 1940, as amended, and the rules and regulations promulgated thereunder. “Key
Man Event” means the following events: (i) Barry Sloane shall resign, become
unable to perform, or cease to serve in his current position as President of
Parent and a replacement acceptable to the Lender in its reasonable discretion
is not appointed, and (ii) Peter Downs shall resign, become unable to perform,
or cease to be employed in his current position as Chief Lending Officer of
Parent, and a replacement acceptable to the Lender in its reasonable discretion
is not appointed. “Law” means any action, code, consent decree, constitution,
decree, directive, enactment, finding, guideline, law, injunction,
interpretation, judgment, order, ordinance, policy statement, proclamation,
promulgation, regulation, requirement, rule, rule of law, rule of public policy,
settlement agreement, statute, or writ, of any Governmental Authority, or any
particular section, part or provision thereof. “Lender Fee Letter” means any
Lender Fee Letter entered into between any Lender and the Borrower. “Lenders”
means the Persons listed on Schedule 1 and any other Person that shall have
become a party hereto in accordance with the terms hereof pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance. “LIBOR Advance” means an
Advance bearing Interest at the LIBOR Rate. “LIBOR Rate” means, for any LIBOR
Advance, an interest rate per annum (rounded upward, if necessary, to the next
higher 1/100th of 1%), as determined by the Administrative Agent, equal to the
greater of: (a) (i) the ICE Benchmark Administration Limited (“ICE”) London
interbank offered rate for deposits for a one-month period in Dollars as
displayed in the Bloomberg Financial Markets System (or such other service as
may be nominated by ICE (or any successor thereto if ICE is no longer making a
London interbank offered rate available) as the information vendor for the
purpose of displaying the London interbank offered rate for Dollar deposits) at
approximately 11:00 a.m. (London time) on such day; or (b) (ii) if such rate is
not published at such time and day for any reason, then the LIBOR Rate shall be
the rate per annum (rounded upwards, if necessary, to the nearest 1/100th - 25-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag040.jpg]
of one percent) based on the rates at which Dollar deposits for a one month
period are displayed on page “LIBOR” of the Reuters Screen as of 11:00 a.m.
(London time) on such day (it being understood that if at least two such rates
appear on such page, the rate will be the arithmetic mean of such displayed
rates); provided further, that in the event fewer than two such rates are
displayed, or if no such rate is relevant, the LIBOR Rate shall be the rate per
annum equal to the average of the rates at which deposits in Dollars are offered
by the Administrative Agent at approximately 11:00 a.m. (London time) on such
day to prime banks in the London interbank market for a one month period.; and
Notwithstanding the foregoing, if the LIBOR Rate as determined herein would be a
negative number, then the LIBOR Rate shall be deemed to be zero percent (0.00%)
for purposes of this Agreement.(b) One half of one percent (0.50%). “Lien” means
any mortgage, pledge, hypothecation, assignment, encumbrance, lien or security
interest (statutory or other), or preference, priority or other security
agreement, charge or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing authorized by the Borrower of any financing statement
under the UCC or comparable law of any jurisdiction). “Loan” means a SBA Loan.
“Loan Collateral” means, with respect to any Loan, any and all property or
interests in property, whether personal property (including without limitation
accounts, chattel paper, instruments, documents, deposit accounts, contract
rights, general intangibles, inventory or equipment) or real property including
the related Project Property, or both, whether owned by the related Obligor or
any other Person, that secures a Loan or such Obligor’s obligations under a Loan
Note or Loan Document, and all supporting obligations in respect thereof. “Loan
Documents” means, with respect to any Loan, all documents comprising the
Borrower’s Loan File and the Loan Notes. “Loan File” means, with respect to any
Loan, all agreements or documents evidencing, guaranteeing, securing, governing
or giving rise to such Loan (including those identified on the Collateral Loan
File Checklist) including but not limited to (i) the loan or credit agreement
evidencing such Loan, (ii) the original Loan Note and an original Assignment of
Note with respect thereto executed in blank, (iii) any principal security
agreement securing such loan as well as the related mortgage or deed of trust
and assignment of mortgage or deed of trust, (iv) any guarantee executed in
connection with the Loan Note, (v) all assumption, modification, consolidation
or extension agreements, (vi) an assignment of security agreement executed in
blank and all other assignments and intervening assignments of security
agreements, (vii) any and all financing statements, (viii) with respect to First
Lien Loans, (A) an original Mortgage with respect to the related Project
Property, (B) an original Assignment of Mortgage from the Originator endorsed in
blank and (C) an original Assignment of Mortgage from the Borrower and endorsed
in blank, (ix) any environmental indemnity agreements, (x) any omnibus
assignment in blank, (xi) all documents relating to the related Project Property
including a survey, appraisal report, title insurance policy (or commitment for
title insurance), environmental inspection report, earthquake certification with
respect to any Construction Loan or Renovation Loan, and flood insurance
certification, (xiii) life insurance certifications, if any, (xiv) (A) a copy of
the SBA Authorization fully executed by the Certified Development Corporation,
(B) if such SBA Loan is an Eligible Second Lien Loan, as indicated on the
Custodial Delivery Certificate, a certified copy of the SBA Guaranty, (C) a -
26- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag041.jpg]
copy of the SBA Loan Note, and (D) a copy of the Third Party Lender Agreement,
and (xv) all other documents evidencing, securing, guarantying, governing or
giving rise to such Collateral Loan. “Loan Guarantor” means the individual
guarantors with respect to a Loan. “Loan Note” means one or more promissory
notes executed by an Obligor evidencing a Loan. “Majority Lenders” means, as of
any date of determination, one or more Lenders having aggregate Percentages
greater than 50%; provided, however that at any time there are two (2) or more
Lenders, “Majority Lenders” must include at least two (2) Lenders (who are not
Affiliates of each other). To the extent provided in the last paragraph of
Section 14.01(c), the Percentage of any Defaulting Lender shall be disregarded
in determining Majority Lenders at any time. “Management” shall have the meaning
set forth in the definition of “Environmental Laws”. “Margin Stock” has the
meaning assigned to such term in Regulation U. “Material Adverse Effect” means a
material adverse effect on (a) the business, assets, financial condition,
operations, performance or properties of the Borrower, the Servicer or the
Originator, both individually or taken as a whole, (b) the validity,
enforceability or collectability of this Agreement or any other Facility
Document or the validity, enforceability or collectability of the Collateral
Loans generally or any material portion of the Collateral Loans, (c) the rights
and remedies of the Administrative Agent, the Lenders and the Secured Parties
with respect to matters arising under this Agreement or any other Facility
Document taken as a whole, (d) the ability of each of the Borrower, the
Servicer, or the Originator to perform its obligations under any Facility
Document to which it is a party, or (e) the status, existence, perfection,
priority or enforceability of the Administrative Agent’s Lien on the Collateral.
“Material Modification” means, with respect to any Loan, any amendment, waiver,
consent or modification of a Loan Document with respect thereto executed or
effected after the date on which such Loan is acquired by the Borrower, that:
(a) reduces or waives one or more interest payments or permits any interest due
with respect to such Loan in cash to be deferred or capitalized and added to the
principal amount of such Loan (other than any deferral or capitalization already
expressly permitted by the terms of its underlying instruments as of the date
such Loan was acquired by the Borrower); (b) except for permitted liens,
contractually or structurally subordinates such Loan by operation of a priority
of payments, turnover provisions or the transfer of assets in order to limit
recourse to the related Obligor or releases any material guarantor or co-Obligor
from its obligations with respect thereto; (c) substitutes or releases the
underlying assets securing such Loan (other than as expressly permitted by the
Loan Documents as of the date such Loan was acquired by the Borrower), and such
substitution or release materially and adversely affects the value of such Loan
(as determined by the Administrative Agent in a commercially reasonable manner);
(d) waives, extends or postpones any date fixed for any scheduled payment or
mandatory prepayment of principal on such Loan; or (e) reduces (other than a
repayment therefor pursuant to its terms) or forgives any principal amount of
such Loan. - 27- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag042.jpg]
“Measurement Date” means, (i) the Closing Date, (ii) each Borrowing Date and
(iii) each Monthly Report Determination Date. “Modified Loan Ratio” means, with
respect to any Collection Period, the ratio, expressed as a percentage, of (i)
the Aggregate Principal Balance with respect to all Collateral Loans where
either (A) a default as to all or any portion of one or more payments of
principal and/or interest has occurred with respect to such Collateral Loan or
(B) the payment of which has been modified to avoid a default under such
Collateral Loan, in the case of each of clauses (A) and (B), at any time during
the previous twelve (12) month period divided by (ii) the average of the
Aggregate Principal Balance with respect to all Collateral Loans as of the last
day of the prior Collection Period and the previous eleven Collection Periods.
For purposes of the foregoing definition (x) the numerator in the calculation
performed pursuant to clause (i) shall include any loan that was subject to one
of the events described in clause (A) or (B) during such twelve (12) month
period that was sold by the Borrower during such twelve (12) month period; and
(y) the denominator shall also be increased by the principal balance of any such
loan. “Mohawk Loan” means that certain First Lien Loan with respect to which the
Obligor is MHG 164 Sacandaga Road, LLC and/or The Mohawk Companies NY, LLC.
“Money” has the meaning specified in Section 1-201(24) of the UCC. “Monthly
Report” has the meaning specified in Section 8.06(a). “Monthly Report
Determination Date” has the meaning specified in Section 8.06(a). “Monthly
Reporting Date” means the tenthfifteenth (1015th) day of each month; provided
that, if any such day is not a Business Day, then such Monthly Reporting Date
shall be the next succeeding Business Day. “Moody’s” means Moody’s Investors
Service, Inc., together with its successors. “Mortgage” means, the mortgage,
deed of trust or other instrument creating a senior or junior lien on an estate
in fee simple interest in real property. “Multiemployer Plan” means an employee
pension benefit plan within the meaning of Section 4001(a)(3) of ERISA that is
sponsored by the Borrower or a member of its ERISA Group or to which the
Borrower or a member of its ERISA Group is obligated to make contributions or
has any liability. “Net Aggregate Exposure Amount” means, at any time, the
aggregate unfunded amounts in respect of all Renovation Loans and Construction
Loans at such time. “Non-Consenting Lender” means any Lender that does not
approve any consent, waiver or amendment that (a) requires the approval of all
affected Lenders in accordance with the terms of Section 14.01 and (b) has been
approved by the Required Lenders. “Non-Defaulting Lender” means, at any time,
each Lender that is not a Defaulting Lender at such time. “Notice of Borrowing”
has the meaning assigned to such term in Section 2.02. “Notice of Prepayment”
has the meaning assigned to such term in Section 2.05. - 28- 34881204v6
110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag043.jpg]
“Obligations” means all indebtedness, whether absolute, fixed or contingent, at
any time or from time to time owing by the Borrower to any Secured Party or any
Affected Person under or in connection with this Agreement or any other Facility
Document, including all amounts payable by the Borrower in respect of the
Advances, with interest thereon, and all amounts payable hereunder. “Obligor”
means, in respect of any Loan, the Person primarily obligated to pay Collections
in respect of such Loan, including with respect to a SBA Loan the related SBA
Loan Obligor. “OFAC” has the meaning assigned to such term in Section 4.01(f).
“Originator” means Newtek Business Lending, LLC, a Florida limited liability
company. “Other Taxes” has the meaning given in Section 15.03(b). “Parent” means
Newtek Business Services Corp., a Maryland corporation. “Participant” means any
Person to whom a participation is sold as permitted by Section 15.06(c).
“Participation Interest” means an undivided ownership interest in a Loan
purchased or acquired by the Borrower. “PATRIOT Act” has the meaning assigned to
such term in Section 15.16. “Payment Date” means the first (1st) day of each
month; provided that, if any such day is not a Business Day, then such Payment
Date shall be the next succeeding Business Day. “PBGC” means the Pension Benefit
Guaranty Corporation, or any successor agency or entity performing substantially
the same functions. “Percentage” of any Lender means, (a) with respect to any
Lender party hereto on the date hereof, the percentage set forth opposite such
Lender’s name on Schedule 1, as such amount is reduced by any Assignment and
Acceptance entered into by such Lender with an assignee or increased by any
Assignment and Acceptance entered into by such Lender with an assignor, or (b)
with respect to a Lender that has become a party hereto pursuant to an
Assignment and Acceptance, the percentage set forth therein as such Lender’s
Percentage, as such amount is reduced by an Assignment and Acceptance entered
into between such Lender and an assignee or increased by any Assignment and
Acceptance entered into by such Lender with an assignor. “Permitted Assignee”
means (i) an Affiliate of any Lender, (ii) any Person who is a Lender
immediately prior to any assignment, and (iii) any Person managed by a Lender or
any of its Affiliates. “Permitted Liens” means: (a) Liens created in favor of
the Administrative Agent hereunder or under the other Facility Documents for the
benefit of the Secured Parties; (b) Liens imposed by any Governmental Authority
for taxes, assessments or charges not yet delinquent or which are being
contested in good faith and by appropriate proceedings if adequate reserves with
respect thereto are maintained on the books of the Borrower in accordance with
GAAP; and - 29- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag044.jpg]
(c) customary rights of setoff, revocation, refund or chargeback under deposit
agreements or under the UCC or common law of banks or other financial
institutions where Borrower maintains deposits (other than deposits intended as
cash collateral) or securities accounts solely to the extent incurred in
connection with the maintenance of such accounts in the ordinary course of
business. “Person” means an individual or a corporation (including a business
trust), partnership, trust, incorporated or unincorporated association, joint
stock company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind. “Plan” means an employee
pension benefit plan (other than a Multiemployer Plan) which is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code that is sponsored by the Borrower or a member of its ERISA Group or to
which the Borrower or a member of its ERISA Group is obligated to make
contributions or has any liability. “Platform” means any electronic system,
including Intralinks®, ClearPar® and any other internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent, any of their respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system. “Pledge Agreement” means the Pledge Agreement dated as of the date
hereof executed by the Originator in favor of Administrative Agent, and any
pledge agreements entered into after the Closing Date by any Credit Party (as
required by this Agreement or any other Facility Document), in each case as the
same have been or may be amended, modified, or restated from time to time.
“Potential Servicer Termination Event” means any event which, with the passage
of time, the giving of notice, or both, would (if not cured or otherwise
remedied during such time) constitute a Servicer Termination Event. “Predecessor
Servicer Work Product” has the meaning specified in Section 11.08(f). “Prime
Rate” means the rate announced by Capital One, N.A. from time to time as its
prime rate in the United States, such rate to change as and when such designated
rate changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Capital One, N.A. in connection with extensions of credit to debtors.
Capital One, N.A. may make commercial loans or other loans at rates of interest
at, above, or below the Prime Rate. “Principal Balance” means, with respect to
any Loan, as of any date of determination, the outstanding principal amount of
such Loan (excluding any capitalized interest). “Principal Collections” means,
with respect to any Collection Period or the related Determination Date, all
amounts received by the Borrower during such Collection Period that do not
constitute Interest Collections, including unapplied proceeds of the Advances
and any Cash equity contributions. “Priority of Payments” has the meaning
specified in Section 9.01(a). “Private Authorizations” means all franchises,
permits, licenses, approvals, consents and other authorizations of all Persons
(other than Governmental Authorities). “Proceeds” has, with reference to any
asset or property, the meaning assigned to it under the UCC and, in any event,
shall include, but not be limited to, any and all amounts from time to time paid
or - 30- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag045.jpg]
payable under or in connection with such asset or property including interest,
principal, insurance proceeds, fees, settlement payments, refinancing amounts,
rent, like-kind payments, recoveries and guaranty payments. “Prohibited
Transaction” means a transaction described in Section 406(a) of ERISA, that is
not exempted by a statutory or administrative or individual exemption pursuant
to Section 408 of ERISA. “Project” means the purchase or lease, and/or
improvement or renovation of long-term fixed assets by an Obligor for use in its
business operations. “Project Property” means one or more long-term fixed
assets, such as land, buildings, machinery, and equipment, acquired or improved
by an Obligor for use in its business operations with the proceeds of a Loan and
in accordance with the requirements of the SBA 504 Loan Program. “Purchase and
Contribution Agreement” means that certain Purchase and Contribution Agreement
dated as of the Closing Date between the Originator, as seller, and the
Borrower, as buyer. “QFC” has the meaning assigned to the term “qualified
financial contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). “QFC Credit Support” has the meaning set forth in Section 15.22.
“QIB” has the meaning specified in Section 15.06(e). “Qualified Institution”
means a depository institution or trust company organized under the laws of the
United States of America or any one of the States thereof or the District of
Columbia (or any domestic branch of a foreign bank), (a) that has either (i) a
long-term unsecured debt rating of “A” or better by S&P and “A2” or better by
Moody’s or (ii) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P or “P-1” or better by Moody’s, (b) the parent
corporation of which has either (i) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (ii) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P and “P-1” or
better by Moody’s, or (c)(i) is otherwise acceptable to the Administrative Agent
and (ii) the deposits of which are insured by the Federal Deposit Insurance
Corporation. “QIB” has the meaning specified in Section 15.06(e). “Qualified
Purchaser” has the meaning specified in Section 15.06(e). “Quarterly
Certification” means a quarterly Compliance Certificate in the form attached
hereto as Exhibit J, certifying the calculation of the Adjusted Net Investment
Income of the Parent and certifying compliance with the Asset Coverage Ratio
Test as of the applicable Quarterly Certification Determination Date. “Quarterly
Certification Date” means the forty-fifth (45th) day following the most recently
ended fiscal quarter; provided, that if any such day is not a Business Day, then
such Quarterly Certification Date shall be the next succeeding Business Day.
“Quarterly Determination Date” means the last day of the fiscal quarter most
recently ended prior to the Quarterly Certification Date. “Register” has the
meaning specified in Section 15.06(d). - 31- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag046.jpg]
“Registered Holders” has the meaning set forth in Code of Federal Regulations,
Chapter I, Part 120, Subpart F (cited as 13 C.F.R. Section 120.600(i)) or any
successor regulation. “Regulation T”, “Regulation U” and “Regulation X” mean
Regulation T, U and X, respectively, of the Board of Governors of the Federal
Reserve System, as in effect from time to time. “Regulatory Change” has the
meaning specified in Section 2.09(a). “Reinvestment Period” means the period
from and including the Closing Date to and including the earliest of (a) July
31, 2020November 4, 2022 (or such later date as may be agreed by the Borrower
and each of the Lenders and notified in writing to the Administrative Agent),
(b) the date of the termination of the Commitments pursuant to Section 6.02 or
(c) the date of the termination of the Commitments in whole pursuant to Section
2.06. “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective partners, directors, officers, employees,
agents, trustees, administrators, managers, advisors and representatives of such
Person and such Person’s Affiliates. “Release” means any release, discharge or
disposal of, spill, leak, pump, pour, emit, emptied, injected, leached, dumped
or allowed to escape. “Renovation Loan” means a Collateral Loan where the
proceeds will be used for the conversion or renovation of existing facilities.
“REO Property” means real estate owned by Borrower or the Originator, which real
estate has been acquired and is owned by such Person as a result of foreclosure
or acceptance by such Person of a deed in lieu of foreclosure, or similar
transaction, whether previously constituting Loan Collateral or otherwise,
together with all of such Person’s now owned or hereafter acquired interests in
the improvements thereon, the fixtures attached thereto and the easements
appurtenant thereto. “Requested Amount” has the meaning assigned to such term in
Section 2.02. “Required Lenders” means, as of any date of determination, one or
more Lenders having aggregate Percentages greater than or equal to 66 2/3%;
provided, however that at any time there are two (2) or more Lenders, “Required
Lenders” must include at least two (2) Lenders (who are not Affiliates of each
other). To the extent provided in the last paragraph of Section 14.01(c), the
Percentage of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time. “Reserves” means such reserves against Collateral Loans,
Availability, or the Borrowing Base that Administrative Agent may, in its
reasonable credit judgment, establish from time to time. Without limiting the
generality of the foregoing, Reserves established to ensure the payment of
accrued Interest Expense or Indebtedness shall be deemed to be a reasonable
exercise of Administrative Agent’s credit judgment. “Responsible Officer” means
(a) in the case of a corporation, partnership or limited liability company that,
pursuant to its Constituent Documents, has officers, any chief executive
officer, chief financial officer, chief administrative officer, president,
senior vice president, vice president, assistant vice president, treasurer,
director, manager, secretary or assistant secretary, (b) in the case of a
limited partnership, the Responsible Officer of the general partner, acting on
behalf of such general partner in its capacity as general partner, (c) in the
case of a limited liability company that does not have officers, any Responsible
Officer of the sole member, managing member or manager, acting on behalf of the
sole - 32- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag047.jpg]
member, managing member or manager in its capacity as sole member, managing
member or manager, (d) in the case of a trust, the Responsible Officer of the
trustee, acting on behalf of such trustee in its capacity as trustee, and (e) in
the case of the Backup Servicer, the Custodian or the Administrative Agent, a
vice president, assistant vice president, secretary, assistant secretary or
officer of the Backup Servicer, the Custodian or the Administrative Agent as
applicable, in each case responsible for the administration of this Agreement.
“Restricted Payments” means the declaration of any distribution or dividends or
the payment of any other amount (including in respect of redemptions permitted
by the Constituent Documents of the Borrower) to any shareholder, partner,
member or other equity investor in the Borrower on account of any share,
membership interest, partnership interest or other equity interest in respect of
the Borrower, or the payment on account of, or the setting apart of assets for a
sinking or other analogous fund for, or the purchase or other acquisition of any
class of stock of or other equity interest in the Borrower or of any warrants,
options or other rights to acquire the same (or to make any “phantom stock” or
other similar payments in the nature of distributions or dividends in respect of
equity to any Person), whether now or hereafter outstanding, either directly or
indirectly, whether in cash, property (including marketable securities), or any
payment or setting apart of assets for the redemption, withdrawal, retirement,
acquisition, cancellation or termination of any share, membership interest,
partnership interest or other equity interest in respect of the Borrower.
“Review Procedures” means the review procedures attached to the Custodial
Agreement substantially in the form set forth in Schedule 10 attached hereto.
“S&P” means Standard & Poor’s Ratings Group. “SBA” means the United States Small
Business Administration or any other federal agency administering the SBA Act.
“SBA 504 Loan Program” means the Certified Development Company/504 Loan Program
authorized by Title V of the Small Business Investment Act of 1958 (15 U.S.C. §
695, et seq.) and all laws, rules, regulations and significant guidance with
respect thereto including but not limited to the regulations set forth in Part
120 of Title 13 of the Code of Federal Regulations, in each case as the same may
be issued or revised from time to time. “SBA Act” means the Small Business Act
of 1953, codified at 15 U.S.C. 631 et. seq., as the same may be amended from
time to time. “SBA Authorization” means, with respect to a SBA Loan, the
Authorization for Debenture Guarantee (SBA 504 loan) from the SBA issued under
the SBA 504 Loan Program providing the terms and conditions under which the SBA
will guarantee a debenture the proceeds of which will be used to refinance a SBA
Loan. “SBA Guaranty” means, with respect to any SBA Loan, the guarantee by the
SBA of the debenture backing such SBA Loan under the SBA 504 Loan Program. “SBA
Loan” means a Loan or any other extension of credit made in compliance with the
SBA 504 Loan Program to finance a Project. “SBA Loan Borrowing Base Inclusion
Criteria” means, with respect to any SBA Loan, the following criteria: - 33-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag048.jpg]
(a) the FICO Score for any Loan Guarantor owning more than 20% of the Obligor is
not less than 625; (b) the historical pro forma debt service coverage ratio (or
in the event there are no historical financial statements for such Obligor, the
projected debt service coverage ratio) as determined by the Borrower in the
manner provided in the Loan Documents and acceptable to the Administrative Agent
in its sole discretion is greater than or equal to (i) if such SBA Loan is not a
Special Purpose Loan and the related Project Property is not an Approved
Hospitality Property, 1.10 to 1.00 or (ii) if such SBA Loan is a Special Purpose
Loan or the related Project Property is an Approved Hospitality Property, 1.20
to 1.00; (c) the ratio (expressed as a percentage) of (i) the Principal Balance
of such SBA Loan that is a First Lien Loan to (ii) the Appraised Value of the
related Project Property as determined by the Borrower in a manner acceptable to
the Administrative Agent in its sole discretion is less than or equal to (A) if
such SBA Loan is not a Special Purpose Loan and the related Project Property is
not an Approved Hospitality Property, 65% or (B) if such SBA Loan is a Special
Purpose Loan or the related Project Property is an Approved Hospitality
Property, 60%; (d) with respect to the applicable Project Property, the ratio
(expressed as a percentage) of (i) the aggregate Principal Balance of such SBA
Loan together with any additional First Lien Loan or Second Lien Loan secured by
such Project Property to (ii) the Appraised Value of the related Project
Property as determined by the Borrower in a manner acceptable to the
Administrative Agent in its sole discretion (x) is less than or equal to 90% or
(y) is greater than 90% if the amount by which such ratio exceeds 90% is funded
by the Borrower solely using funds available to the Borrower (but excluding, for
the avoidance of doubt, Advances hereunder); and (e) no Loan Guarantor owning
51% or more of the Obligor has been a debtor in the five (5) years prior to the
making of the SBA Loan, and none of such Loan Guarantor’s properties have been
subject to a foreclosure proceeding in the five (5) years prior to the making of
the SBA Loan. “SBA Loan Obligor” means any Person, other than the SBA, who is or
may become obligated to Borrower under an SBA Loan. “SBA Rules and Regulations”
means the SBA Act, as amended, any other legislation binding on SBA relating to
financial transactions, any “Loan Guaranty Agreement,” all rules and regulations
promulgated from time to time under the SBA Act, and SBA Standard Operating
Procedures and any Official Notices issued by the SBA, all as from time to time
in effect. “SBA Standard Operating Procedures and Official Notices” means Public
Law 85-536; the Rules and Regulations, as defined in 13 CFR Part 120, “Business
Loans” and 13 CFR Part 121, “Size Standards”; Standard Operating Procedure 504
Loan Servicing and Liquidation SOP 50-55, in each case as may be published
and/or amended from time to time. “SEC” means the Securities and Exchange
Commission or any other governmental authority of the United States of America
at the time administrating the Securities Act, the Investment Company Act or the
Exchange Act. - 34- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag049.jpg]
“Second Amendment” means that certain Amendment to Credit Agreement dated as of
September 20, 2019 and effective as of April 30, 2019, by and among Borrower,
Servicer, Lenders, the Administrative Agent, and the other parties thereto.
“Second Lien Loan” means any SBA Loan that: (a) is administered in accordance
with and is in compliance with all rules, regulations and guidelines of the SBA
and the SBA 504 Loan Program (notwithstanding that a CDC is responsible for
ensuring eligibility under the SBA 504 Loan Program with respect to Second Lien
Loans) including, without limitation, all terms set forth in the related Third
Party Lender Agreement and the SBA Authorization; (b) is secured by a valid
second priority perfected mortgage, deed of trust, security interest or Lien in,
to or on the Project Property subject only to a First Lien Loan and customary
Liens for taxes or regulatory charges not then due and payable and other
permitted Liens under the Loan Documents, provided that such permitted Liens do
not directly secure indebtedness for borrowed money; and (c) is in an amount set
forth in the related SBA Authorization. “Secured Parties” means the
Administrative Agent, the Backup Servicer, any Successor Servicer, the Lenders
and their respective permitted successors and assigns. “Securities Act” means
the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, all as from time to time in effect. “Securitization
Event” means a conduit sale, securitization, or securitization type transaction
of SBA Loans, in each case in accordance with the SBA Rules and Regulations.
“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Parent or any of its Affiliates thereunder). “Servicer” has the
meaning assigned to such term in the introduction of this Agreement. “Servicer
Expense Cap” means, as of any Payment Date, an amount equal to $25,000.
“Servicer Termination Event” means the occurrence of any of the events, acts or
circumstances set forth in Section 6.03. “Servicing Fees” means the monthly fee,
accruing from the Closing Date, payable in arrears on each Payment Date, in an
amount equal to 0.50% per annum (calculated on the basis of a 360-day year and
the actual number of days elapsed) of the Monthly Asset Amount; provided,
however, that if the Backup Servicer is acting as successor Servicer, such fee
shall be in an amount equal to 1.00% per annum with a monthly minimum of $6,500.
“Servicing Standard” means, with respect to any Collateral Loans, to service and
administer such Collateral Loans in accordance with the Loan Documents, SBA
Standard Operating Procedures and Official Notices with respect to SBA Loans,
and all customary and usual servicing practices (a) which are consistent with
the higher of: (i) the customary and usual servicing practices that a prudent
loan investor or lender would use in servicing loans like the Collateral Loans
for its own account, and (ii) the - 35- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag050.jpg]
same care, skill, prudence and diligence with which the Borrower causes loans to
be serviced and administered for its own account or for the account of others;
(b) to the extent not inconsistent with clause (a), with a view to maximize the
value of the Collateral Loans; and (c) without regard to: (i) any relationship
that the Borrower or any Affiliate of the Borrower may have with any Obligor or
any Affiliate of any Obligor, (ii) the Borrower’s obligations to incur servicing
and administrative expenses with respect to a Collateral Loan, (iii) the
Borrower’s right to receive compensation for its services hereunder or with
respect to any particular transaction, (iv) the ownership by the Borrower or any
Affiliate thereof of any retained interest or one or more loans of the same
class as any Collateral Loans, (v) the ownership, servicing or management for
others by the Borrower of any other loans or property by the Borrower, or (vi)
any relationship that the Borrower or any Affiliate of the Borrower may have
with any holder of other loans of the Obligor with respect to such Collateral
Loans; provided, however, if the Backup Servicer is acting as Successor
Servicer, “Servicing Standard” shall mean to service and administer Collateral
Loans in accordance with the standard the Successor Servicer uses to service
similar assets for its own account or for the accounts of others, in each case
in accordance with all rules, regulations and guidelines of the SBA and the SBA
504 Loan Program with respect to SBA Loans. “Sixth Amendment” means that certain
Sixth Amendment to Credit Agreement, dated as of the Sixth Amendment Closing
Date, by and among Borrower, Servicer, Lenders, and the Administrative Agent.
“Sixth Amendment Closing Date” means November 4, 2020. “Solvent” means, with
respect to any Person, that as of the date of determination, both (i) (a) the
sum of such Person’s debt (including contingent liabilities) does not exceed the
present fair saleable value of such Person’s assets; (b) such Person’s capital
is not unreasonably small in relation to its business as contemplated on the
Closing Date and will not be unreasonably small with respect to any transaction
contemplated to be undertaken after the Closing Date; and (c) such Person has
not incurred debts beyond its ability to pay such debts as they become due; and
(ii) such Person is “solvent” within the meaning given that term under the
Bankruptcy Code, Section 271 of the Debtor and Creditor Law of the State of New
York and applicable laws relating to fraudulent transfers under the Bankruptcy
Code and New York State law. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standards No. 5). “Special
Purpose Entity” means a limited liability company or other business entity that
is created with the purpose of being “bankruptcy remote” and whose
organizational documents contain restrictions on its activities and impose
requirements intended to preserve such entity’s separateness that are
substantially similar to the special purpose provisions of the Borrower Limited
Liability Company Agreement. “Special Purpose Loan” means a Loan where (i) the
Obligor (or “Operating Company” if the Obligor is an “Eligible Passive Company”)
has operated for two years or less and/or (ii) the “Project” involves the
acquisition, construction, conversion or expansion of a limited or single
purpose building or structure, all within the meaning of 13 CFR §120.920.
“Sterling Bank Facility” means those loans and other extensions of credit made
under that certain Amended and Restated Loan and Security Agreement dated as of
December 7, 2015 among CDS Business Services, Inc. d/b/a Newtek Business Credit
Solutions, a Delaware corporation, as borrower, Sterling National Bank, as agent
and lender, and BankUnited, N.A., as lender, for the financing of SBA - 36-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag051.jpg]
Loans, and any documents relating thereto, including any guarantees by Parent,
as such agreements may be amended, amended and restated, supplemented, or
otherwise modified from time-to-time. “Subject Laws” has the meaning assigned to
such term in Section 4.01(f). “Subordinated Debt” means any Indebtedness which,
in each case, is subordinated in right of payment to the prior payment of the
Obligations pursuant to subordination provisions approved in writing by the
Administrative Agent and is otherwise pursuant to documentation that is, which
is in an amount that is, and which contains interest rates, payment terms
(including, without limitation, no scheduled or required principal payments
prior to the Commitment Termination Date), maturities, amortization schedules,
covenants, defaults, remedies and other material terms that are in form and
substance, in each case satisfactory to the Administrative Agent. “Subsidiary”
means, as to any Person, a corporation, partnership or other entity of which
shares of stock or other ownership interests having ordinary voting power (other
than stock or such other ownership interests having such power only by reason of
the happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly, through one or more intermediaries, or both, by such Person.
“Substitute Loan” has the meaning assigned to such term in Section 10.03(a).
“Successor Servicer” has the meaning assigned to such term in Section 11.08(a).
“Supported QFC” has the meaning set forth in Section 15.22. “Taxes” has the
meaning assigned to such term in Section 15.03(a). “Third Amendment” means that
certain Amendment to Credit Agreement dated as of July 31, 2020, by and among
Borrower, Servicer, Lenders, the Administrative Agent, and the other parties
thereto. “Third Party Lender Agreement” means SBA Form 2287 between the
Originator or applicable lender and a CDC that memorializes the agreement among
the lender, the CDC and the SBA and outlines the parties’ rights and
responsibilities with regard to a particular SBA Loan. “Type” means, with
respect to a Borrowing, a Base Rate Advance, or a LIBOR Advance. “UCC” means the
Uniform Commercial Code, as from time to time in effect in the State of New
York; provided that if, by reason of any mandatory provisions of law, the
perfection, the effect of perfection or non-perfection or priority of the
security interests granted to the Administrative Agent pursuant to this
Agreement are governed by the Uniform Commercial Code as in effect in a
jurisdiction of the United States of America other than the State of New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of such perfection, effect of perfection or
non-perfection or priority. “Unseasoned Second Lien Loan” means, as of any date
of determination, a Second Lien Loan that was originated forty-five (45) days or
less prior to such date. “Unused Line Fees” means, with respect to each Lender,
as of any date of calculation, an amount equal to the sum of the product of (i)
the Unused Fee Rate (as defined below), times (ii) the difference - 37-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag052.jpg]
between (1) such Lender’s Commitment on such day minus (2) the outstanding
principal balance of the Advances of such Lender on such day, divided by (iii)
360. As used herein, “Unused Fee Rate”, as of any date, means, if the average
outstanding principal balance of all the Advances (i) is less than 50% of the
Facility Amount, 0.75% per annum; (ii) is greater than or equal to 50% of the
Facility Amount but less than 75% of the Facility Amount, 0.50% per annum; and
(iii) is greater than or equal to 75% of the Facility Amount, 0.35% per annum,
provided that notwithstanding anything in this definition, if a Securitization
Event occurs, the Unused Fee Rate shall be 0.35% per annum for the period from
the date of the Securitization Event until the date that is six (6) months after
such Securitization Event. “U.S. Special Resolution Regimes” has the meaning set
forth in Section 12.30. “Volcker Rule” means the common rule entitled
“Proprietary Trading and Certain Interests and Relationships with Covered Funds”
(commonly known as the “Volcker Rule”) published at 79 Fed. Reg. 5779 et seq.
“Warranty Loan” means an “Ineligible Loan” as defined in the Purchase and
Contribution Agreement. “Withdrawal Liability” means liability to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA. “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. Section 1.02. Rules of
Construction. For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires (i) singular words shall
connote the plural as well as the singular, and vice versa (except as
indicated), as may be appropriate, (ii) the words “herein,” “hereof” and
“hereunder” and other words of similar import used in this Agreement refer to
this Agreement as a whole and not to any particular article, schedule, section,
paragraph, clause, exhibit or other subdivision, (iii) the headings, subheadings
and table of contents set forth in this Agreement are solely for convenience of
reference and shall not constitute a part of this Agreement nor shall they
affect the meaning, construction or effect of any provision hereof, (iv)
references in this Agreement to “include” or “including” shall mean include or
including, as applicable, without limiting the generality of any description
preceding such term, and for purposes hereof the rule of ejusdem generis shall
not be applicable to limit a general statement, followed by or referable to an
enumeration of specific matters, to matters similar to those specifically
mentioned, (v) each of the parties to this Agreement and its counsel have
reviewed and revised, or requested revisions to, this Agreement, and the rule of
construction that any ambiguities are to be resolved against the drafting party
shall be inapplicable in the construction and interpretation of this Agreement,
(vi) any definition of or reference to any Facility Document, agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (vii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions set forth herein or in any other applicable
agreement), (viii) any reference to any law or regulation herein shall refer to
such law or regulation as amended, modified or supplemented from time to time,
and (ix) unless otherwise provided herein, each reference to any time means New
York, New York time. - 38- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag053.jpg]
Section 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” both mean “to but excluding”. Periods of days referred to in
this Agreement shall be counted in calendar days unless Business Days are
expressly prescribed. Section 1.04. Collateral Value Calculation Procedures. In
connection with all calculations required to be made pursuant to this Agreement
with respect to any payments on any other assets included in the Collateral,
with respect to the sale of and reinvestment in Collateral Loans, and with
respect to the income that can be earned on any amounts that may be received for
deposit in the Collection Account, the provisions set forth in this Section 1.04
shall be applied. The provisions of this Section 1.04 shall be applicable to any
determination or calculation that is covered by this Section 1.04, whether or
not reference is specifically made to Section 1.04, unless some other method of
calculation or determination is expressly specified in the particular provision.
(a) For purposes of calculating Availability, the Availability Test, and the
Interest Coverage Ratio Test, except as otherwise specified in Availability, the
Availability Test, and the Interest Coverage Ratio Test, such calculations will
not include scheduled interest and principal payments on Defaulted Loans and
Ineligible Loans unless or until such payments are actually made. (b) References
in the Priority of Payments to calculations made on a “pro forma basis” shall
mean such calculations after giving effect to all payments, in accordance with
the Priority of Payments, that precede (in priority of payment) or include the
clause in which such calculation is made. (c) References in this Agreement to
the Borrower’s “purchase” or “acquisition” of a Loan include references to the
Borrower’s acquisition of such Loan by way of a sale and/or contribution from
the Originator and the Borrower’s making or origination of such Loan. Portions
of the same Loan acquired by the Borrower on different dates (whether through
purchase, receipt by contribution or the making or origination thereof, but
excluding subsequent draws under Delayed Drawdown Loans) will, for purposes of
determining the purchase price of such Loan, be treated as separate purchases on
separate dates (and not a weighted average purchase price for any particular
Loan). (d) For the purposes of calculating compliance with each of the
Concentration Limitations all calculations will be rounded to the nearest 0.01%.
(e) Notwithstanding any other provision of this Agreement to the contrary, all
monetary calculations under this Agreement shall be in Dollars. For purposes of
this Agreement, calculations with respect to all amounts received or required to
be paid in a currency other than Dollars shall be valued at zero. Section 1.05.
Agreement to be Construed as a Loan. It is the intention of the parties hereto
that the transactions hereunder be construed as loans made by the Lenders
secured by the Collateral. This Agreement shall not be construed as an issuance
of a security by the Borrower or a purchase thereof by the Lenders. Section
1.06. Divisions. For all purposes under the Loan Documents, in connection with
any Division or plan of division under Delaware Law (or any comparable event
under a different jurisdiction’s Laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, - 39- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag054.jpg]
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Capital
Stock at such time. ARTICLE II ADVANCES Section 2.01. Revolving Credit Facility.
On the terms and subject to the conditions hereinafter set forth, including
Article III, each Lender severally agrees to make loans to the Borrower (each,
an “Advance”) from time to time on any Business Day during the period from the
Funding Effective Date until the Commitment Termination Date, on a pro rata
basis in each case in an aggregate principal amount at any one time outstanding
up to but not exceeding such Lender’s Commitment and, as to all Lenders, in an
aggregate principal amount up to but not exceeding the Availability, in each
case as then computed. Each such borrowing of an Advance on any single day is
referred to herein as a “Borrowing”. Within such limits and subject to the other
terms and conditions of this Agreement, the Borrower may borrow (and re-borrow)
Advances under this Section 2.01 and prepay Advances under Section 2.05. Section
2.02. Making of the Advances. If the Borrower desires to make a Borrowing under
this Agreement, the Borrower shall give the Administrative Agent a written
notice (each, a “Notice of Borrowing”) for such Borrowing (which notice shall be
irrevocable and effective upon receipt) not later than (a) if Capital One, N.A.
is the only Lender, 5:00 p.m. (New York time), and (b) if there are two (2) or
more Lenders, 12:00 noon (New York time), in each case on the Business Day prior
to the day of the requested Borrowing; provided, however that notwithstanding
anything contained herein to the contrary, no more than five (5) such Advances
may be made in a calendar week unless otherwise agreed to by the Administrative
Agent. For the avoidance of doubt, any Advance that is deemed to have been
requested pursuant to Section 2.04(b), shall not constitute an Advance for
purposes of such weekly Advance limit. A Notice of Borrowing received after
12:00 noon (New York time) shall be deemed received on the following Business
Day. Each Borrowing shall bear interest at the Alternative Rate until the
Borrower elects to convert such Borrowing to a different Interest Rate as
provided in Section 2.15. (a) Each Notice of Borrowing shall be substantially in
the form of Exhibit A, dated the date the request for the related Borrowing is
being made, signed by a Responsible Officer of the Borrower, shall attach a
Borrowing Base Calculation Statement as of the Borrowing Date after giving
effect to the requested Borrowing, and shall otherwise be appropriately
completed. The proposed Borrowing Date specified in each Notice of Borrowing
shall be a Business Day falling on or prior to the Commitment Termination Date,
and the amount of the Borrowing requested in such Notice of Borrowing (the
“Requested Amount”) shall be equal to at least $50,000. (b) Promptly following
receipt of a Notice of Borrowing in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Advance to be made as part of the requested
Borrowing. (c) Each Lender shall, not later than 1:00 p.m. (New York time) on
each Borrowing Date, make its Percentage of the applicable Requested Amount on
each Borrowing Date by wire transfer of immediately available funds to the
Borrower Account. - 40- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag055.jpg]
Section 2.03. Evidence of Indebtedness. (a) Maintenance of Records by Lender.
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to it and resulting from
the Advances made by such Lender to the Borrower, from time to time, including
the amounts of principal and interest thereon and paid to it, from time to time
hereunder, provided that the failure of any Lender to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Advances in accordance with the terms of this Agreement. (a)
Maintenance of Records by Administrative Agent. The Administrative Agent shall
maintain records in which it shall record (i) the amount of each Advance made
hereunder, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder, and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof. (b) Effect of Entries. The
entries made in the records maintained pursuant to paragraph (a) or (b) of this
Section shall be prima facie evidence, absent obvious error, of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such records or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Advances in accordance with the terms of this Agreement. Section 2.04.
Payment of Principal and Interest. The Borrower shall pay principal and Interest
on the Advances as follows: (a) 100% of the outstanding principal amount of each
Advance, together with all accrued and unpaid Interest thereon, and all accrued
and unpaid fees under the Facility Documents shall be payable on the Final
Maturity Date. (b) Interest shall accrue on the unpaid principal amount of each
Advance at the applicable Interest Rate from the date of such Advance until such
principal amount is paid in full. The Administrative Agent shall determine the
unpaid Interest and Unused Line Fees payable thereto prior to each Payment Date
(using the applicable Interest Rate for each day) to be paid by the Borrower
with respect to each Advance on each Payment Date and shall advise the Borrower
thereof on the Business Day prior to such Payment Date. The Administrative Agent
shall send a consolidated invoice of all such Interest and Unused Line Fees to
the Borrower on the Business Day following determination of such amounts. (c)
Accrued Interest on each Advance shall be payable in arrears (x) on each Payment
Date and (y) in connection with any prepayment in full of the Advances pursuant
to Section 2.05(a); provided that (i) with respect to any prepayment in full of
the Advances outstanding, accrued Interest on such amount to but excluding the
date of prepayment may be payable on such date or as otherwise agreed to between
the Lenders and the Borrower and (ii) with respect to any partial prepayment of
the Advances outstanding, accrued Interest on such amount to but excluding the
date of prepayment shall be payable following such prepayment on the date of
such prepayment. (d) Subject in all cases to Section 2.04(f), the obligation of
the Borrower to pay the Obligations, including the obligation of the Borrower to
pay the Lenders the outstanding principal amount of the Advances and accrued
interest thereon, shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms hereof (including Section 2.14),
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to - 41- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag056.jpg]
payment which the Borrower or any other Person may have or have had against any
Secured Party or any other Person. (e) As a condition to the payment of
principal of and Interest on any Advance without the imposition of withholding
tax, the Borrower or the Administrative Agent may require certification
acceptable to it to enable the Borrower and the Administrative Agent to
determine their duties and liabilities with respect to any taxes or other
charges that they may be required to deduct or withhold from payments in respect
of such Advance under any present or future law or regulation of the United
States and any other applicable jurisdiction, or any present or future law or
regulation of any political subdivision thereof or taxing authority therein or
to comply with any reporting or other requirements under any such law or
regulation. (f) Notwithstanding any other provision of this Agreement, the
obligations of the Borrower under this Agreement are limited recourse
obligations of the Borrower payable solely from the Collateral and, following
realization of the Collateral, and application of the proceeds thereof in
accordance with the Priority of Payments and, subject to Section 2.12, all
obligations of and any claims against the Borrower hereunder or in connection
herewith after such realization shall be extinguished and shall not thereafter
revive. No recourse shall be had against any officer, director, employee,
shareholder, Affiliate, member, manager, agent, partner, principal or
incorporator of the Borrower or their respective successors or assigns for any
amounts payable under this Agreement. It is understood that the foregoing
provisions of this clause (f) shall not (i) prevent recourse to the Collateral
for the sums due or to become due under any security, instrument or agreement
which is part of the Collateral or (ii) constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by this Agreement until
such Collateral has been realized. It is further understood that the foregoing
provisions of this clause (f) shall not limit the right of any Person to name
the Borrower as a party defendant in any proceeding or in the exercise of any
other remedy under this Agreement, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against the Borrower. Section 2.05. Prepayment of Advances.
(a) Optional Prepayments. In addition to the prepayment of the Advances on any
Payment Date pursuant to the Priority of Payments, the Borrower may, from time
to time on any Business Day but no more than once during any Business Day,
voluntarily prepay Advances in whole or in part together with all Interest
accrued thereon, without penalty or premium; provided that the Borrower shall
have delivered to the Administrative Agent written notice of such prepayment
(such notice, a “Notice of Prepayment”) in the form of Exhibit B not later than
in the case of a prepayment of a Base Rate Advance or a LIBOR Advance, 12:00
noon (New York time) at least one (1) Business Day prior to the day of such
prepayment (provided that same day notice may be given to the extent necessary
to cure any non-compliance with the Availability Test). Each such Notice of
Prepayment shall be irrevocable and effective upon receipt and shall be dated
the date such notice is being given, signed by a Responsible Officer of the
Borrower and otherwise appropriately completed. Each prepayment of any Advance
by the Borrower pursuant to this Section 2.05(a) (other than a prepayment made
in order to cure any non-compliance with the Availability or the prepayment of
the Advances on any Payment Date pursuant to the Priority of Payments) shall in
each case be in a principal amount of at least $500,000 or, if less, the entire
outstanding principal amount of the Advances of the Borrower or, in the case of
Renovation Loans, such lesser amount as is advanced to the applicable Obligor in
respect thereof. If a Notice of Prepayment is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. - 42- 34881204v6
110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag057.jpg]
The Borrower shall make the payment amount specified in such notice by wire
transfer of immediately available funds by 2:00 p.m. (New York time) to the
Agent’s Account. The Administrative Agent promptly will make such payment amount
specified in such notice available to each Lender in the amount of each Lender’s
Percentage of the payment amount by wire transfer to such Lender’s account. Any
funds for purposes of a voluntary prepayment received by the Administrative
Agent after 2:00 p.m. (New York time) shall be deemed received on the next
Business Day. Prepayments shall be accompanied by any applicable breakage
payments pursuant to Section 2.16. For the avoidance of doubt, the prepayment of
the Advances on any Payment Date pursuant to the Priority of Payments shall not
be subject to any notice, minimum amount, or funding and payment location
requirements hereunder. (b) Mandatory Prepayments. The Borrower shall prepay the
Advances on each Business Day or Payment Date, as applicable, to the extent
there are funds available for such purpose from the amounts on deposit in the
Collection Account in the manner and to the extent provided in the Priority of
Payments. The Borrower shall provide notice of the aggregate amounts of Advances
that are to be prepaid on the related Business Day or Payment Date in accordance
with the Priority of Payments. For the avoidance of doubt, the Borrower shall
prepay the Advances on each Business Day that the Availability Test is not
satisfied. (c) Additional Prepayment Provisions. Each prepayment pursuant to
this Section 2.05 shall be subject to Sections 2.04(c) and 2.16 and applied to
the Advances in accordance with the Lenders’ respective Percentages. (d)
Interest on Prepaid Advances. If requested by the Administrative Agent, the
Borrower shall pay all accrued and unpaid Interest on Advances prepaid on the
date of such prepayment. Section 2.06. Changes of Commitments. (a) Automatic
Reduction and Termination. The Commitments of all Lenders shall be automatically
reduced to zero at 5:00 p.m. on the Commitment Termination Date. (b) Optional
Reductions. Prior to the Commitment Termination Date, the Borrower shall have
the right to terminate or reduce the unused amount of the Facility Amount at any
time or from time to time without any fee or penalty upon not less than two (2)
Business Days’ prior notice to the Administrative Agent of each such termination
or reduction, which notice shall specify the effective date of such termination
or reduction and the amount of any such reduction; provided that (i) the amount
of any such reduction of the Facility Amount shall be equal to at least
$5,000,000 or an integral multiple of $100,000 in excess thereof or, if less,
the remaining unused portion thereof, and (ii) no such reduction will reduce the
Facility Amount below the sum of (x) aggregate principal amount of Advances
outstanding at such time and (y) the Net Aggregate Exposure Amount. Such notice
of termination or reduction shall be irrevocable and effective only upon receipt
and shall be applied pro rata to reduce the respective Commitments of each
Lender. (c) Effect of Termination or Reduction. The Commitments of the Lenders
once terminated or reduced may not be reinstated. Each reduction of the Facility
Amount pursuant to this Section 2.06 shall be applied ratably among the Lenders
in accordance with their respective Commitments. - 43- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag058.jpg]
Section 2.07. Maximum Lawful Rate. It is the intention of the parties hereto
that the interest on the Advances shall not exceed the maximum rate permissible
under Applicable Law. Accordingly, anything herein to the contrary
notwithstanding, in the event any interest is charged to, collected from or
received from or on behalf of the Borrower by the Lenders pursuant hereto or
thereto in excess of such maximum lawful rate, then the excess of such payment
over that maximum shall be applied first to the payment of amounts then due and
owing by the Borrower to the Secured Parties under this Agreement (other than in
respect of principal of and interest on the Advances) and then to the reduction
of the outstanding principal amount of the Advances of the Borrower. Section
2.08. Several Obligations. The failure of any Lender to make any Advance to be
made by it on the date specified therefor shall not relieve any other Lender of
its obligation to make its Advance on such date, the Administrative Agent shall
not be responsible for the failure of any Lender to make any Advance, and no
Lender shall be responsible for the failure of any other Lender to make an
Advance to be made by such other Lender. Section 2.09. Increased Costs. (a)
Except with respect to taxes, which shall be governed exclusively by Section
15.03, if, due to either (i) the introduction of or any change in or in the
interpretation, application or implementation of any Applicable Law or GAAP or
other applicable accounting policy after the date hereof, or (ii) the compliance
with any guideline or change in the interpretation, application or
implementation of any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) after the date
hereof (a “Regulatory Change”), there shall be any increase in the cost or
expense to any Affected Person of agreeing to make or making, funding or
maintaining Advances to the Borrower or the transactions contemplated by this
Agreement or any reduction in the amount of any sum received or receivable by an
Affected Person under this Agreement or under any other Facility Document, then
the Borrower shall from time to time in accordance with the Priority of
Payments, on the Payment Date occurring at least thirty (30) days following such
Affected Person’s demand, pay in accordance with the Priority of Payments such
Affected Person such additional amounts as may be sufficient to compensate such
Affected Person for such increased cost. If any Affected Person becomes entitled
to any additional amounts pursuant to this Section 2.09(a), it shall notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled within a commercially reasonable time after any
employee of such Affected Person having direct contact with the Borrower under
this Agreement becomes aware of such event. A certificate setting forth in
reasonable detail the amount of such increased cost or expense and the basis
thereof, submitted to the Borrower by an Affected Person (with a copy to the
Administrative Agent), shall be conclusive and binding for all purposes, absent
manifest error. Notwithstanding anything herein to the contrary, each of (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all rules and
regulations promulgated thereunder or issued in connection therewith, and (ii)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III shall be deemed to have been
introduced after the Closing Date, thereby constituting a Regulatory Change
hereunder with respect to the Affected Parties as of the Closing Date,
regardless of the date enacted, adopted or issued, and such additional amounts
which are sufficient to compensate such Affected Person for such increase in
capital or liquidity or reduced return in accordance with the Priority of
Payments. (b) If an Affected Person determines in good faith that compliance
with any Applicable Law, request from any central bank or other Governmental
Authority charged with - 44- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag059.jpg]
the interpretation or administration thereof (whether or not having the force of
law) or any Regulatory Change, in each case, introduced or made after the date
hereof (i) affects the amount of capital, liquidity or high quality liquid
assets required to be maintained by such Affected Person and that the amount of
such capital or liquidity is increased by or based upon the existence of such
Affected Person’s Commitment under this Agreement or upon such Affected Person’s
making, funding or maintaining Advances, (ii) reduces the rate of return of an
Affected Person to a level below that which such Affected Person could have
achieved but for such compliance (taking into consideration such Affected
Person’s policies with respect to capital adequacy and liquidity) or (iii)
causes an internal capital or liquidity charge or other imputed cost to be
assessed upon such Affected Person, which in the sole discretion of such
Affected Person is allocable to the Borrower or to the transactions contemplated
by this Agreement, then the Borrower shall from time to time on the Payment Date
occurring at least thirty (30) days following such Affected Person’s demand, pay
in accordance with the Priority of Payments such additional amounts which are
sufficient to compensate such Affected Person for such cost, expense, increase
in capital or liquidity or reduced return. If any Affected Person becomes
entitled to claim any additional amounts pursuant to this Section 2.09(b), it
shall notify, within a commercially reasonable time, the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled. A certificate setting forth in reasonable detail such amounts
submitted to the Borrower by an Affected Person shall be conclusive and binding
for all purposes, absent manifest error. (c) Upon the occurrence of any event
giving rise to the Borrower’s obligation to pay additional amounts to a Lender
pursuant to clauses (a) or (b) of this Section 2.09, such Lender shall (at the
request of the Borrower), use reasonable efforts (subject to the customary
practices of such Lender) to minimize any increased amounts payable by the
Borrower which at first shall include, but not be limited to, designating a
different lending office for the funding or the booking of its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment would reduce or obviate the obligations of the
Borrower to make future payments of such additional amounts; provided that such
designation is made on such terms that such Lender and its lending office suffer
no unreimbursed cost or material legal or regulatory disadvantage (as reasonably
determined by such Lender), with the object of avoiding future consequence of
the event giving rise to the operation of any such provision. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. (d) Failure or delay on the
part of any Affected Person to demand compensation pursuant to this Section 2.09
shall not constitute a waiver of such Affected Person’s right to demand or
receive such compensation. Notwithstanding anything to the contrary in this
Section 2.09, the Borrower shall not be required to compensate an Affected
Person pursuant to this Section 2.09 for any amounts incurred more than one
hundred eighty (180) days prior to the date that such Affected Person notifies
the Borrower of such Affected Person’s intention to claim compensation therefor.
Section 2.10. Increase in Facility Amount. The Borrower may, on any Business Day
prior to the Commitment Termination Date, increase the Facility Amount by
delivering a request substantially in the form attached hereto as Exhibit D
(each, a “Facility Amount Increase Request”) or in such other form acceptable to
the Administrative Agent at least sixty (60) days prior to the desired effective
date of such increase (the “Facility Amount Increase”) identifying an additional
Lender that is a Permitted Assignee (or additional Commitments for existing
Lender(s) which have consented to such increase), and the amount of its
Commitment (or additional amount of its Commitment(s)); provided, however, that
(i) any - 45- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag060.jpg]
increase of the Facility Amount to an amount in excess of $150,000,000 in the
aggregate (after giving effect to any increase hereunder) will require the
approval of all Lenders, (ii) any increase of the aggregate amount of the
Facility Amount shall be in an amount not less than $25,000,000, (iii) no
Default or Event of Default shall have occurred and be continuing at the time of
the request or the effective date of the Facility Amount Increase, (iv) all
representations and warranties contained in Article IV hereof (as the same may
be amended from time to time) shall be true and correct in all material respects
(except for representations and warranties already qualified by materiality or
Material Adverse Effect, which shall be true and correct) at the time of such
request and on the effective date of such Facility Amount Increase, and (v)
unless such increase is increasing the Commitment of, and with the consent of,
an existing Lender, the Administrative Agent shall have provided its written
consent to such increase (which consent shall not be unreasonably withheld or
delayed). The effective date of the Facility Amount Increase shall be agreed
upon by the Borrower and the Administrative Agent. Upon the effectiveness
thereof, the new Lender(s) (or, if applicable, existing Lender(s)) shall make
Advances in an amount sufficient such that after giving effect to its advance
each Lender shall have outstanding its Percentage of Advances. It shall be a
condition to such effectiveness that (i) if any Advances are bearing interest at
the Adjusted Eurodollar Rate on the date of such effectiveness, such Advances
shall be deemed to be prepaid on such date and the Borrower shall pay any
amounts owing to the Lenders pursuant to Section 2.10 hereof, provided, however,
that if a Facility Amount Increase is made among the existing Lenders and the
amount of the increase in each such Lender’s Commitment is on a pro rata basis
in accordance with the existing Commitments of such Lenders on the date of such
Facility Amount Increase, such Advances bearing interest at the Adjusted
Eurodollar Rate shall not be deemed to be prepaid on such date and (ii) the
Borrower shall not have terminated any portion of the Commitments pursuant to
Section 2.06 hereof. The Borrower agrees to promptly pay any reasonable expenses
of the Administrative Agent and the affected Lender(s) relating to any Facility
Amount Increase. Notwithstanding anything herein to the contrary, no Lender
shall have any obligation to increase its Commitment and no Lender’s Commitment
shall be increased without its consent thereto, and each Lender may at its
option, unconditionally and without cause, decline to increase its Commitment.
For the avoidance of doubt, each Advance made under a Facility Amount Increase
shall be subject to the same terms (including pricing) as an Advance under the
existing Facility Amount. Section 2.11. Illegality; Inability to Determine
Rates; Alternative Interest Rate Election Event. (a) Notwithstanding any other
provision in this Agreement, in the event of a Eurodollar Disruption Event, then
the affected Lender shall promptly notify the Administrative Agent and the
Borrower thereof, and such Lender’s obligation to make or maintain Advances
hereunder based on the Adjusted Eurodollar Rate shall be suspended until such
time as such Lender may again make and maintain Advances based on the Adjusted
Eurodollar Rate. (b) Upon the occurrence of any event giving rise to a Lender’s
suspending its obligation to make or maintain Advances based on the Adjusted
Eurodollar Rate pursuant to Section 2.11(a), such Lender shall use commercially
reasonable efforts (subject to the customary practices of such Lender) to
designate a different lending office if such designation would enable such
Lender to again make and maintain Advances based on the Adjusted Eurodollar
Rate; provided that such designation is made on such terms that such Lender and
its lending office suffer no unreimbursed cost or material legal or regulatory
disadvantage (as reasonably determined by such Lender), with the object of
avoiding future consequence of the event giving rise to the operation of any
such provision. (c) If, prior to the date of any Advance, either (i) the
Administrative Agent determinesshall have determined in good faith that for any
reason adequate and reasonable means do not exist for determiningascertaining
the LIBOR Rate for the applicable Advances, - 46- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag061.jpg]
or (ii) the Required Lenders determine and notify the Administrative Agent that
the Adjusted Eurodollar Rate with respect to such Advanceswith respect to a
proposed Advance or that the LIBOR Rate applicable with respect to a proposed
Advance does not adequately and fairly reflect the cost to such Lenders of
funding such Advances (provided that each such Lender has generally made a
similar determination with respect to its other borrowers under facilities
bearing interest at an index based on the London interbank offered rate)the
Lenders of funding or maintaining such Advance, the Administrative Agent will
promptly so notifyforthwith give notice of such determination to the Borrower
and each Lender. Thereafter, the obligation of the Lenders to make or maintain
Advances based on the Adjusted Eurodollar RateLIBOR Rate Loans hereunder shall
be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice in writing. Upon receipt of such notice,
the Borrower may revoke any Request for Advance then submitted by it. If the
Borrower does not revoke such Request for Advance, the Lenders shall make,
convert or continue the Advances, as proposed by the Borrower, in the amount
specified in the applicable notice submitted by the Borrower, but such Advances
shall be made, converted or continued at the Interest Rate (determined without
regard to any LIBOR Rate component of the Base Rate). (d) Notwithstanding the
other provisions of this Agreement, if the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error), or
the Borrower and Required Lenders shall notify the Administrative Agent in
writing, that either (i) the circumstances set forth in clause (c) have arisen
and such circumstances are unlikely to be temporary, (ii) syndicated or
comparable loans are currently being executed and/or amended to include or adopt
a new benchmark rate or rates (including, without limitation, credit or similar
adjustments, in each case, to such rate or rates) or (iii) the circumstances set
forth in clause (c) have not arisen but the supervisor for the administrator of
the LIBOR Rate (or any component thereof) or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR Rate (or any component
thereof) shall no longer be published for use in determining interest rates for
loans (in the case of either such clause (i), (ii) or (iii), an “Alternative
Interest Rate Election Event”), then reasonably promptly thereafter the
Administrative Agent and Borrower may endeavor to establish an alternate rate of
interest to the LIBOR Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for leveraged comparable
loans in the United States at such time (which may include such credit
adjustments or other adjustments, in each case, to such rate as are present in
the market for leveraged comparable loans in the United States at such time),
and shall enter into an amendment to this Agreement to reflect such alternate
rate of interest and such other related changes to this Agreement as may be
applicable (including, without limitation operational, term, conforming and
other changes as may be reasonably determined by the Administrative Agent).
Notwithstanding anything to the contrary in Section 15.01 or any other provision
of this Agreement, such amendment shall become effective without any further
action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days
after the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from Required Lenders stating that they object to such
amendment (which amendment shall not be effective prior to the end of such five
(5) Business Day notice period). To the extent an alternate rate of interest is
adopted as contemplated hereby, the approved rate shall be applied in a manner
consistent with prevailing market convention; provided that, to the extent such
prevailing market convention is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and the Borrower.
From such time as an Alternative Interest Rate Election Event has occurred and
continuing until an alternate rate of interest has been determined in accordance
with the terms - 47- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag062.jpg]
and conditions of this paragraph, if any Notice of Borrowing requests an
Advance, such Advance shall be made at the Interest Rate (determined without
regard to any LIBOR Rate component of the Base Rate); provided that, to the
extent such Alternative Interest Rate Election Event is as a result of clause
(ii) above, then this sentence shall apply during such period only if the LIBOR
Rate is not available or published at such time on a current basis.
Notwithstanding anything contained herein to the contrary, if such alternate
rate of interest as determined in this paragraph is determined to be less than
0.50% per annum, such rate shall be deemed to be 0.50% percent per annum for the
purposes of this Agreement. Section 2.12. Rescission or Return of Payment. The
Borrower agrees that, if at any time (including after the occurrence of the
Final Maturity Date) all or any part of any payment theretofore made by it to
any Secured Party or any designee of a Secured Party is or must be rescinded or
returned for any reason whatsoever (including the insolvency, bankruptcy or
reorganization of the Borrower or any of its Affiliates), the obligation of the
Borrower to make such payment to such Secured Party shall, for the purposes of
this Agreement, to the extent that such payment is or must be rescinded or
returned, be deemed to have continued in existence and this Agreement shall
continue to be effective or be reinstated, as the case may be, as to such
obligations, all as though such payment had not been made. Section 2.13. Past
Due and Post Default Interest. The Borrower shall pay interest on all
Obligations (other than amounts due under Section 15.04(a) and other
Administrative Expenses) that are not paid when due for the period from the due
date thereof until the date the same is paid in full at the Default Rate.
Notwithstanding anything to the contrary contained herein, following the
occurrence and during the continuance of an Event of Default or after
acceleration, the Administrative Agent may, or at the direction of the Required
Lenders shall, elect upon written notice to the Borrower to have the Borrower
pay interest on all Obligations hereunder other than amounts due under Section
15.04(a) and other Administrative Expenses that are not paid when due at a
fluctuating rate per annum equal to the Default Rate. Interest payable at the
Default Rate shall be payable on each Payment Date in accordance with the
Priority of Payments. Section 2.14. Payments Generally. (a) All amounts owing
and payable to any Secured Party, any Affected Person or any Indemnified Party,
in respect of the Advances and other Obligations, including the principal
thereof, interest, fees, indemnities, expenses or other amounts payable under
this Agreement, shall be paid by the Borrower to the Administrative Agent for
account of the applicable recipient in Dollars, in immediately available funds,
in accordance with the Priority of Payments, and all without counterclaim,
setoff, deduction, defense, abatement, suspension or deferment. The
Administrative Agent and each Lender shall provide a statement of account of the
Borrower and wire instructions to the Borrower and the Administrative Agent.
Payments must be received by the Administrative Agent for account of the Lenders
on or prior to 2:00 p.m. (New York time) on a Business Day; provided that,
payments received by the Administrative Agent after 2:00 p.m. (New York time) on
a Business Day will be deemed to have been paid on the next following Business
Day. (b) Except as otherwise expressly provided herein, all computations of
interest, fees and other Obligations shall be made on the basis of a year of (i)
with respect to any calculation of interest based on the Base Rate as determined
in accordance with clause (a) or (b) of the definition thereof, 365 or 366 days,
as applicable, or (ii) with respect to any other calculation of interest, 360
days for the actual number of days elapsed in computing interest on any Advance,
the date of the making of the Advance shall be included and the date of payment
shall be excluded; provided that, if an Advance is repaid on the same day on
which it is made, one day’s - 48- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag063.jpg]
Interest shall be paid on such Advance. All computations made by a Lender or the
Administrative Agent under this Agreement shall be conclusive absent manifest
error. Section 2.15. Interest Elections. (a) Each Borrowing initially shall
accrue Interest at the Alternative Rate as set forth in Section 2.02.
Thereafter, the Borrower may elect to convert such Borrowing to a different
Interest Rate as provided in this Section 2.15. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Advances comprising such Borrowing, and the Advances comprising each such
portion shall be considered a separate Borrowing. (b) To make an election
pursuant to this Section 2.15, the Borrower shall notify the Administrative
Agent of such election by telephone or in writing by the time that a Notice of
Borrowing would be required under Section 2.02 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
Borrower. (c) Each telephonic and written Interest Election Request shall
specify the following information: (i) the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clause (iii) below shall be specified for each resulting Borrowing); (ii) the
effective date of the election made pursuant to such Interest Election Request,
which shall be a Business Day; and (iii) whether the resulting Borrowing is to
be a Base Rate Advance or a LIBOR Advance. (d) Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.
Section 2.16. Compensation; Breakage Payments. The Borrower agrees to compensate
each Affected Person from time to time, on each Payment Date, following such
Affected Person’s written request (which request shall set forth the basis for
requesting such amounts), in accordance with the Priority of Payments for all
reasonable losses, expenses and liabilities (including any interest paid by such
Affected Person to lenders of funds borrowed to make or carry an Advance and any
loss sustained by such Affected Person in connection with the re-employment of
such funds but excluding loss of anticipated profits), which such Affected
Person may sustain: (i) if any payment or prepayment of any Advance is not made
on any date specified in a Notice of Prepayment given by the Borrower or (ii) as
a consequence of any other default by any Borrower to repay its Advances when
required by the terms of this Agreement. A certificate as to any amounts payable
pursuant to this Section 2.16 submitted to the Borrower by any Lender (with a
copy to the Agents, and accompanied by a reasonably detailed calculation of such
amounts and a description of the basis for requesting such amounts) shall be
conclusive in the absence of manifest error. - 49- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag064.jpg]
Section 2.17. Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law: (i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders. (ii) Defaulting
Lender Waterfall. Any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VI or
otherwise) shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Advance in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Advances under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by any Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advances in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Advances were
made at a time when the conditions set forth in Section 3.02 were satisfied or
waived, such payment shall be applied solely to pay the Advances of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Advances of such Defaulting Lender until such time as all Advances are
held by the Lenders pro rata in accordance with their Percentages of the
Commitments. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto. (iii) Certain Fees. No Defaulting Lender shall be
entitled to receive any Unused Line Fee for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender). (b) Defaulting Lender Cure. If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion - 50- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag065.jpg]
of outstanding Advances of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances to be
held pro rata by the Lenders in accordance with their respective Percentages of
the Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. ARTICLE
III CONDITIONS PRECEDENT Section 3.01. Conditions Precedent to Initial Advances.
The obligation of each Lender to make its initial Advance hereunder shall be
subject to the conditions precedent that the Administrative Agent shall have
received on or before the date of such initial Advance the following, each in
form and substance reasonably satisfactory to the Administrative Agent: (a) each
of the Facility Documents duly executed and delivered by the parties thereto,
which shall each be in full force and effect; (b) true and complete copies of
the Constituent Documents of the Borrower as in effect on the Funding Effective
Date; (c) true and complete copies certified by a Responsible Officer of the
Borrower of all Governmental Authorizations, Private Authorizations and
Governmental Filings, if any, required in connection with the transactions
contemplated by this Agreement (other than any Governmental Filings required to
be filed by the Parent, or appropriate for it to file, under the Securities
Exchange Act of 1934 and/or the Securities Act of 1933); (d) a certificate of a
Responsible Officer of the Borrower certifying (i) as to its Constituent
Documents, (ii) as to its resolutions or other action of its board of directors
or members approving this Agreement and the other Facility Documents to which it
is a party and the transactions contemplated thereby, (iii) that its
representations and warranties set forth in the Facility Documents to which it
is a party are true and correct in all material respects as of the Closing Date
(except to the extent such representations and warranties expressly relate to
any earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date), (iv) no
Default or Event of Default has occurred and is continuing, and (v) as to the
incumbency and specimen signature of each of its Responsible Officers authorized
to execute the Facility Documents to which it is a party; (e) a certificate of a
Responsible Officer of each of the Guarantors, the Servicer and the Originator,
certifying (i) as to its Constituent Documents, (ii) as to its resolutions or
other action of its board of directors, partners or members approving this
Agreement and the other Facility Documents to which it is a party and the
transactions contemplated thereby, (iii) that its representations and warranties
set forth in the Facility Documents to which it is a party are true and correct
in all material respects as of the Closing Date (except to the extent such
representations and warranties expressly relate to any earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date), (iv) no Default, Event of Default,
Potential Servicer Termination Event, Servicer - 51- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag066.jpg]
Termination Event, or default under the Purchase and Contribution Agreement has
occurred and is continuing with respect to, and (v) as to the incumbency and
specimen signature of each of its Responsible Officers authorized to execute the
Facility Documents to which it is a party; (f) intentionally omitted; (g) UCC
financing statements, under the UCC in all jurisdictions that the Administrative
Agent deems necessary or desirable in order to perfect the interests in the
Collateral contemplated by this Agreement; (h) copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in the Collateral previously granted by the Borrower or any
transferor; (i) legal opinions (addressed to each of the Secured Parties) of (A)
Platte Klarsfeld & Levine, LLP, counsel to the Borrower, the Servicer, and the
Guarantors (other than Parent), O’Reilly & Mark, P.C., counsel to the Parent,
covering such matters as the Administrative Agent and its counsel shall
reasonably request, and (B) Chapman and Cutler LLP, counsel to the Backup
Servicer, covering such matters as the Administrative Agent and its counsel
shall reasonably request; (j) evidence reasonably satisfactory to it that the
Collection Account shall have been established; and the Account Control
Agreement shall have been executed and delivered by the Borrower, the
Administrative Agent and the Account Bank, and shall be in full force and
effect; (k) evidence that (x) all fees due and owing to the Administrative Agent
and Backup Servicer, on or prior to the Funding Effective Date have been
received or will be contemporaneous with closing; and (y) the reasonable and
documented accrued fees and expenses of Troutman Sanders LLP, counsel to the
Administrative Agent, and Chapman and Cutler LLP, counsel to Backup Servicer, in
connection with the transactions contemplated hereby (to the extent invoiced
prior to the Funding Effective Date and required to be paid by the Borrower
hereunder), shall have been paid by the Borrower or will be contemporaneous with
closing; (l) audited consolidated financial statements of Parent as of December
31, 2017, and the unaudited interim consolidated financial statements of Parent
as of March 31, 2018, for the three (3) months then ended; (m) Delivery of such
Collateral (including, for each initial Collateral Loan, the related Loan Note
and Assignment of Note, Mortgage and Assignment of Mortgage executed in blank
with respect to a First Lien Loan, executed assignment agreements, underwriting
memo, appraisal report with respect to the related Project Property, and word or
pdf copies of the principal credit agreement) in accordance with the provisions
of Article XIII shall have been effected, and Administrative Agent shall have
received a Custodial File Document Receipt Certificate that does not show any
Exceptions, except for such Exceptions as Administrative Agent may approve in
its sole discretion; (n) a certificate of a Responsible Officer of the Borrower,
dated as of the Closing Date, to the effect that, in the case of each item of
Collateral pledged to the Administrative Agent, on the Closing Date and
immediately prior to the delivery thereof on the Closing Date: - 52- 34881204v6
110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag067.jpg]
(i) the Borrower is the owner of such Collateral free and clear of any Liens,
claims or encumbrances of any nature whatsoever except for (A) those which are
being released on the Closing Date and (B) Permitted Liens; (ii) the Borrower
has acquired its ownership in such Collateral in good faith without notice of
any adverse claim, except as described in clause (i) above; (iii) the Borrower
has not assigned, pledged or otherwise encumbered any interest in such
Collateral (or, if any such interest has been assigned, pledged or otherwise
encumbered, it has been released) other than interests permitted by or granted
pursuant to this Agreement; (iv) the Borrower has full right to grant a security
interest in and assign and pledge such Collateral to the Administrative Agent;
and (v) upon grant by the Borrower, the Administrative Agent has a first
priority perfected security interest in the Collateral, except as permitted by
this Agreement; (o) all documentation and other information requested by any
such Lender required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act; and the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 (or its equivalent) for the Borrower, each Guarantor,
and the Servicer; (p) a closing certificate from the Borrower substantially in
the form set forth on Exhibit H hereto; (q) such other opinions, instruments,
certificates and documents from the Borrower, the Servicer, and each Guarantor
as the Administrative Agent or any Lender shall have reasonably requested; (r)
copies of the United States Internal Revenue Service forms required by Section
15.03(g) of this Agreement; and (s) a statement of any pending or threatened
litigation or legal actions against the Borrower, the Servicer, or any Guarantor
(provided that in the case of Parent, such statement may be that there is no
material pending or threatened litigation or legal actions against Parent).
Section 3.02. Conditions Precedent to Each Borrowing. The obligation of each
Lender to make each Advance to be made by it (including the initial Advance) on
each Borrowing Date shall be subject to the fulfillment of the following
conditions: (a) the Administrative Agent shall have received a Notice of
Borrowing with respect to such Advance (including the Borrowing Base Calculation
Statement attached thereto, all duly completed) delivered in accordance with
Section 2.02; (b) immediately after the making of such Advance on the applicable
Borrowing Date, the Availability Test, the Interest Coverage Ratio Test, the
Asset Coverage Ratio Test and each Collateral Quality Test shall be satisfied
(as demonstrated on the Borrowing Base Calculation Statement attached to such
Notice of Borrowing except for the Asset Coverage Ratio - 53- 34881204v6
110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag068.jpg]
Test, which Borrower shall certify as of the last such date that such Asset
Coverage Ratio was calculated); (c) each of the representations and warranties
of the Borrower and the Servicer contained in this Agreement shall be true and
correct in all material respects (except for representations and warranties
already qualified by materiality or Material Adverse Effect, which shall be true
and correct) as of such Borrowing Date (except to the extent such
representations and warranties expressly relate to any earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date as if made on such date); (d) no
Default or Event of Default shall have occurred and be continuing at the time of
the making of such Advance or shall result upon the making of such Advance; (e)
with respect to each Loan being acquired with the proceeds of such Advance, the
Custodian and the Administrative Agent shall have received a completed Custodial
Delivery Certificate together with the Loan File, the contents of which shall be
identified in the related Collateral Loan File Checklist, three (3) Business
Days prior to such Borrowing Date; and (f) the Administrative Agent shall have
received from the Custodian a Custodial File Document Receipt Certificate that
does not show any Exceptions, except for such Exceptions as Administrative Agent
may approve in its sole discretion; and (g) with respect to each Construction
Loan, Borrower shall have also delivered to Administrative Agent (each in form
and substance satisfactory to Administrative Agent): (i) a three (3) page
“summary draw document”, (ii) change orders that specify the expected source of
funds, (iii) draw request inspection reports, (iv) if applicable, a flood and
earthquake certification, (v) a certificate signed by an authorized officer of
Borrower in compliance with the SBA Rules and Regulations; and (vi) such other
documents as Administrative Agent shall request. ARTICLE IV REPRESENTATIONS AND
WARRANTIES Section 4.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants to each of the Secured Parties on and as of
each Measurement Date (and, in respect of clause (i) below, each date such
information is provided by or on behalf of it), as follows: (a) Due
Organization. The Borrower is a limited liability company duly organized and
validly existing under the laws of the State of Delaware, with full power and
authority to own and operate its assets and properties, conduct the business in
which it is now engaged and to execute and deliver and perform its obligations
under this Agreement and the other Facility Documents to which it is a party.
(b) Due Qualification and Good Standing. The Borrower is in good standing in the
State of Delaware. The Borrower is duly qualified to do business and, to the
extent applicable, is in good standing in each other jurisdiction in which the
nature of its business, assets and properties, including the performance of its
obligations under this Agreement, the other Facility Documents to which it is a
party and its Constituent Documents, requires such qualification, - 54-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag069.jpg]
except where the failure to be so qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect. (c) Due Authorization;
Execution and Delivery; Legal, Valid and Binding; Enforceability. The execution
and delivery by the Borrower of, and the performance of its obligations under
the Facility Documents to which it is a party and the other instruments,
certificates and agreements contemplated thereby are within its powers and have
been duly authorized by all requisite action by it and have been duly executed
and delivered by it and constitute its legal, valid and binding obligations
enforceable against it in accordance with their respective terms, except as
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity, regardless of whether considered
in a proceeding in equity or at law or (iii) implied covenants of good faith and
fair dealing. (d) Non-Contravention. None of the execution and delivery by the
Borrower of this Agreement or the other Facility Documents to which it is a
party, the Borrowings or the pledge of the Collateral hereunder, the
consummation of the transactions herein or therein contemplated, or compliance
by it with the terms, conditions and provisions hereof or thereof, will (i)
conflict with, or result in a material breach or violation of, or constitute a
default under its Constituent Documents, (ii) conflict with or contravene (A)
any Applicable Law, (B) any indenture, agreement or other contractual
restriction binding on or affecting it or any of its assets, including any Loan
Document, or (C) any order, writ, judgment, award, injunction or decree binding
on or affecting it or any of its assets or properties or (iii) result in a
breach or violation of, or constitute a default under, or permit the
acceleration of any obligation or liability in, or but for any requirement of
the giving of notice or the passage of time (or both) would constitute such a
conflict with, breach or violation of, or default under, or permit any such
acceleration in, any contractual obligation or any agreement or document to
which it is a party or by which it or any of its assets are bound (or to which
any such obligation, agreement or document relates), except in the case of
clauses (ii) and (iii) above, where such conflicts, contravention, breaches,
violations or defaults could not reasonably be expected to have a Material
Adverse Effect. (e) Governmental Authorizations; Private Authorizations;
Governmental Filings. The Borrower has obtained, maintained and kept in full
force and effect all Governmental Authorizations and Private Authorizations
which are necessary for it to properly carry out its business, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and has made all material Governmental Filings necessary for the
execution and delivery by it of the Facility Documents to which it is a party,
the Borrowings by the Borrower under this Agreement, the pledge of the
Collateral by the Borrower under this Agreement and the performance by the
Borrower of its obligations under this Agreement, the other Facility Documents,
and no material Governmental Authorization, Private Authorization or
Governmental Filing which has not been obtained or made, is required to be
obtained or made by it in connection with the execution and delivery by it of
any Facility Document to which it is a party, the Borrowings by the Borrower
under this Agreement, the pledge of the Collateral by the Borrower under this
Agreement or the performance of its obligations under this Agreement and the
other Facility Documents to which it is a party. (f) Compliance with Agreements,
Laws, Etc. The Borrower has duly observed and complied in all material respects
with all Applicable Laws relating to the conduct of its business and its assets.
The Borrower has preserved and kept in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. Without
limiting the foregoing, (x) to the extent - 55- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag070.jpg]
applicable, the Borrower is in compliance in all material respects with the
regulations and rules promulgated by the U.S. Department of Treasury and/or
administered by the U.S. Office of Foreign Asset Controls (“OFAC”), including
U.S. Executive Order No. 13224, and other related statutes, laws and regulations
(collectively, the “Subject Laws”), (y) the Borrower has adopted internal
controls and procedures designed to ensure its continued compliance in all
material respects with the applicable provisions of the Subject Laws and to the
extent applicable, will adopt procedures consistent in all material respects
with the PATRIOT Act and implementing regulations, and (z) to the knowledge of
the Borrower (based on the implementation of its internal procedures and
controls), no investor in the Borrower is a Person whose name appears on the
“List of Specially Designated Nationals” and “Blocked Persons” maintained by the
OFAC. (g) Location. The Borrower’s chief place of business and its chief
executive office are located in the State of New York. The Borrower’s registered
office and the jurisdiction of organization of the Borrower is the jurisdiction
referred to in Section 4.01(a). (h) Investment Company Act. Neither the Borrower
nor the pool of Collateral is required to register as an “investment company”
under the Investment Company Act and the Borrower is not a “covered fund” for
purposes of the Volcker Rule and the transactions contemplated hereby do not
create an “ownership interest” in the Borrower in favor of the Administrative
Agent or the Lenders for purposes of the Volcker Rule. For purposes of this
subclause (h), “covered fund” and “ownership interest” have the meanings set
forth in the Volcker Rule. (i) Information and Reports. Each Notice of
Borrowing, each Monthly Report and all other written information, reports,
certificates and statements (other than projections and forward-looking
statements) furnished by or on behalf of the Borrower to any Secured Party for
purposes of or in connection with this Agreement, the other Facility Documents
or the transactions contemplated hereby or thereby are (when taken as a whole)
true and correct in all material respects and does not omit to state a material
fact necessary to make the statements contained therein when considered in their
entirety not misleading as of the date such information is stated or certified.
All projections and forward-looking statements furnished by or on behalf of the
Borrower were prepared in good faith based upon assumptions believed to be
reasonable at the time they were provided and that the actual results during the
period or periods covered by such forward looking statements may differ from the
actual results and such differences may be material. (j) ERISA. Neither the
Borrower nor any member of the ERISA Group has, or during the past five years
had, any liability or obligation with respect to any Plan or Multiemployer Plan.
(k) Taxes. The Borrower has filed all income tax returns and all other material
tax returns which are required to be filed by it, if any, and has paid all taxes
shown to be due and payable on such returns, if any, or pursuant to any
assessment received by any such Person, other than any such taxes, assessments
or charges that are being contested in good faith by appropriate proceedings and
for which appropriate reserves in accordance with GAAP have been established or
are not yet delinquent. (l) Tax Status. For U.S. federal income tax purposes the
Borrower is (i) disregarded as an entity separate from its owner and (ii) has
not made an election under U.S. Treasury - 56- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag071.jpg]
Regulation Section 301.7701-3 and is not otherwise treated as an association
taxable as a corporation. (m) Collections. The Borrower (or the Servicer on
behalf of the Borrower) has instructed all Obligors or related administrative
and paying agents under the Loan Documents to remit all Collections directly to
the Collection Account. (n) Plan Assets. The assets of the Borrower are not
treated as “plan assets” for purposes of Section 3(42) of ERISA and the
Collateral is not deemed to be “plan assets” for purposes of Section 3(42) of
ERISA. The Borrower has not taken, or omitted to take, any action which would
result in any of the Collateral being treated as “plan assets” for purposes of
Section 3(42) of ERISA or the occurrence of any Prohibited Transaction in
connection with the transactions contemplated hereunder. (o) Solvency. After
giving effect to each Advance hereunder, and the disbursement of the proceeds of
such Advance, the Borrower is and will be Solvent. (p) Broker Dealer. The
Borrower is not a broker or dealer, as defined in sections 3(a)(4) and 3(a)(5)
of the Exchange Act, a member of a national securities exchange, or a Person
associated with a broker or dealer (as defined in section 3(a)(18) of the
Exchange Act) except for business entities controlling or under common control
with the Borrower. (q) Anti-Bribery Laws. No part of the proceeds of any Advance
will be used directly or indirectly for any payments to any government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977 the U.K. Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions, and
Borrower and each Guarantor has instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws. (r)
Beneficial Ownership Certification. The information included in the Beneficial
Ownership Certification, if applicable, is true and correct in all respects. (s)
EEA Financial Institution. Neither Borrower nor any Guarantor is an EEA
Financial Institution. (t) Representations Relating to the Collateral. The
Borrower hereby represents and warrants that: (i) it owns and has legal and
beneficial title to all Collateral Loans and other Collateral free and clear of
any Lien, claim or encumbrance of any person, other than Permitted Liens; (ii)
other than Permitted Liens, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral. The
Borrower has not authorized the filing of and is not aware of any financing
statements against the Borrower or any mortgage (or assignment thereof) or other
similar instrument in each case that includes a description of collateral
covering the Collateral other than any financing statement or any mortgage (or
assignment thereof) relating to the security interest granted to the
Administrative Agent hereunder or that has been terminated; and - 57- 34881204v6
110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag072.jpg]
the Borrower is not aware of any judgment, PBGC Liens or tax Lien filings
against the Borrower; (iii) the Collateral constitutes Money, Cash, accounts (as
defined in Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as
defined in Section 9-102(a)(42) of the UCC), uncertificated securities (as
defined in Section 8-102(a)(18) of the UCC), Certificated Securities or security
entitlements to financial assets resulting from the crediting of financial
assets to a “securities account” (as defined in Section 8-501(a) of the UCC);
(iv) the Collection Account constitutes a “deposit account” under 9-102 of the
UCC; (v) this Agreement creates a valid, continuing and, upon Delivery of
Collateral, filing of the financing statement referred to in clause (vii) and
execution of the Account Control Agreement, perfected security interest (as
defined in Section 1-201(37) of the UCC) in the Collateral in favor of the
Administrative Agent, for the benefit and security of the Secured Parties, which
security interest is prior to all other Liens, claims and encumbrances (other
than Permitted Liens), and is enforceable as such against creditors of and
purchasers from the Borrower; (vi) with respect to the interest and rights of
the Administrative Agent in the Collateral pledged hereunder, the Borrower has
received all consents and approvals required by the terms of the Loan Documents,
for all Loans originated by Borrower; (vii) with respect to the Collateral that
constitutes accounts or general intangibles, the Borrower has caused or will
have caused, on or prior to the Closing Date, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Collateral granted to the Administrative Agent, for the benefit and security
of the Secured Parties, hereunder (which the Borrower hereby agrees may be an
“all assets” filing). Such filing of a financing statement is sufficient to
perfect such security interest under Applicable Law; (viii) each Mortgage
relating to any Collateral Loan is a valid and subsisting first priority,
perfected Lien of record on the related Project Property recorded in the
appropriate jurisdictions subject only to, the exceptions to title set forth in
the title insurance policy with respect to that Collateral Loan, which
exceptions are generally acceptable to banking institutions in connection with
their regular mortgage lending activities, and such other exceptions to which
similar properties are commonly subject and which do not individually, or in the
aggregate, materially and adversely affect the benefits of the security intended
to be provided by such Mortgage or the value of the related Project Property;
(ix) each Assignment of Mortgage is in recordable form, in favor of the
Administrative Agent and in the possession of the Custodian and constitutes the
legal, valid and binding assignment of such Mortgage by the applicable assignor
thereof to the Borrower or its designee or is assigned in blank, and the
applicable Mortgage and note are freely assignable by the applicable assignor
thereof (including without the consent of the related Obligor); - 58- 34881204v6
110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag073.jpg]
(x) with respect to each Collateral Loan, either a property profile report in
form and substance acceptable to the Administrative Agent (that verifies the
Lien position of the Borrower), or a lender’s title insurance policy, issued in
standard form in the state in which the related Project Property is situated, in
an amount at least equal to the Principal Balance of such Collateral Loan as of
the date of acquisition thereof, plus, in respect of each Collateral Loan that
is a Second Lien Loan, the amount of any obligation(s) secured by the senior
Lien or Liens thereon, insuring the mortgagee’s interest under the related
Collateral Loan as the holder of a valid first or, in the case of a Second Lien
Loan, junior Lien of record on the related Project Property was effective on the
date of the origination of such Collateral Loan, is effective on the date of
each Loan and on each date the Borrowing Base is calculated (or deemed
calculated) and remains in full force and effect. Such title policy is freely
assignable and the assignment to the Borrower of the benefits of the mortgage
title insurance, and the pledge of such benefits to the Administrative Agent, do
not require the consent of or notification to the insurer. No claims have been
made under such mortgage title insurance policies and neither the Borrower nor
any prior holder of the related mortgage has done, by act or omission, anything
that would impair the coverage of such mortgage title insurance policy; (xi)
with respect to each Collateral Loan, the improvements on the related Project
Property are covered by a valid and existing all-risk or fire and extended
perils insurance policy with a generally acceptable carrier that provides for
fire and extended coverage, and which provides for a recovery by the Servicer on
behalf of the Borrower of applicable insurance proceeds relating to each such
Collateral Loan. All such insurance policies are the valid and binding
obligation of the insurer and contain a standard mortgagee clause naming the
Borrower, and its successors and assigns, as mortgagee. All premiums due thereon
have been paid. Such insurance policy requires prior notice to the insured of
termination or cancellation, and no such notice has been received. Each Mortgage
obligates the applicable Obligor thereunder to maintain all such insurance at
the Obligor’s cost and expense, and upon the Obligor’s failure to do so,
authorizes the applicable mortgagee, or the seller of the related Project
Property and its assign, to obtain and maintain such insurance at the Obligor’s
cost and expense and to seek reimbursement therefor from the Obligor; (xii) with
respect to each Collateral Loan, if any related Project Property is in an area
identified in the Federal Register by the Federal Emergency Management Agency as
having special flood hazards, a flood insurance policy in a form meeting the
requirements of the current guidelines of the Federal Insurance Administration
with a generally acceptable carrier, to the extent required by law, or to the
extent not so required, to the extent such flood insurance is available at
commercially reasonable rates, is in effect with respect to each related
Collateral Loan which provides for a recovery by the Servicer on behalf of the
Borrower and the Administrative Agent of insurance proceeds relating to such
Collateral Loan. All flood insurance policies are the valid and binding
obligation of the insurer and contain a standard mortgagee clause naming the
originator, its successors and assigns, as mortgagee. All premiums thereon have
been paid. Such flood insurance policy requires prior notice to the insured of
termination or cancellation, and no such notice has been received. The Mortgage
obligates the Obligor thereunder to maintain all such flood insurance at the
Obligor’s cost and expense, and upon the Obligor’s failure to do so, authorizes
the applicable mortgagee, or the seller of the related Project Property and its
assigns, to obtain and maintain such flood insurance at the Obligor’s cost and
expense and to seek reimbursement therefor from the Obligor; - 59- 34881204v6
110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag074.jpg]
(xiii) with respect to each Collateral Loan, there is no proceeding pending or
threatened for the total or partial condemnation of any related Project
Property, nor is such a proceeding currently occurring, and each Project
Property is undamaged by waste, fire, earthquake, windstorm, flood, tornado or
other casualty or earth movement; (xiv) with respect to each Mortgage
constituting a deed of trust, a trustee, duly qualified under applicable law to
serve as such, has been properly designated and currently so serves and is named
in such Mortgage, and no fees or expenses are or will become payable by the
Borrower or the Administrative Agent to the trustee under the deed of trust,
except in connection with a trustee’s sale after default by the related Obligor;
(xv) neither the Borrower nor any Affiliate of the Borrower has taken any action
with respect to any Collateral Loan or the related Project Property that could
subject the Borrower, or its successors, assigns and creditors in respect of
such Collateral Loan, including the Administrative Agent, to any liability under
any Environmental Law, and neither the Borrower nor any Affiliate of the
Borrower has received any actual notice of a material violation of any
Environmental Law with respect to the related Project Property that was not
disclosed in writing to the Administrative Agent. The Mortgage or other Loan
Documents with respect to each Collateral Loan requires the related Obligor to
comply with all applicable Environmental Laws; (xvi) the Project Property that
secures each Collateral Loan consists of a fee simple estate in real property
and is accurately and adequately described in the related Mortgage. Section
4.02. Representations and Warranties of the Servicer. The Servicer represents
and warrants to each of the Secured Parties on and as of each Measurement Date
(and in respect of clause (h) below, each date such information is provided by
or on behalf of it), as follows: (a) Due Organization. The Servicer is a limited
liability company duly organized and validly existing under the laws of the
State of New York, with full power and authority to own and operate its assets
and properties, conduct the business in which it is now engaged and to execute
and deliver and perform its obligations under this Agreement and the other
Facility Documents to which it is a party. (b) Due Qualification and Good
Standing. The Servicer is in good standing in the State of New York. The
Servicer is duly qualified to do business and, to the extent applicable, is in
good standing in each other jurisdiction in which the nature of its business,
assets and properties, including the performance of its obligations under this
Agreement, the other Facility Documents to which it is a party and its
Constituent Documents to which it is a party, requires such qualification,
except where the failure to be so qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect. (c) Due Authorization;
Execution and Delivery; Legal, Valid and Binding; Enforceability. The execution
and delivery by the Servicer of, and the performance of its obligations under
the Facility Documents to which it is a party and the other instruments,
certificates and agreements contemplated thereby are within its powers and have
been duly authorized by all requisite action by it and have been duly executed
and delivered by it and constitute its legal, valid and binding obligations
enforceable against it in accordance with their respective terms, except as
enforceability may be limited by (i) applicable bankruptcy, - 60- 34881204v6
110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag075.jpg]
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, (ii) general principles of equity, regardless of
whether considered in a proceeding in equity or at law or (iii) implied
covenants of good faith and fair dealing. (d) Non-Contravention. None of the
execution and delivery by the Servicer of this Agreement or the other Facility
Documents to which it is a party, the consummation of the transactions herein or
therein contemplated, or compliance by it with the terms, conditions and
provisions hereof or thereof, will (i) conflict with, or result in a breach or
violation of, or constitute a default under its Constituent Documents, (ii)
conflict with or contravene (A) any Applicable Law, (B) any indenture, agreement
or other contractual restriction binding on or affecting it or any of its
assets, including any Loan Document, or (C) any order, writ, judgment, award,
injunction or decree binding on or affecting it or any of its assets or
properties, or (iii) result in a breach or violation of, or constitute a default
under, or permit the acceleration of any obligation or liability in, or but for
any requirement of the giving of notice or the passage of time (or both) would
constitute such a conflict with, breach or violation of, or default under, or
permit any such acceleration of, any contractual obligation or any agreement or
document to which it is a party or by which it or any of its assets are bound
(or to which any such obligation, agreement or document relates), except in the
case of clauses (ii) and (iii) above, where such conflicts, contravention,
breaches, violations or defaults could not reasonably be expected to have a
Material Adverse Effect. (e) Governmental Authorizations; Private
Authorizations; Governmental Filings. The Servicer has obtained, maintained and
kept in full force and effect all Governmental Authorizations and Private
Authorizations which are necessary for it to properly carry out its business,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and has made all material Governmental Filings
necessary for the execution and delivery by it of the Facility Documents to
which it is a party, and the performance by the Servicer of its obligations
under this Agreement, the other Facility Documents, and no material Governmental
Authorization, Private Authorization or Governmental Filing which has not been
obtained or made, is required to be obtained or made by it in connection with
the execution and delivery by it of any Facility Document to which it is a party
or the performance of its obligations under this Agreement and the other
Facility Documents to which it is a party. (f) Compliance with Agreements, Laws,
Etc. The Servicer has duly observed and complied in all material respects with
all Applicable Laws, including the Securities Act and the Investment Company
Act, relating to the conduct of its business and its assets. The Servicer has
preserved and kept in full force and effect its rights, privileges,
qualifications and franchises, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Without limiting
the foregoing, (x) to the extent applicable, the Servicer is in compliance in
all material respects with Subject Laws, (y) the Servicer has adopted internal
controls and procedures designed to ensure its continued compliance in all
material respects with the applicable provisions of the Subject Laws and to the
extent applicable, will adopt procedures consistent in all material respects
with the PATRIOT Act and implementing regulations, once such regulations have
been finalized, and (z) to the knowledge of the Servicer (based on the
implementation of its internal procedures and controls), no investor in the
Servicer is a Person whose name appears on the “List of Specially Designated
Nationals” and “Blocked Persons” maintained by the OFAC. (g) Location of
Records. The Servicer’s chief place of business, its chief executive office and
the office in which the Servicer maintains its books and records are located in
the - 61- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag076.jpg]
State of New York. The Servicer’s registered office and the jurisdiction of
organization of the Servicer is the jurisdiction referred to in Section 4.02(a).
(h) Information and Reports. Each Notice of Borrowing, each Monthly Report and
all other written information, reports, certificates and statements (other than
projections and forward-looking statements) furnished by the Servicer to any
Secured Party for purposes of or in connection with this Agreement, the other
Facility Documents or the transactions contemplated hereby or thereby are (when
taken as a whole) true and correct in all material respects and does not omit to
state a material fact necessary to make the statements contained therein when
considered in their entirety not misleading as of the date such information is
stated or certified. All projections and forward-looking statements furnished by
the Servicer were prepared in good faith based upon assumptions believed to be
reasonable at the time they were provided and that the actual results during the
period or periods covered by such forward looking statements may differ from the
actual results and such differences may be material. (i) Taxes. The Servicer has
filed all income tax returns and all other material tax returns which are
required to be filed by it, if any, and has paid all taxes shown to be due and
payable on such returns, if any, or pursuant to any assessment received by any
such Person, other than any such taxes, assessments or charges that are being
contested in good faith by appropriate proceedings and for which appropriate
reserves in accordance with GAAP have been established or are not yet
delinquent. ARTICLE V COVENANTS Section 5.01. Affirmative Covenants of the
Borrower. The Borrower covenants and agrees that, until the date that all
Obligations have been paid in full, other than contingent indemnification
obligations as to which no claim giving rise thereto has been asserted, and all
Commitments hereunder have been terminated: (a) Compliance with Agreements,
Laws, Etc. It shall (i) duly observe, comply in all material respects with all
Applicable Laws relative to the conduct of its business or to its assets, (ii)
preserve and keep in full force and effect its legal existence, (iii) preserve
and keep in full force and effect its rights, privileges, qualifications and
franchises, except where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect, (iv) comply in all material respects
with the terms and conditions of each Facility Document, its Constituent
Documents and each Loan Document to which it is a party and (v) obtain, maintain
and keep in full force and effect all material Governmental Authorizations,
Private Authorizations and Governmental Filings which are necessary to carry out
its business and the transactions contemplated to be performed by it under the
Facility Documents, its Constituent Documents and the Loan Documents to which it
is a party. (b) Enforcement. (i) It shall not take any action, and will use
commercially reasonable efforts not to permit any action to be taken by others,
that would release any Person from any of such Person’s material covenants or
obligations under any instrument included in the Collateral, except in the case
of (A) repayment of Collateral Loans, and (B) subject to the terms of this
Agreement, (i) amendments to Loan Documents that govern Defaulted Loans or
Ineligible Loans, (ii) amendments to Collateral Loans in accordance with the
Credit and Collection Policies and the Servicing Standard, (iii) actions taken
in connection with the work-out or restructuring of - 62- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag077.jpg]
any Collateral Loan in accordance with the provisions hereof, and (C) other
actions by the Servicer to the extent not prohibited by this Agreement or as
otherwise required hereby. (c) Except as provided for in this Agreement, it will
not, without the prior written consent of the Administrative Agent and the
Required Lenders, contract with other Persons for the performance of actions and
obligations to be performed by the Borrower or the Servicer hereunder.
Notwithstanding any such arrangement, the Borrower shall remain primarily liable
with respect thereto. In the event of such contract, the performance of such
actions and obligations by such Persons shall be deemed to be performance of
such actions and obligations by the Borrower, and the Borrower will punctually
perform, and cause the Servicer and such other Person to perform, all of its
obligations and agreements contained in this Agreement or any such other
agreement. (d) Further Assurances. It shall promptly upon the reasonable request
of the Administrative Agent or the Required Lenders (through the Administrative
Agent), at the Borrower’s expense, execute and deliver such further instruments
and take such further action in order to maintain and protect the Administrative
Agent’s first-priority perfected security interest in the Collateral pledged by
the Borrower for the benefit of the Secured Parties free and clear of any Liens
(other than Permitted Liens). At the reasonable request of the Administrative
Agent or the Required Lenders (through the Administrative Agent), the Borrower
shall promptly take, at the Borrower’s expense, such further action in order to
establish and protect the rights, interests and remedies created or intended to
be created under this Agreement in favor of the Secured Parties in the
Collateral, including all actions which are necessary to (x) enable the Secured
Parties to enforce their rights and remedies under this Agreement and the other
Facility Documents, and (y) effectuate the intent and purpose of, and to carry
out the terms of, the Facility Documents. Subject to Section 7.02, and without
limiting its obligation to maintain and protect the Administrative Agent’s first
priority security interest in the Collateral, the Borrower authorizes the
Administrative Agent to file or record financing statements (including financing
statements describing the Collateral as “all assets” or the equivalent) and
other filing or recording documents or instruments with respect to the
Collateral in such form and in such offices as are necessary to perfect the
security interests of the Administrative Agent under this Agreement under each
method of perfection required herein with respect to the Collateral, provided,
that the Administrative Agent does not hereby assume any obligation of the
Borrower to maintain and protect its security interest under this Section 5.01
or Section 7.07. In addition, the Borrower will take such reasonable action from
time to time as shall be necessary to ensure that all assets (including the
Collection Account, but excluding all Excluded Amounts) of the Borrower
constitute “Collateral” hereunder. Subject to the foregoing, the Borrower will,
and, upon the reasonable request of the Administrative Agent shall, at the
Borrower’s expense, take such other action (including executing and delivering
or authorizing for filing any required UCC financing statements) as shall be
necessary to create and perfect a valid and enforceable first-priority security
interest on all Collateral acquired by the Borrower as collateral security for
the Obligations and will in connection therewith deliver such proof of corporate
action, incumbency of officers, opinions of counsel and other documents as is
consistent with those delivered by the Borrower pursuant to Section 3.01 on the
Funding Effective Date or as the Administrative Agent or the Required Lenders
(through the Administrative Agent) shall have reasonably requested. (e)
Financial Statements; Other Information. It shall provide to the Administrative
Agent or cause to be provided to the Administrative Agent (with enough
additional copies for each Lender) with a copy to the Backup Servicer: - 63-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag078.jpg]
(i) (A) within one hundred twenty (120) days after the end of each fiscal year
of (A1) Originator, its audited consolidated balance sheet and related line item
profit and loss statements as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous fiscal year (with
comparative statements beginning in second year of operation), reported on by an
independent public accountant of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Originator, and each of its consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, and (B2) Borrower, its unaudited management-prepared consolidated
balance sheet and related line item profit and loss statements as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year (with comparative statements beginning in second
year of operation), in accordance with GAAP consistently applied, (B) within
three (3) Business Days following filing thereof with the SEC, a copy of each
Annual Report on Form 10-K, and any amendment thereto, filed by Parent with the
SEC, and (C) at any time Parent is not required by applicable law to file any
such Annual Report described in clause (B) with the SEC, within ninety (90) days
after the end of each fiscal year of Parent, audited financial statements for
Parent and its Subsidiaries on a consolidated basis, consisting of balance
sheets, cash flow statements and statements (including statements on a business
segment basis) of income and retained earnings and, setting forth in comparative
form in each case the figures for the previous fiscal year, which financial
statements shall be prepared in accordance with GAAP consistently applied and
certified without qualification, by an independent certified public accounting
firm of national standing and acceptable to Administrative Agent; (ii) (A)
within forty-five (45) days after the end of each fiscal quarter of the
Originator, financial information regarding Originator, consisting of (1) its
unaudited balance sheet as of the close of such fiscal quarter and the related
statements of income and cash flows for that portion of the fiscal year ending
as of the close of such fiscal quarter; (2) unaudited statements of income and
cash flows for such fiscal quarter, setting forth in comparative form the
figures for the corresponding period in the prior year and on a trailing twelve
month basis, and (3) an income statement for Originator by business segment as
currently reported by Originator, all certified by a Responsible Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Originator in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes, (B)
within forty-five (45) days after the end of each fiscal quarter of each fiscal
year of the Borrower, its unaudited consolidated balance sheet and related line
item profit and loss statements as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, in each case, to the extent
produced, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year (with comparative statements beginning in
second year of operation), all certified by a Responsible Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and each of its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (C) within three
(3) Business Days following filing thereof with the SEC, a copy of each
Quarterly Report on Form 10-Q, and any amendment thereto, filed - 64- 34881204v6
110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag079.jpg]
by Parent with the SEC, and (D) at any time Parent is not required by applicable
law to file any such Quarterly Report described in clause (B) with the SEC,
within forty five (45) days after the end of each fiscal quarter of each fiscal
year of the Parent, financial information regarding Parent and its consolidated
Subsidiaries, certified by the Chief Financial Officer of Parent, consisting of
consolidated (1) unaudited balance sheets as of the close of such fiscal quarter
and the related statements of income and cash flows for that portion of the
fiscal year ending as of the close of such fiscal quarter; (2) unaudited
statements of income and cash flows for such fiscal quarter, setting forth in
comparative form the figures for the corresponding period in the prior year and
on a trailing twelve month basis, and (3) an income statement for Parent on a
consolidated basis by business segment as currently reported by Parent, all
prepared in accordance with GAAP (subject to normal year-end adjustments); (iii)
by no later than one hundred twenty (120) days after written request by
Administrative Agent, the Borrower shall deliver to the Administrative Agent an
agreed upon procedures audit report in form and substance satisfactory to the
Administrative Agent in its sole discretion covering such matters as are set
forth on Schedule 7 hereto; (iv) as soon as possible, and in any event within
two Business Days after a Responsible Officer of the Borrower obtains actual
knowledge of the occurrence and continuance of any Default or Event of Default,
a certificate of a Responsible Officer of the Borrower setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto; (v) on each Monthly Reporting Date, together with each Monthly
Report delivered in accordance with Section 8.06, a Borrowing Base Calculation
Statement as of the Collection Period then ended; (vi) promptly after the
occurrence of any ERISA Event, notice of such ERISA Event and copies of any
communications with all Governmental Authorities or any Multiemployer Plan with
respect to such ERISA Event; (vii) promptly after the occurrence of any change
in the Borrower’s taxpayer identification number, notice of such change on an
IRS Form W-9; (viii) as soon as possible and in any event at least two (2)
Business Days prior to doing so, the Borrower shall provide notice of any change
in its chief place of business, its chief executive office or the office in
which the Borrower maintains its books and records; (ix) (A) as soon as
commercially practicable and in any event on each Monthly Reporting Date, a
Compliance Certificate in the form attached hereto as Exhibit J, calculating the
Availability Test, the Interest Coverage Ratio Test, and each Collateral Quality
Test, and (B) on or prior to each Quarterly Certification Date, a Compliance
Certificate in the form attached hereto as Exhibit J, certifying the Adjusted
Net Investment Income of the Parent and certifying compliance with the Asset
Coverage Ratio Test as of the applicable Quarterly Determination Date; (x)
written notice of any amendment, consent, waiver or other modification with
respect to a Loan Document (other than with respect to a Defaulted Loan or an
Ineligible Loan) shall be delivered to the Administrative Agent by no later than
ten (10) - 65- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag080.jpg]
Business Days after entering into any such agreement; provided, however that any
amendment, consent, waiver or other modification that would constitute a
Material Modification shall be subject to Section 5.02(t); (xi) promptly after
the Borrower’s knowledge thereof, (i) notice of any occurrence which causes any
Collateral Loan to become a Defaulted Loan, and (ii) notice of any proceedings
pending or threatened (A) asserting an Insolvency Event has occurred with
respect to the Obligor of a Collateral Loan or (B) wherein the Obligor of a
Collateral Loan, or any other Person or Governmental Authority has alleged that
such Loan or the Loan Documents with respect to such Loan are illegal or
unenforceable; (xii) with the financial statements delivered pursuant to Section
5.01(d)(i) above and within five (5) Business Days of the request of the
Administrative Agent, a statement of any pending or threatened material
litigation, governmental, arbitration or legal actions against the Borrower or
Guarantor; (xiii) within five (5) Business Days of knowledge thereof, notice of
any material pending or threatened litigation, governmental, arbitration or
legal actions against the Borrower or any Guarantor; and (xiv) from time to time
such additional information regarding the Borrower’s, Originator’s, or Parent’s
financial position or business and the Collateral (including reasonably detailed
calculations of the Availability Test, the Interest Coverage Ratio Test, the
Asset Coverage Ratio Test and each Collateral Quality Test) as the
Administrative Agent or the Required Lenders (through the Administrative Agent)
may reasonably request if reasonably available to the Borrower, Originator, or
Parent, as applicable. (f) Access to Records and Documents; Audit Rights. It
shall permit the Administrative Agent (or any Person designated by the
Administrative Agent (including any consultants, accountants, lawyers and
appraisers)) to, upon reasonable advance notice (which, so long as no Event of
Default shall have occurred and be continuing, shall not be less than five (5)
Business Days) and during normal business hours, (x) conduct evaluations and
appraisals of the Borrower’s computation of the Borrowing Base and the assets
included in the Borrowing Base, and (y) visit and inspect and make copies
thereof at reasonable intervals of (i) of its books, records and accounts
relating to its business, financial condition, operations, assets and its
performance under the Facility Documents and the Loan Documents and to discuss
the foregoing with its and such Person’s officers, partners, employees and
accountants, and (ii) all of its Loan Documents, in each case all as often as
the Administrative Agent may reasonably request; provided that so long as no
Event of Default has occurred and is continuing, each Person entitled to so
visit, inspect, evaluate and appraise the Borrower’s records under this clause
(f) may only exercise its rights under this clause (f) twice during any fiscal
year of the Borrower (it being understood that the Borrower shall be responsible
for all costs and expenses for one such visit, inspection, evaluation or
appraisal per year prior to the occurrence of an Event of Default). The
Administrative Agent and each Lender agrees to use commercially reasonable
efforts to coordinate with each other Lender in exercising their respective
rights under this clause (f) with a view to minimizing duplication of effort and
expense by the Borrower. (g) Use of Proceeds. It shall use the proceeds of each
Advance made hereunder solely to (i) acquire Loans which shall be Collateral
Loans hereunder, (ii) fund the commitments of such previously-acquired
Collateral Loans, (iii) replenish funds expended by the Borrower to - 66-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag081.jpg]
acquire Loans, (iv) pay costs and expenses directly connected with the
transactions contemplated herein, and (v) on any Payment Date, to pay any amount
due and payable pursuant to Section 9.01(a)(ii) on such Payment Date so long as
the conditions precedent to such Borrowing are satisfied. Without limiting the
foregoing, it shall use the proceeds of each Advance in a manner that does not,
directly or indirectly, violate any provision of its Constituent Documents or
any Applicable Law, including Regulation T, Regulation U and Regulation X. (h)
Bank Accounts. Borrower and Parent shall maintain their primary depository and
disbursement accounts with Administrative Agent. (i) Opinions as to Collateral.
(i) On or before each five (5) year anniversary of the Closing Date until the
Final Maturity Date, the Borrower shall furnish to the Administrative Agent an
opinion of counsel, addressed to the Borrower, the Lenders and the
Administrative Agent, relating to the continued perfection of the security
interest granted by the Borrower to the Administrative Agent hereunder.; and
(ii) At any time after the Sixth Amendment Closing Date, upon the request of any
Lender or the Administrative Agent in connection with an assignment made
pursuant to Section 15.06 hereof, the Borrower shall furnish to the
Administrative Agent such legal opinions covering such matters as may be
reasonably requested by such Lender or the Administrative Agent, in each case,
addressed to the Lenders and the Administrative Agent. (j) No Other Business.
The Borrower shall not engage in any business or activity other than borrowing
Advances pursuant to this Agreement, originating, funding, acquiring, owning,
holding, administering, selling, enforcing, lending, exchanging, redeeming,
pledging, contracting for the management of and otherwise dealing with
Collateral Loans and the other Collateral in connection therewith and entering
into and performing its obligations under the Facility Documents, any applicable
Loan Documents and any other agreements contemplated by this Agreement, and
shall not engage in any activity or take any other action that would cause the
Borrower to be subject to U.S. Federal or material state or local income tax on
a net income basis. (k) Tax Matters. The Borrower shall (and each Lender hereby
agrees to) treat the Advances as debt for U.S. federal income tax purposes and
will take no contrary position, except to the extent required by law. Assuming
that such treatment is correct, the Borrower shall at all times maintain its
status as an entity disregarded as an entity separate from its owner for U.S.
federal income tax purposes. The Borrower shall at all times ensure that its
owners are and will remain United States persons as defined by Section
7701(a)(30) of the Code. Notwithstanding any contrary agreement or
understanding, the Borrower, the Administrative Agent and the Lenders (and each
of their respective employees, representatives or other agents) may disclose to
any and all Persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions or other tax analyses) that are provided to them
relating to such tax treatment and tax structure. The foregoing provision shall
apply from the beginning of discussions between the parties. For this purpose,
the tax treatment of a transaction is the purported or claimed U.S. tax
treatment of the transaction under applicable U.S. federal, state or local law,
and the tax structure of a transaction is any fact that may be relevant to
understanding the purported or claimed U.S. tax treatment of the transaction
under applicable U.S. federal, state or local law. - 67- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag082.jpg]
(l) Collections. The Borrower (or the Servicer on behalf of the Borrower) shall
direct all Obligors or related administrative and paying agents under the Loan
Documents to remit all Collections directly to the Collection Account. Any
payment by an Obligor in respect of any indebtedness owed by it to the Borrower
shall, except as otherwise specified by such Obligor or otherwise required by
contract or law and unless otherwise instructed by the Administrative Agent, be
applied as a collection of a payment by such Obligor (starting with the oldest
such outstanding payment due) to the extent of any amounts then due and payable
thereunder before being applied to any other receivable or other obligation of
such Obligor. (m) Payments. The Borrower shall ensure all Collections are
applied solely in accordance with the provisions of this Agreement. The Borrower
shall pay all Obligations due and owing to any party under any Facility Document
when such Obligation is due and payable. (n) Certain Environmental Covenants.
With respect to any real property it may acquire pursuant to any foreclosure
proceeding or otherwise, the Borrower shall: (i) comply in all material respects
with Environmental Laws, and obtain, be in material compliance with and maintain
all Governmental Authorizations relating to the Management (as defined in the
definition of “Environmental Laws”) or release of hazardous substances required
by Environmental Laws and file when due all notifications required by
Environmental Laws in connection with its ownership or use of any real estate or
the operation of its business; (ii) transport or arrange for the transport of
all Hazardous Materials generated by the Obligor’s business in compliance with
Environmental Laws to storage, treatment, recycling and disposal facilities
permitted or authorized to handle such Hazardous Materials by the Governmental
Authorities with jurisdiction thereof; (iii) not arrange for the disposal (as
defined under CERCLA) of any Hazardous Material removed from the premises of
third parties nor become the operator (as defined under CERCLA) of any such
third-party premises; (iv) not Release or allow the Release of any Hazardous
Materials other than as allowed by Environmental Laws, at, upon, under, from or
within the property owned or occupied by the Borrower or any third-party
location at which the Borrower conducts its business and for which Borrower is
responsible, including any Project Property (any such event being hereinafter
referred to as a “Hazardous Discharge”); (v) notify the Administrative Agent
within five (5) Business Days of any Hazardous Discharge, any notice of
violation, request for information or notification that it is potentially
responsible for investigation or cleanup of environmental conditions at any
property owned or occupied by the Borrower; any demand letter or complaint,
order, claim, penalty assessment, citation or other notice; any suit or other
proceeding, administrative, civil or criminal, at law or in equity, pending or
threatened against the Borrower (collectively referred to as an “Environmental
Complaint”) received from or filed by the Borrower or any person or entity,
including any Governmental Authority, with respect to any alleged violation of
any Environmental Law or with respect to Management of Hazardous Materials or
any other environmental matter in connection with the Borrower’s ownership or
use of any real estate or the conduct of its business, which Hazardous Discharge
or Environmental Complaint, if determined adversely to the Borrower, would have
a material adverse effect on any Project Property or the operations - 68-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag083.jpg]
or condition, financial or otherwise, of the Borrower. The Borrower shall
forward a copy of such Environmental Complaint together with written notice to
the Administrative Agent describing in reasonable detail the facts and
circumstances giving rise to the Hazardous Discharge or Environmental Complaint;
and (vi) promptly investigate, remediate and otherwise fully address any such
Hazardous Discharge to the extent required by Environmental Laws and to the
satisfaction of applicable Governmental Authorities. (o) Third Party Lender
Agreement. Borrower shall comply in a timely manner with all of its obligations
and agreements under each Third Party Lender Agreement. (p) Negotiable
Collateral. The Borrower shall cause the original of each Loan Note to be
delivered to the Custodian as provided in the Custodial Agreement. Subject to
the Custodial Agreement, in the event that any other Collateral, including
proceeds, is evidenced by or consists of collateral readily negotiable, and if
and to the extent that perfection or priority of Administrative Agent’s security
interest is dependent on or enhanced by possession, Borrower, immediately shall
endorse and deliver physical possession of such negotiable collateral to the
Custodian. (q) Records. The Borrower shall maintain accurate and materially
complete records regarding all Collateral Loans; provided that in no event shall
such records fail to comply with the requirements of the SBA Rules and
Regulations. (r) Due Diligence. The Borrower shall cooperate fully with the
Administrative Agent and each Lender in connection with the Administrative
Agent’s and each Lender’s due diligence, from time to time, with respect to
property proposed by Borrower as Collateral and the Collateral Loans.
Administrative Agent and each Lender shall be entitled to procure such
appraisals, brokers’ price opinions, Lien search reports: tax filing reports,
title reports, evaluations or other reports, certifications or information as it
may require in connection with its evaluation or re-evaluation of any
Collateral. (s) Bailee. Until delivery thereof pursuant to the Custodial
Agreement, the Borrower shall hold the Loan Notes and the Loan Documents (except
for the Loan Notes which shall be held by the Custodian as bailee for the
Administrative Agent), as bailee and agent for the Administrative Agent, and the
SBA, as their interests may appear. (t) Delivery of Loan File. Upon each
origination by the Originator of a Loan to be acquired by the Borrower, the
Borrower shall deliver to the Custodian (with a copy to the Administrative
Agent) the related Custodial Delivery Certificate together with the Loan File,
the contents of which shall be identified in the related Collateral Loan File
Checklist, in each case in accordance with the Custodial Agreement. (u) SBA
Compliance. The Borrower shall promptly deliver to the Administrative Agent the
results of all SBA compliance audits and any material correspondence received or
sent by the Borrower with respect to the Collateral Loans unless the SBA has
prohibited the delivery of any such audits or correspondence. Section 5.02.
Negative Covenants of the Borrower. The Borrower covenants and agrees that until
the date that all Obligations have been paid in full, other than contingent
indemnification - 69- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag084.jpg]
obligations as to which no claim giving rise thereto has been asserted, and all
Commitments hereunder have been terminated: (a) Restrictive Agreements. It shall
not enter into or suffer to exist or become effective any agreement that
prohibits, limits or imposes any condition upon its ability to (i) create,
incur, assume or suffer to exist any Lien (other than Permitted Liens) upon any
of its property or revenues constituting Collateral, whether now owned or
hereafter acquired, to secure its obligations under the Facility Documents other
than this Agreement and the other Facility Documents or (ii) perform its
obligations under the Facility Documents. (b) Liquidation; Merger; Sale of
Collateral. It shall not consummate any plan of liquidation, dissolution,
partial liquidation, merger or consolidation (or suffer any liquidation,
dissolution or partial liquidation) nor sell, transfer, exchange or otherwise
dispose of any of its assets, or enter into an agreement or commitment to do so
or enter into or engage in any business with respect to any part of its assets,
except (i) as expressly permitted by Section 10.01 of this Agreement (including
in connection with the repayment in full of the Obligations), (ii) as reasonably
necessary in the determination of the Borrower for the Borrower not to be a
“covered fund” under the Volcker Rule, or (iii) with the prior written consent
of the Required Lenders. Further, it shall not, nor will it permit any of its
Subsidiaries to, consummate a Division as the Dividing Person, without the prior
written consent of the Required Lenders. (c) Amendments to Constituent
Documents, etc. Without the consent of the Administrative Agent, (i) it shall
not amend or modify its Constituent Documents or take any action inconsistent
with its Constituent Documents and (ii) it will not amend, modify or waive any
term or provision in any Facility Document (other than in accordance with its
terms, including any provision thereof requiring the consent of the
Administrative Agent or all or a specified percentage of the Lenders). (d)
ERISA. Neither it nor any member of the ERISA Group shall establish any Plan or
Multiemployer Plan. (e) Liens. It shall not create, assume or suffer to exist
any Lien on any of its assets now owned or hereafter acquired by it at any time
or on the equity interests in respect of the Borrower, except for Permitted
Liens. (f) Margin Requirements. It shall not (i) extend credit to others for the
purpose of buying or carrying any Margin Stock in such a manner as to violate
Regulation T or Regulation U or (ii) use all or any part of the proceeds of any
Advance, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for any purpose that violates the provisions of the Regulations
of the Board of Governors, including, to the extent applicable, Regulation U and
Regulation X. (g) Restricted Payments. Except as permitted pursuant to Section
5.01(g) and, Section 5.02(o), it shall not make, directly or indirectly, any
Restricted Payment (whether in the form of cash or other assets) or incur any
obligation (contingent or otherwise) to do so. (h) Changes to Filing
Information. It shall not change its name, its chief place of business, its
chief executive office, the office in which the Borrower maintains its principal
books and records or its jurisdiction of organization, unless it gives ten (10)
days’ prior written notice to the Administrative Agent and takes all actions
necessary to protect and perfect the Administrative Agent’s perfected security
interest in the Collateral and promptly files - 70- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag085.jpg]
appropriate amendments to all previously filed financing statements that are
necessary to continue to perfect the security interests of the Administrative
Agent under this Agreement under each method of perfection required herein with
respect to the Collateral (and shall provide copy of such amendments to the
Administrative Agent). (i) Transactions with Affiliates. Except as permitted or
required under the Facility Documents, it shall not sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates (including, without limitation, sales of Defaulted Loans and
other Collateral Loans) unless such transaction is upon terms no less favorable
to the Borrower than it would obtain in a comparable arm’s length transaction
with a Person that is not an Affiliate (it being agreed that any purchase or
sale at par shall be deemed to comply with this provision). (j) Investment
Company Restriction. It shall (i) not become required to register as an
“investment company” under the Investment Company Act and (ii) ensure that the
transactions contemplated hereby do not either (x) cause the Borrower to be a
“covered fund” for purposes of the Volcker Rule or (y) create an ownership
interest in the Borrower in favor of the Administrative Agent or the Lenders for
purposes of the Volcker Rule. For purposes of this subclause (j), “covered fund”
and “ownership interest” have the meanings set forth in the Volcker Rule. (k)
Subject Laws. It shall not utilize directly or indirectly the proceeds of any
Advance for the benefit of any Person controlling, controlled by, or under
common control with any other Person, whose name appears on the List of
Specially Designated Nationals and Blocked Persons maintained by OFAC or
otherwise in violation of any Subject Laws. (l) No Claims Against Advances.
Subject to Applicable Law, it shall not claim any credit on, make any deduction
from, or dispute the enforceability of payment of the principal or interest
payable (or any other amount) in respect of the Advances or assert any claim
against any present or future Lender, by reason of the payment of any Taxes
levied or assessed upon any part of the Collateral. (m) Indebtedness;
Guarantees; Securities. It shall not incur or assume or guarantee any
indebtedness, obligations (including contingent obligations) or other
liabilities, or issue any additional securities, whether debt or equity, in each
case other than (i) pursuant to or as expressly permitted by or contemplated by
this Agreement or (ii) pursuant to customary indemnification and expense
reimbursement and similar provisions under the Loan Documents or otherwise in
the ordinary course of business as is customary for Special Purpose Entities.
The Borrower shall not acquire any Loans or other property other than as
expressly permitted hereunder; it being understood and agreed that the Borrower
shall be permitted to acquire Loans from its Affiliates and from unaffiliated
third parties. (n) Validity of this Agreement. It shall not (i) take any action
to permit or fail to take any action that would cause the validity or
effectiveness of this Agreement or any grant of Collateral hereunder to be
impaired, or permit the Lien of this Agreement to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenants or obligations with respect to this Agreement (except in
accordance with its terms) and (ii) take any action that would permit the Lien
of this Agreement not to constitute a valid first priority security interest in
the Collateral (subject to Permitted Liens). - 71- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag086.jpg]
(o) Priority of Payments. It shall not pay any distributions other than in
accordance with the Priority of Payments (it being understood that any amounts
paid to the Borrower pursuant to the Priority of Payments may be distributed to
Originator, who may in turn further distribute such amounts at its discretion).
(p) Subsidiaries. It shall not have or permit the formation of any subsidiaries.
(q) Name. It shall not conduct business under any name other than its own. (r)
Employees. It shall not have any employees (other than officers and directors to
the extent they are employees). (s) Title to Project Property. The Borrower
shall not take title to any Project Property, in foreclosure or otherwise,
except as contemplated by this Agreement. (t) Changes to Loan Documents. If any
amendment, consent, waiver or other modification with respect to a Loan Document
(other than with respect to a Defaulted Loan or an Ineligible Loan) would
constitute a Material Modification, then the Borrower shall not cause or vote in
favor of any such Material Modification without providing the Administrative
Agent with a copy of such proposed Material Modification and obtaining the
written consent of the Administrative Agent and the Required Lenders (such
consent not to be unreasonably withheld or delayed). (u) Non-Petition. The
Borrower shall not be party to any agreements under which it has any material
obligations or liability (direct or contingent) without using commercially
reasonable efforts to include customary “non-petition” and “limited recourse”
provisions therein (and shall not amend or eliminate such provisions in any
agreement to which it is party), except for customary service contracts and
engagement letters entered into with Permitted Agents in connection with the
Loans and the Loan Documents. (v) Hedging Agreements. The Borrower shall not
enter into any interest rate hedging agreements other than interest rate caps
and shall at all times be a party to interest rate hedging agreements pursuant
to interest rate cap agreements on terms reasonably acceptable to the
Administrative Agent. Section 5.03. Affirmative Covenants of the Servicer. The
Servicer covenants and agrees that until the date that all Obligations have been
paid in full, other than contingent indemnification obligations as to which no
claim giving rise thereto has been asserted, and all Commitments hereunder have
been terminated: (a) Compliance with Agreements, Laws, Etc. It shall (i) duly
observe, comply in all material respects with all Applicable Laws relative to
the conduct of its business or to its assets, (ii) preserve and keep in full
force and effect its legal existence, (iii) preserve and keep in full force and
effect its rights, privileges, qualifications and franchises, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, (iv) comply in all material respects with the terms and
conditions of each Facility Document, Constituent Document and each Loan
Document to which it is a party, and (v) obtain, maintain and keep in full force
and effect all material Governmental Authorizations, Private Authorizations and
Governmental Filings which are necessary to carry out its business and the
transactions contemplated to be performed by it under the Facility Documents,
the Constituent Documents and the Loan Documents to which it is a party. - 72-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag087.jpg]
(b) Enforcement. (i) It shall not take any action, and will use commercially
reasonable efforts not to permit any action to be taken by others, that would
release any Person from any of such Person’s covenants or obligations under any
instrument included in the Collateral, except in the case of (A) repayment of
Collateral Loans, (B) subject to the terms of this Agreement, (1) amendments to
Loan Documents that govern Defaulted Loans or Ineligible Loans, (2) amendments
to Collateral Loans in accordance with the Credit and Collection Policies and
the Servicing Standard, and (3) actions taken in connection with the work-out or
restructuring of any Collateral Loan in accordance with the provisions hereof,
and (C) other actions by the Servicer to the extent not prohibited by this
Agreement or as otherwise required hereby. (ii) It will not, without the prior
written consent of the Administrative Agent and the Required Lenders, contract
with other Persons for the performance of actions and obligations to be
performed by the Servicer hereunder. Notwithstanding any such arrangement, the
Servicer shall remain primarily liable with respect thereto. In the event of
such contract, the performance of such actions and obligations by such Persons
shall be deemed to be performance of such actions and obligations by the
Servicer, and the Servicer will punctually perform all of its obligations and
agreements contained in this Agreement or any such other agreement. (c) Further
Assurances. It shall promptly at the Borrower’s expense, execute and deliver
such further instruments and take such further action as reasonably requested by
Administrative Agent in writing in order to maintain and protect the
Administrative Agent’s first-priority perfected security interest in the
Collateral pledged by the Borrower for the benefit of the Secured Parties free
and clear of any Liens (subject to Permitted Liens). The Servicer shall promptly
take, at the reasonable request of Administrative Agent and at the Borrower’s
expense, such further action necessary to establish and protect the rights,
interests and remedies created or intended to be created under this Agreement in
favor of the Secured Parties in the Collateral, including all actions which are
necessary to (x) enable the Secured Parties to enforce their rights and remedies
under this Agreement and the other Facility Documents, and (y) effectuate the
intent and purpose of, and to carry out the terms of, the Facility Documents. In
addition, the Servicer will take such reasonable action from time to time as
shall be necessary to ensure that all assets (including all Collection Accounts,
but excluding all Excluded Amounts) of the Borrower constitute “Collateral”
hereunder. Subject to the foregoing, the Servicer will at the reasonable request
of Administrative Agent and at the Borrower’s expense, take such other action
(including executing and delivering or authorizing for filing any required UCC
financing statements) as shall be necessary to create and perfect a valid and
enforceable first-priority security interest on all Collateral acquired by the
Borrower as collateral security for the Obligations. (d) Access to Records and
Documents. It shall permit the Administrative Agent (or any Person designated by
the Administrative Agent) to, upon reasonable advance notice (which, so long as
no Event of Default shall have occurred and be continuing, shall not be less
than five (5) Business Days) and during normal business hours, visit and inspect
and make copies thereof at reasonable intervals (i) its books, records and
accounts relating to its business, financial condition, operations, assets and
its performance under the Facility Documents and the Loan Documents and to
discuss the foregoing with its and such Person’s officers, partners, employees
and accountants, and (ii) all of its Loan Documents, in each case all as often
as the Administrative Agent may reasonably request; provided that so long as no
Event of Default has - 73- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag088.jpg]
occurred, each Person entitled to so visit and inspect the Servicer’s records
under this paragraph (d) may only exercise its rights under this paragraph (d)
twice during any fiscal year of the Servicer (it being understood that the
Borrower shall be responsible for all costs and expenses for each such visit).
(e) Audit Rights. It will permit the Administrative Agent and any Lender (or any
representatives thereof (including any consultants, accountants, lawyers and
appraisers)) to conduct evaluations and appraisals of the Borrower’s or the
Servicer’s computation of the Borrowing Base and the assets included in the
Borrowing Base no more than twice during any fiscal year of the Servicer. The
Borrower shall pay the reasonable and documented fees and expenses of any
representatives retained by the Administrative Agent or any Lender to conduct
any such evaluation or appraisal; provided that (i) the Borrower shall not be
required to pay such fees and expenses for each such evaluation or appraisal and
(ii) such evaluation or appraisal shall not be duplicative of the report
required under Section 8.08. (f) SBA Compliance. The Servicer shall promptly
deliver to the Administrative Agent the results of all SBA compliance audits and
any material correspondence received or sent by the Servicer with respect to the
Collateral Loans unless the SBA has prohibited the delivery of any such audits
or correspondence. Section 5.04. Negative Covenants of the Servicer. The
Servicer covenants and agrees that until the date that all Obligations have been
paid in full, other than contingent indemnification obligations as to which no
claim giving rise thereto has been asserted, and all Commitments hereunder have
been terminated: (a) Restrictive Agreements. It shall not enter into or suffer
to exist or become effective any agreement that prohibits or expressly limits or
imposes any material condition upon its ability to perform its obligations under
the Facility Documents. (b) Validity of this Agreement. It shall not (i) take
any action to permit or fail to take any action that would cause the validity or
effectiveness of this Agreement against Servicer to be impaired, or cause the
lien of this Agreement to be amended, hypothecated, subordinated, terminated or
discharged, or permit any Person to be released from any covenants or
obligations with respect to this Agreement (except in accordance with its terms)
and (ii) except as permitted by this Agreement, take any action that would
directly cause the lien of this Agreement not to constitute a valid first
priority security interest in the Collateral (subject to Permitted Liens). (c)
Liquidation; Merger; Disposition of Assets. The Servicer shall not enter into
any merger, liquidation, or sale of substantially all of its assets without the
prior written consent of the Administrative Agent. (d) Changes to Loan
Documents. If any amendment, consent, waiver or other modification with respect
to a Loan Document (other than with respect to a Defaulted Loan or an Ineligible
Loan) would constitute a Material Modification, then the Servicer shall not
cause or vote in favor of any such Material Modification to occur without
providing the Administrative Agent and the Required Lenders with a copy of such
proposed Material Modification and obtaining the written consent of the
Administrative Agent and the Required Lenders (such consent not to be
unreasonably withheld or delayed). Section 5.05. Certain Undertakings Relating
to Separateness. (a) Without limiting any, and subject to all, other covenants
of the Borrower contained in this Agreement, the Borrower shall conduct - 74-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag089.jpg]
its business and operations separate and apart from that of any other Person
(including the Originator and any of its Affiliates) and in furtherance of the
foregoing: (a) The Borrower shall maintain its accounts, financial statements,
books, accounting and other records, and other Borrower documents separate from
those of any other Person, provided that the Borrower may be consolidated with
the Originator solely for tax and accounting purposes. (b) The Borrower shall
not commingle or pool any of its funds or assets with those of any Affiliate or
any other Person (other than as expressly contemplated herein with respect to
the Excluded Amounts), and it shall hold all of its assets in its own name,
except as otherwise permitted or required under the Facility Documents. (c) The
Borrower shall conduct its own business in its own name and, for all purposes,
shall not operate, or purport to operate, collectively as a single or
consolidated business entity with respect to any Person. (d) The Borrower shall
pay its own debts, liabilities and expenses (including overhead expenses, if
any) only out of its own assets as the same shall become due. (e) The Borrower
has observed, and shall observe all (i) limited liability company formalities
and (ii) other organizational formalities, in each case to the extent necessary
or advisable to preserve its separate existence, and shall preserve its
existence, and it shall not, nor shall it permit any Affiliate or any other
Person to, amend, modify or otherwise change its limited liability company
agreement in a manner that would adversely affect the existence of the Borrower
as a bankruptcy-remote special purpose entity. (f) The Borrower shall not (i)
guarantee, become obligated for, or hold itself or its credit out to be
responsible for or available to satisfy, the debts or obligations of any other
Person, or (ii) control the decisions or actions respecting the daily business
or affairs of any other Person except as permitted by or pursuant to the
Facility Documents. (g) The Borrower shall, at all times, hold itself out to the
public as a legal entity separate and distinct from any other Person; provided
that the assets of the Borrower may be consolidated into the Originator for
accounting purposes and included in consolidated financial statements of the
Originator. (h) The Borrower shall not identify itself as a division of any
other Person. (i) The Borrower shall maintain its assets in such a manner that
it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or any other Person. (j) The
Borrower shall not use its separate existence to perpetrate a fraud in violation
of Applicable Law. (k) The Borrower shall not, in connection with the Facility
Documents, act with an intent to hinder, delay or defraud any of its creditors
in violation of Applicable Law. (l) The Borrower shall maintain an arm’s length
relationship with its Affiliates and the Servicer. - 75- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag090.jpg]
(m) Except as permitted by or pursuant to the Facility Documents, the Borrower
shall not grant a security interest or otherwise pledge its assets for the
benefit of any other Person. (n) Except as provided in the Facility Documents,
the Borrower shall not acquire any securities or debt instruments of the
Originator, its Affiliates or any other Person. (o) The Borrower shall not make
loans or advances to any Person, except for the Collateral Loans and as
permitted by or pursuant to the Facility Documents. (p) The Borrower shall make
no transfer of its assets except as permitted by or pursuant to the Facility
Documents. (q) The Borrower shall file its own tax returns separate from those
of any other Person or entity, except to the extent that the Borrower is not
required to file tax returns under applicable law or is not permitted to file
its own tax returns separate from those of any other Person. (r) The Borrower
shall not acquire obligations or securities of its members. (s) The Borrower
shall use separate stationery, invoices and checks. (t) The Borrower shall
correct any known misunderstanding regarding its separate identity. (u) The
Borrower shall maintain adequate capital in light of its contemplated business
operations. (v) The Borrower shall at all times be organized as a special
purpose entity with organizational documents substantially similar in all
material respects to those in effect on the Closing Date. ARTICLE VI EVENTS OF
DEFAULT Section 6.01. Events of Default. “Event of Default”, wherever used
herein, means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body): (a) a
default by the Borrower in the payment, when due and payable, of any Interest on
the Advances owing hereunder, Unused Line Fees, or fees due to the
Administrative Agent pursuant to the Administrative Agent Fee Letter, and such
default is not cured within two (2) Business Days after the occurrence of such
default; or (b) the failure to reduce the outstanding Advances to $0 on the
Final Maturity Date; or (c) the Borrower becomes an investment company required
to be registered under the Investment Company Act, or Parent fails to be in
material compliance with the Investment Company Act; or - 76- 34881204v6
110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag091.jpg]
(d) the failure of any representation or warranty of the Borrower, the Servicer,
or any Guarantor made in this Agreement, in any other Facility Document, Notice
of Borrowing, Monthly Report, Borrowing Base Calculation Statement or other
writing delivered pursuant hereto or thereto or in connection herewith or
therewith to be correct in each case in all material respects when the same
shall have been made and such failure shall remain uncured (to the extent such
failure may be cured); or (e) a default in any material respect in the
performance, or breach in any material respect, of any covenant, obligation or
agreement of the Borrower contained in Sections 5.01(a) (with respect to the
Borrower’s existence), 5.01(j) or 5.02; or (f) except as otherwise provided in
this Section 6.01, (i) a failure by the Borrower or the Servicer to deliver (or
cause to be delivered) any Monthly Report, or Borrowing Base Calculation
Statement pursuant to Section 5.01(e)(v), quarterly financial report pursuant to
Section 5.01(de)(ii) or notice of a Default or Event of Default pursuant to
Section 5.01(de)(iv) when due and such default is not cured within three (3)
Business Days; (ii) a default in the performance, or breach in a covenant by the
Borrower with respect to the management and distribution of funds received with
respect to the Collateral Loans and such default is not cured within two (2)
Business Days; (iii) a failure by the Borrower to deliver (or cause to be
delivered) any material information requested by the Administrative Agent or the
Required Lenders pursuant to Section 5.01(de)(xiv) within three (3) Business
Days of such request; or (iv) a default in any material respect in the
performance, or breach in any material respect, of any other covenant or other
agreement of the Borrower or Servicer under this Agreement or the other Facility
Documents (other than failure to comply with any Concentration Limitation); or
(g) the Borrower incurs any Indebtedness other than the Obligations, or the
Parent or any of its Affiliates incur any other Indebtedness relating to SBA
Loans other than the Obligations and the Sterling Bank Facility; (h) the
rendering of one or more final judgments, decrees or orders by a court or
arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $100,000 against the Originator or Servicer,
or $15,000 against the Borrower (exclusive of any amounts fully covered by
insurance), and the Borrower or the Originator shall not have either (x)
discharged or provided for the discharge of any such judgment, decree or order
in accordance with its terms or (y) perfected a timely appeal of such judgment,
decree or order and caused the execution of same to be stayed during the
pendency of the appeal, in each case, within thirty (30) days from the date of
entry thereof; or (i) an Insolvency Event relating to the Borrower, Servicer, or
any Guarantor occurs; or (j) any change to the Credit and Collection Policies
that has a material adverse effect on the interests and rights and remedies of
the Administrative Agent or the Lenders without the prior written consent of the
Administrative Agent in its sole discretion; or (k) any Facility Document to
which the Borrower, the Servicer or the Originator is a party shall (except in
accordance with its terms) terminate, cease to be effective or cease to be the
legally valid, binding and enforceable obligation of the Borrower, the Servicer
or the Originator, as the case may be, (ii) the Borrower, the Servicer, the
Originator, or any of their Affiliates shall, directly or indirectly, contest in
any manner the effectiveness, validity, binding nature or enforceability of any
Facility Document or any Lien purported to be created thereunder, - 77-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag092.jpg]
or (iii) any Lien securing any obligation under any Facility Document shall, in
whole or in part (other than in respect of a de minimis amount of Collateral),
cease to be a first priority perfected security interest of the Administrative
Agent except for Permitted Liens; or (l) the Internal Revenue Service shall file
notice of a Lien pursuant to Section 6323 of the Code with regard to any assets
of the Borrower, or (ii) the PBGC shall file notice of a Lien pursuant to
Section 4068 of ERISA with regard to any of the assets of the Borrower, unless
in each case either such Lien would not be reasonably expected to have a
Material Adverse Effect or a reserve has been established therefor in accordance
with GAAP and such action is being diligently contested in good faith by
appropriate proceedings (except to the extent that the amount secured by such
Lien exceeds $100,000 in which case such Lien shall be deemed to have a Material
Adverse Effect); or (m) a Change of Control occurs without the written consent
of the Administrative Agent; or (n) the Borrower ceases to have a valid
ownership interest in all of the Collateral (subject to Permitted Liens) or the
Administrative Agent shall fail to have a first priority perfected security
interest in any part of the Collateral (other than in respect of a de minimis
amount of Collateral and subject to Permitted Liens), which failure was not
directly caused by the Administrative Agent, the Lenders or any of their agents;
or (o) the Borrower shall assign or attempt to assign any of its rights,
obligations, or duties under the Facility Documents without the prior written
consent of each Lender; or (p) the Interest Coverage Ratio Test shall not be
satisfied as of any Determination Date occurring on or after the sixth
Determination Date after the Closing Date; or (q) the Availability Test shall
not be satisfied, or the Asset Coverage Ratio Test shall not be satisfied for
greater than five (5) continuous business days (it being understood that any
time when the Asset Coverage Ratio Test is not satisfied, Borrower shall not be
permitted to request any Advances under this Agreement); or (r) the suspension,
loss, revocation, or failure to renew or file for renewal of any legally
required registration, approval, license, permit, or franchise now held or
hereafter acquired by the Borrower or the Servicer or the issuance of any stay
order, cease and desist order or similar judicial or non-judicial sanction
prohibiting the collection of the Collateral Loans, in each case only to the
extent that the same is reasonably likely to result in a Material Adverse
Effect; or (s) the Borrower, the Servicer, or any Guarantor (i) defaults in
making any payment required to be made under any agreement for borrowed money,
and such default is not cured within the relevant cure period or (ii) fails to
perform or observe any other condition or covenant, or any other event shall
occur or condition exist, under any agreement or instrument relating to any such
indebtedness, if the effect of such failure, event or condition is to cause, or
to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such indebtedness to
be declared to be due and payable prior to its stated maturity (without regard
to any subordination terms with respect thereto); or - 78- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag093.jpg]
(t) (i) one or more acts (including any failure(s) to act) by the Borrower, the
Servicer, or the Originator occurs that constitutes fraud in the performance of
services comparable to those contemplated to be provided by the Borrower, the
Servicer or the Originator in the Facility Documents or (ii) the Borrower, the
Servicer or the Originator or any senior officer of the Borrower, the Servicer
or the Originator is indicted on charges of, or convicted of, a felony criminal
offense related to the business of the Borrower, the Servicer or the Originator;
or (u) a Key Man Event shall have occurred; or (v) any Collateral Quality Test
shall not be satisfied; or (w) the Custodian is terminated by the Borrower
without the written consent of the Administrative Agent or resigns and a
successor Custodian acceptable to the Administrative Agent is not appointed
within the applicable notice period set forth in the Custodial Agreement; or (x)
the Borrower or Servicer shall not deliver any Loan Note to the Custodian
pursuant to the Custodial Agreement by the close of business on the tenth
Business Day after the funding date of any Collateral Loan; or (y) the Borrower,
Originator or Servicer shall lose, or have any material limitation imposed upon,
its authority to process, close, service, collect enforce or liquidate any
Loans; or (z) the Parent shall have Adjusted Net Investment Income of less than
$0 in any fiscal quarter; or (aa) a Servicer Termination Event shall occur.
Section 6.02. Remedies upon an Event of Default. (a) Upon a Responsible Officer
of the Borrower obtaining knowledge of the occurrence of an Event of Default,
the Borrower shall notify the Administrative Agent in accordance with Section
5.01(d)(iv). (a) Upon the occurrence and during the continuance of any Event of
Default, in addition to all rights and remedies specified in this Agreement and
the other Facility Documents, including Article VII, and the rights and remedies
of a secured party under Applicable Law, including the UCC (which rights shall
be cumulative), the Administrative Agent shall,may, in its discretion, and at
the request of, or may with the consent of, the Required Lenders shall, by
notice to the Borrower, do any one or more of the following: (1) declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
forthwith terminate,; (2) impose Reserves; and (23) declare the principal of and
the accrued interest on the Advances and all other amounts whatsoever payable by
the Borrower hereunder to be forthwith due and payable, whereupon such amounts
shall be immediately due and payable without presentment, demand, protest or
other formalities of any kind, all of which are hereby waived by the Borrower;
provided that, upon the occurrence of any Event of Default described in clause
(f) of Section 6.01, the Commitments shall automatically terminate and the
Advances and all such other amounts shall automatically become due and payable,
without any further action by any party. (b) The Borrower hereby agrees that it
will, at the Borrower’s expense and at the direction of the Administrative
Agent, (i) assemble all or any part of the Collateral as directed by the
Administrative Agent and make the same available to the Administrative Agent at
a place to - 79- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag094.jpg]
be designated by the Administrative Agent and (ii) without notice except as
specified below, sell the Collateral or any part thereof at a public or private
sale in accordance with Applicable Law, subject to the terms of the applicable
Third Party Lender Agreement and the rights of the SBA and CDC to receive notice
of such sale and, if applicable, be given the option to purchase any Loans
subject to such sale thereunder. The Borrower agrees that, to the extent notice
of sale shall be required by law, ten (10) days’ notice to the Borrower of any
sale hereunder shall be sufficient notice, and the Borrower agrees that such
notice shall constitute reasonable notification. All cash proceeds received by
the Administrative Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Collateral (after payment of any
amounts incurred in connection with such sale) shall be deposited into the
Collection Account and to be applied pursuant to Section 9.01(a)(ii). If the
Administrative Agent elects to sell the Collateral in whole or in part, at a
public or private sale (subject to the terms of the applicable Third Party
Lender Agreement and the rights of the SBA and CDC to receive notice of such
sale and, if applicable, be given the option to purchase any Loans subject to
such sale thereunder), the Borrower or any of its Affiliates or assignees shall
have the right of first refusal to repurchase the Collateral, in whole but not
in part, prior to such sale at a purchase price that is equal to the amount of
the Obligations as of the date of such proposed sale. Such right of first
refusal shall terminate not later than 1:00 p.m. (New York time) on the fifth
Business Day following the Business Day on which the Borrower receives notice of
the Administrative Agent’s election to sell such Collateral. If none of the
Borrower or any of its Affiliates or assignees elects to exercise its right of
first refusal, the Administrative Agent may sell such Collateral or portion
thereof. For the avoidance of doubt, the Borrower or its Affiliates or assignees
may participate in any public or private sale of the Collateral directed by the
Administrative Agent. (c) In addition, upon the occurrence and during the
continuation of an Event of Default, following written notice by the
Administrative Agent (provided in its sole discretion or at the direction of the
Required Lenders) of the exercise of control rights with respect to the
Collateral, which notice shall be delivered to the Borrower (with a copy to the
Backup Servicer): (w) the Borrower’s power to consent to modifications to and
direct the acquisition, sales and other dispositions of Collateral Loans will be
immediately suspended, (x) the Borrower will be required to obtain the consent
of the Administrative Agent before agreeing to any modification of any
Collateral Loan or before causing the Borrower to acquire, sell or otherwise
dispose of any Collateral Loan, and (y) the Borrower will sell or otherwise
dispose of any Collateral Loan as directed by the Administrative Agent in its
sole discretion, subject to the terms of the applicable Third Party Lender
Agreement and the rights of the SBA and CDC to receive notice of such sale and,
if applicable, be given the option to purchase any Loans subject to such sale
thereunder. (d) Upon the occurrence and during the continuation of an Event of
Default, following written notice by the Administrative Agent (provided in its
sole discretion or at the direction of the Required Lenders), the Administrative
Agent may appoint a third party to manage, administer, collect or service the
Collateral in accordance with Applicable Law and the Servicing Standard on terms
and conditions to be agreed upon between the Administrative Agent and such third
party. In the event the Administrative Agent exercises any such right, the
Borrower shall cooperate with the Administrative Agent in effecting such
termination and transition of servicing responsibilities of the Borrower under
this Agreement to such other Person (including the continuation of such
servicing until such transition is completed). - 80- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag095.jpg]
(e) Notwithstanding anything to the contrary contained herein, the exercise by
the Administrative Agent, any Lender or any of the Secured Parties of their
rights hereunder or any other Facility Document shall not release the Borrower
from any of its duties or responsibilities with respect to the Collateral. The
Secured Parties, the Administrative Agent and each Lender shall not have any
obligation or liability with respect to any Collateral, nor shall any of them be
obligated to perform any of the obligations of the Borrower hereunder. Section
6.03. Servicer Termination Events. “Servicer Termination Event”, wherever used
herein, means any one of the following events (whatever the reason for such
Servicer Termination Event and whether it shall be voluntary or involuntary or
be effected by operation of law or pursuant to any judgment, decree or order of
any court or any order, rule or regulation of any administrative or governmental
body): (a) the occurrence of an Event of Default; or (b) except as otherwise
provided in this Section 6.03, (i) a failure by the Servicer to deliver (or
cause to be delivered) any Monthly Report or Borrowing Base Calculation
Statement when due and such default is not cured within three (3) Business Days
(ii) a default in the performance or breach in a covenant by the Servicer with
respect to the management and distribution of funds received with respect to the
Collateral Loans; or (iii) a default in any material respect in the performance,
or breach in any material respect, of any other covenant or other agreement of
the Servicer under this Agreement or the other Facility Documents, or the
failure of any representation or warranty of the Servicer made in this
Agreement, in any other Facility Document or in any certificate or other writing
delivered pursuant hereto or thereto or in connection herewith or therewith to
be correct in each case in all material respects when the same shall have been
made; or (c) an Insolvency Event relating to the Servicer occurs; or (d) (1) any
Facility Document to which the Servicer is a party shall (except in accordance
with its terms) terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of the Servicer or (2) the Servicer or
any of its Affiliates shall, directly or indirectly, contest in any manner the
effectiveness, validity, binding nature or enforceability of any Facility
Document or any Lien purported to be created thereunder; or (e) (i) one or more
acts (including any failure(s) to act) by the Servicer or the Originator occurs
that constitutes fraud in the performance of services comparable to those
contemplated to be provided by the Servicer or the Originator in the Facility
Documents or (ii) the Servicer or the Originator or any senior officer of the
Servicer or the Originator is indicted on charges of, or convicted of, a felony
criminal offense related to the business of the Servicer or the Originator; or
(f) the Servicer shall lose, or have any material limitation imposed upon, its
authority to process, close, service, collect enforce or liquidate any Loans.
Section 6.04. Remedies upon a Servicer Termination Event. Upon a Responsible
Officer of the Borrower or Servicer obtaining knowledge of the occurrence of a
Servicer Termination Event, each of the Borrower and the Servicer shall notify
each other and the Administrative Agent, specifying the specific Servicer
Termination Event(s) that occurred as well as all other Servicer Termination
Events that are then known to be continuing. - 81- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag096.jpg]
Upon the occurrence and during the continuance of a Servicer Termination Event,
the Administrative Agent, by written notice to the Servicer (with a copy to the
Backup Servicer and the Custodian) (a “Servicer Termination Notice”), may
terminate all of the rights and obligations of the Servicer as Servicer under
this Agreement in accordance with Section 11.08 and have a successor Servicer
appointed pursuant to Section 11.08 hereto. ARTICLE VII PLEDGE OF COLLATERAL;
RIGHTS OF THE ADMINISTRATIVE AGENT Section 7.01. Grant of Security. (a) The
Borrower hereby grants, pledges, transfers and collaterally assigns to the
Administrative Agent, for the benefit of the Secured Parties, as collateral
security for all Obligations, a continuing security interest in, and a Lien
upon, all of the Borrower’s right, title and interest in, to and under, the
following property, in each case whether tangible or intangible, wheresoever
located, and whether now owned by the Borrower or hereafter acquired and whether
now existing or hereafter coming into existence (all of the property described
in this Section 7.01(a) being collectively referred to herein as the
“Collateral”): (a) all Loans and Loan Documents (listed, as of the Closing Date,
in Schedule 3), both now and hereafter owned, including all collections and
other proceeds thereon or with respect thereto; (b) the Borrower Account and the
Collection Account and all money and all investment property (including all
securities, all security entitlements with respect to the Borrower Account and
the Collection Account and all financial assets carried in the Borrower Account
and the Collection Account) from time to time on deposit in or credited to the
Borrower Account and the Collection Account; (c) all interest, dividends, stock
dividends, stock splits, distributions and other money or property of any kind
distributed in respect of the Collateral Loans of the Borrower, which the
Borrower is entitled to receive, including all Collections in respect of its
Collateral Loans; (d) each Facility Document and all rights, remedies, powers,
privileges and claims under or in respect thereto (whether arising pursuant to
the terms thereof or otherwise available to the Borrower at law or equity),
including the right to enforce each such Facility Document and to give or
withhold any and all consents, requests, notices, directions, approvals,
extensions or waivers under or with respect thereto, to the same extent as the
Borrower could but for the assignment and security interest granted to the
Administrative Agent under this Agreement; (e) all Cash or Money in possession
of the Borrower or delivered to the Administrative Agent (or any bailee of the
foregoing); (f) all accounts, chattel paper, deposit accounts, documents,
equipment, financial assets, general intangibles, instruments, inventory,
investment property, letter-of-credit rights and other supporting obligations of
the Borrower whether or not relating to the foregoing (in each case as defined
in the UCC); - 82- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag097.jpg]
(g) all other property of the Borrower and all property of the Borrower which is
delivered to the Administrative Agent (or the Custodian subject to the Lien of
the Administrative Agent) by or on behalf of the Borrower (whether or not
constituting Eligible Loans); (h) all security interests, Liens, collateral,
property, guaranties, supporting obligations, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of the assets, investments and properties described above; and (i) all
Proceeds of any and all of the foregoing. provided, however, that the term
“Collateral” shall exclude all Excluded Amounts. (j) All terms used in this
Section 7.01 that are defined in the UCC but are not defined in Section 1.01
shall have the respective meanings assigned to such terms in the UCC. Section
7.02. Release of Security Interest. If and only if all Obligations have been
paid in full and all Commitments have been terminated, the Administrative Agent,
for itself and on behalf of the Secured Parties, shall, at the expense of the
Borrower, promptly execute, deliver and file or authorize for filing such
instruments as the Borrower shall reasonably request in order to reassign,
release or terminate the Administrative Agent’s security interest in the
Collateral. The Secured Parties acknowledge and agree that upon the sale or
disposition of any Collateral by the Borrower in compliance with the terms and
conditions of this Agreement, the security interest of the Secured Parties in
such Collateral shall immediately terminate and the Administrative Agent, for
itself and on behalf of the other Secured Parties, shall, at the expense of the
Borrower, execute, deliver and file or authorize for filing such instrument as
the Borrower shall reasonably request to reflect or evidence such termination.
Any and all actions under this Article VII in respect of the Collateral shall be
without any recourse to, or representation or warranty by any Secured Party and
shall be at the sole cost and expense of the Borrower and the Servicer. Section
7.03. Rights and Remedies. The Administrative Agent (for itself and on behalf of
the other Secured Parties) shall have all of the rights and remedies of a
secured party under the UCC and other Applicable Law. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent or its
designees shall, at and in accordance with the written direction of the
Administrative Agent (or the Required Lenders acting through the Administrative
Agent), (i) instruct the Borrower to deliver or cause to be delivered any or all
of the Collateral, the Loan Documents and any other documents relating to the
Collateral to the Administrative Agent or its designees and otherwise give all
instructions for the Borrower regarding the Collateral; (ii) sell or otherwise
dispose of the Collateral in a commercially reasonable manner, all without
judicial process or proceedings; (iii) take control of the Proceeds of any such
Collateral; (iv) subject to the provisions of the applicable Loan Documents,
exercise any consensual or voting rights in respect of the Collateral; (v)
release, make extensions, discharges, exchanges or substitutions for, or
surrender all or any part of the Collateral; (vi) enforce the Borrower’s rights
and remedies with respect to the Collateral; (vii) institute and prosecute legal
and equitable proceedings to enforce collection of, or realize upon, any of the
Collateral; (viii) require that the Borrower immediately take all actions
necessary to cause the liquidation of the Collateral in order to pay all amounts
due and payable in respect of the Obligations, in accordance with the terms of
the Loan Documents; (ix) redeem or withdraw or cause the Borrower to redeem or
withdraw any asset of the Borrower to pay amounts due and payable in respect of
the Obligations; (x) make copies of or, if necessary, remove from the
Borrower’s, the Servicer’s and their respective agents’ place of business all
books, records and documents relating to the Collateral; (xi) endorse the name
of the Borrower upon any items of payment relating to the Collateral or upon any
proof of claim in bankruptcy against an account debtor; or (xii) instruct the
Borrower to cause an Assignment of Mortgage in favor of the Administrative - 83-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag098.jpg]
Agent to be recorded in the applicable recording office with respect to the
related Project Property for each Collateral Loan and take any other action
necessary to perfect the interests of the Administrative Agent in the
Collateral. The Borrower hereby agrees that, upon the occurrence and during the
continuance of an Event of Default, at the request of the Administrative Agent
or the Required Lenders (acting through the Administrative Agent), it shall
execute all documents and agreements which are necessary or appropriate to have
the Collateral be assigned to the Administrative Agent or its designee. For
purposes of taking the actions described in clauses (i) through (xii) of this
Section 7.03 the Borrower hereby irrevocably appoints the Administrative Agent
as its attorney-in-fact (which appointment being coupled with an interest and is
irrevocable while any of the Obligations remain unpaid, with power of
substitution), in the name of the Administrative Agent or in the name of the
Borrower or otherwise, for the use and benefit of the Administrative Agent (for
the benefit of the Secured Parties), but at the cost and expense of the Borrower
and, except as permitted by applicable law, without notice to the Borrower.
Section 7.04. Remedies Cumulative. Each right, power, and remedy of the
Administrative Agent and the other Secured Parties, or any of them, as provided
for in this Agreement or in the other Facility Documents or now or hereafter
existing at law or in equity or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power, or remedy
provided for in this Agreement or in the other Facility Documents or now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by the Administrative Agent or any other
Secured Party of any one or more of such rights, powers, or remedies shall not
preclude the simultaneous or later exercise by such Persons of any or all such
other rights, powers, or remedies. Section 7.05. Loan Documents. (a) The
Borrower hereby agrees that, to the extent not prohibited by the terms of the
Loan Documents or the SBA Rules and Regulations as applicable, after the
occurrence and during the continuance of an Event of Default, it shall (i) upon
the written request of the Administrative Agent, promptly forward to the
Administrative Agent all material information and notices which it receives
under or in connection with the Loan Documents relating to the Collateral, and
(ii) upon the written request of the Administrative Agent, act and refrain from
acting in respect of any request, act, decision or vote under or in connection
with the Loan Documents relating to the Collateral only in accordance with the
direction of the Administrative Agent. (b) The Borrower shall, in accordance
with Section 5.01(s) and Article XIII and the Custodial Agreement, promptly
following its origination of any Collateral Loan, deliver to the Custodian the
Loan File including all originals of the principal underlying documentation with
respect to such Collateral Loan (e.g., loan or credit agreement, mortgage or
deed of trust, primary security agreement and guarantees, etc.). (c) From time
to time, the Borrower shall forward to the Custodian additional documents
evidencing any assumption, modification, consolidation or extension of the
related Collateral Loan in accordance with the terms of the Custodial Agreement.
Any additional documentation delivered to the Custodian pursuant to the previous
sentence shall be preceded or accompanied by a Collateral Loan File Checklist
duly completed by the Borrower with a copy to the Administrative Agent. (d) With
respect to any Loan File, if the Borrower cannot deliver, or cause to be
delivered, any of the documents and/or instruments required to be delivered to
the Custodian - 84- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag099.jpg]
pursuant to the Custodial Agreement and as set forth in this Section 7.05 at the
time they are required to be delivered, solely because of a delay caused by the
public recording office where such document or instrument has been delivered for
recordation, the delivery requirements set forth in this Section 7.05 shall be
deemed to have been satisfied as to such non-delivered document or instrument if
an unrecorded copy of such non-delivered document or instrument (certified by
the Borrower, a title company, an escrow agent or an attorney to be a true and
complete copy of the original thereof submitted for recording) is delivered to
the Custodian, and a photocopy thereof, with evidence of recording thereon, is
delivered to the Custodian upon receipt by the Borrower. Section 7.06. Borrower
Remains Liable. (a) Notwithstanding anything herein to the contrary, (i) the
Borrower shall remain liable under the contracts and agreements included in and
relating to the Collateral (including the Loan Documents) to the extent set
forth therein, and shall perform all of its duties and obligations under such
contracts and agreements to the same extent as if this Agreement had not been
executed, and (ii) the exercise by any Secured Party of any of its rights
hereunder shall not release the Borrower from any of its duties or obligations
under any such contracts or agreements included in the Collateral. (b) No
obligation or liability of the Borrower is intended to be assumed by the
Administrative Agent or any other Secured Party under or as a result of this
Agreement or the other Facility Documents, and the transactions contemplated
hereby and thereby, including under any Loan Document or any other agreement or
document that relates to Collateral and, to the maximum extent permitted under
provisions of law, the Administrative Agent and the other Secured Parties
expressly disclaim any such assumption. Section 7.07. Protection of Collateral.
The Borrower shall from time to time execute and deliver all such supplements
and amendments hereto and file or authorize the filing of all such UCC-1
financing statements, continuation statements, instruments of further assurance
and other instruments, and shall take such other action as may be necessary to
secure the rights and remedies of the Secured Parties hereunder and to: (a)
grant security more effectively on all or any portion of the Collateral; (b)
maintain, preserve and perfect any grant of security made or to be made by this
Agreement including, without limitation, the first priority nature of the Lien
or carry out more effectively the purposes hereof; (c) perfect, publish notice
of or protect the validity of any grant made or to be made by this Agreement
(including, without limitation, any and all actions necessary as a result of
changes in law or regulations); (d) enforce any of the Collateral or other
instruments or property included in the Collateral; (e) preserve and defend
title to the Collateral and the rights therein of the Administrative Agent and
the Secured Parties in the Collateral against the claims of all third parties;
and - 85- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag100.jpg]
(f) pay or cause to be paid any and all taxes levied or assessed upon all or any
part of the Collateral. The Borrower hereby designates the Administrative Agent
as its agent and attorney in fact to prepare and file any UCC-1 financing
statement, continuation statement and all other instruments, and take all other
actions, required pursuant to this Section 7.07. Such designation shall not
impose upon the Administrative Agent, or release or diminish, the Borrower’s
obligations under this Section 7.07 or Section 5.01(c). The Borrower further
authorizes the Administrative Agent or its counsel to file UCC- 1 financing
statements that name the Borrower as debtor and the Administrative Agent as
secured party and that describe “all assets in which the debtor now or hereafter
has rights” as the Collateral in which the Administrative Agent has a grant of
security hereunder and any amendments or continuation statements that may be
necessary or desirable. ARTICLE VIII ACCOUNTS, ACCOUNTINGS AND RELEASES Section
8.01. Collection of Money. Except as otherwise expressly provided herein, the
Administrative Agent may demand payment or delivery of, and shall receive and
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all Money and other property payable to or receivable by the
Administrative Agent pursuant to this Agreement, including all payments due on
the Collateral, in accordance with the terms and conditions of such Collateral.
The Administrative Agent shall segregate and hold all such Money and property
received by it in trust for the Secured Parties and shall apply it as provided
in this Agreement. The Collection Account shall be established and maintained
under the Account Control Agreement with the Administrative Agent. The
Collection Account may contain any number of subaccounts for the convenience of
the Administrative Agent or as required by the Borrower for convenience in
administering the Collection Account or the Collateral. Section 8.02. Collection
Account. (a) In accordance with this Agreement, the Borrower shall, on or prior
to the Closing Date, establish a single, segregated trust account in the name
“NBL SPV I, LLC Collection Account, subject to the Lien of the Administrative
Agent”, which shall be designated as the “Collection Account”, which shall be
maintained at the Account Bank in accordance with the Account Control Agreement
and which shall be subject to the Lien of the Administrative Agent. The Borrower
shall instruct all account debtors on all Loans to pay directly to the
Collection Account. The Borrower shall deposit or cause to be deposited in
immediately available funds all Interest Collections and Principal Collections
received by the Borrower into the Collection Account (unless simultaneously
reinvested in additional Collateral Loans in accordance with Article X). All
Monies deposited from time to time in the Collection Account pursuant to this
Agreement shall be held by the Account Bank as part of the Collateral and shall
be applied to the purposes herein provided. (b) At any time when reinvestment is
permitted pursuant to Article X, the Borrower may withdraw funds on deposit in
the Collection Account and reinvest such funds in additional Loans, in each case
in accordance with the requirements of Article X. Section 8.03. Reserved.
Section 8.04. Reserved. - 86- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag101.jpg]
Section 8.05. Delivery of Report, Notices, Etc. Documents and notices required
to be delivered by the Borrower or the Servicer pursuant this Agreement may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which the Borrower or the Servicer posts such documents
or notices, or provides a link thereto on the Servicer’s website or otherwise
delivers such documents or notices via email in accordance with Section 15.02.
Section 8.06. Accountings. (a) The Servicer shall compile and provide (or cause
to be compiled and provided) to the Administrative Agent and the Backup Servicer
a loan data file (the “Data File”) for the Collection Period ending on the
Monthly Report Determination Date (containing such information agreed upon by
the Servicer and the Administrative Agent). The Servicer shall, based on such
Data File and the information contained in its collateral database, compile and
provide (or cause to be compiled and provided) to the Administrative Agent, the
Backup Servicer and each Lender a monthly report on a settlement basis (each, a
“Monthly Report”) (containing such information agreed upon by the Servicer and
the Administrative Agent including, without limitation, a listing of all
Collateral, Collections (broken down by principal, interest and other sources
and including detail of payments of principal and interest made by each
Obligor), charge-offs, delinquencies and updated remaining balance information)
on each Monthly Reporting Date. As used herein, the “Monthly Report
Determination Date” with respect to any Collection Period will be the last day
of the previous Collection Period. The Monthly Report delivered for any
Collection Period shall contain the information with respect to the Collateral
Loans included in the Collateral set forth on Schedule 2 hereto including a
Borrowing Base Calculation Statement, and shall be determined as of the Monthly
Report Determination Date applicable to such Monthly Report. (b) In addition,
the Servicer shall provide together with each Data File a copy of each
amendment, modification or waiver under any Loan Document for each Collateral
Loan that constitutes a Material Modification, together with each other
amendment, modification or waiver under any Loan Document for each Collateral
Loan that, in the Servicer’s reasonable judgment, are material in relation to
the related Obligor, in each case that became effective during the Collection
Period ending on the Monthly Report Determination Date for the immediately prior
Monthly Report (or, in respect of the first Monthly Report, from the Closing
Date) together with a listing of each Collateral Loan with respect to which one
of the foregoing amendments, modifications or waivers is being provided. (c) The
Borrower shall maintain all necessary records and reports with respect to the
Collateral and provide such reports to the Administrative Agent and the Lenders
in respect of the management and administration of the Collateral (including
information relating to its performance under this Agreement) as may be required
hereunder or as the Administrative Agent and the Lenders may reasonably request.
For the avoidance of doubt, such information may include additional information
that is required for compliance with the requests, rules, guidelines or
directives promulgated by the Bank of International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
II or Basel III. (d) Failure to Provide Accounting. If the Backup Servicer shall
not have received any accounting provided for in this Section 8.06 on the first
Business Day after the date on which such accounting is due to the Backup
Servicer, the Backup Servicer shall notify the Servicer who shall use all
reasonable efforts to obtain such accounting by the Monthly Reporting Date. -
87- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag102.jpg]
(e) Backup Servicer Protections. In reviewing the Monthly Report, and other
information and statements required hereunder, the Backup Servicer shall have
the rights, protections, and immunities provided to it under Article XIV.
Section 8.07. Release of Collateral. (a) If no Event of Default has occurred and
is continuing, the Borrower may, by delivery of a certificate of a Responsible
Officer of the Servicer delivered to the Administrative Agent at least one
Business Day prior to the settlement date for any sale of any item of Collateral
certifying that the sale of such security is being made in accordance with
Section 10.01 and such sale complies with all applicable requirements of Section
10.01, direct the Administrative Agent to release or cause to be released such
item from the Lien of this Agreement and, upon receipt of such certificate, the
Administrative Agent shall deliver any such item (or certify to the Custodian
that it has released such item from the Lien of this Agreement in the form of
Exhibit E to this Agreement), if in physical form, duly endorsed to the broker
or purchaser designated in such certificate against receipt of the sales price
therefor as specified by the Servicer in such certificate; provided that the
Administrative Agent may deliver any such item in physical form for examination
in accordance with street delivery custom. (b) Subject to the terms of this
Agreement, the Administrative Agent shall, upon the receipt of a certificate of
the Borrower, by delivery of a certificate of a Responsible Officer of the
Borrower, deliver any Collateral as instructed in such certificate, and execute
such documents or instruments as are presented by the Borrower or the Servicer
and are reasonably necessary to release or cause to be released such security
from the Lien of this Agreement, which is set for any mandatory call or
redemption or payment in full to the appropriate paying agent on or before the
date set for such call, redemption or payment, in each case against receipt of
the call or redemption price or payment in full thereof. (c) As provided in
Section 8.02(a), the Administrative Agent shall deposit any proceeds received by
it from the disposition of Collateral in the Collection Account, unless
simultaneously applied to the purchase of additional Loans as permitted under
and in accordance with the requirements of this Article VIII. (d) The
Administrative Agent shall, upon receipt of a certificate of a Responsible
Officer of the Borrower or the Servicer on its behalf, at such time as there are
no Commitments outstanding and all Obligations of the Borrower hereunder and
under the other Facility Documents have been satisfied, release any remaining
Collateral from the Lien of this Agreement. (e) Any security, Loan or amounts
that are released pursuant to Section 8.07(a) or (b) shall automatically be
released from the Lien of this Agreement. Section 8.08. Reports by Independent
Accountants. Upon the written request of Administrative Agent, the Borrower or
the Servicer will cause a firm of nationally recognized independent public
accountants acceptable to the Administrative Agent in its sole discretion
(together with its successors, the “Independent Accountants”) to furnish to the
Administrative Agent (with a copy to the Backup Servicer) in accordance with
attestation standards established by the American Institute of Certified Public
Accountants by no later than 120 days after the end of each fiscal year
(commencing with the fiscal year ending December 31, 2018), a report, to the
effect that such accountants have either verified, compared, or recalculated
each of the following items to applicable system or records of the Borrower,
relating to such fiscal year to the effect that (i) such firm has applied
certain agreed-upon - 88- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag103.jpg]
procedures set forth on Schedule 7 hereto, and (ii) based on such examination,
such firm is of the opinion that each Monthly Report that was delivered in
connection with a Monthly Reporting Date for such year was prepared in
compliance with this Agreement, except for such exceptions as it believes to be
immaterial and such other exceptions as will be set forth in such firm’s report
(including, with respect to any such exceptions, an explanation of how each such
exception arose and reflecting the input/explanation of the Servicer thereto).
Section 8.09. Collection Account Details. The account number of the Collection
Account is set forth on Schedule 6. Section 8.10. Power of Attorney. The
Borrower hereby irrevocably appoints the Administrative Agent its true and
lawful attorney (with full power of substitution) in its name, place and stead
and at its expense, in connection with the enforcement of the rights and
remedies provided for (and subject to the terms and conditions set forth herein)
in this Agreement during the continuance of a Default or an Event of Default,
including without limitation the following powers: (a) to give any necessary
receipts or acquittance for amounts collected or received hereunder, (b) to make
all necessary transfers of the Collateral in connection with any such sale or
other disposition made pursuant hereto, (c) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, the Borrower hereby
ratifying and confirming all that such attorney (or any substitute) shall
lawfully do hereunder and pursuant hereto, and (d) to sign any agreements,
orders or other documents in connection with or pursuant to any Facility
Document. Nevertheless, if so requested by the Administrative Agent, the
Borrower shall ratify and confirm any such sale or other disposition by
executing and delivering to the Administrative Agent or such purchaser all
proper bills of sale, assignments, releases and other instruments as may be
designated in any such request. For the avoidance of doubt, the power of
attorney granted by the Borrower pursuant to this Section 8.10 supersedes any
other power of attorney or similar rights granted by the Borrower to any other
party (including, without limitation, the Servicer) under this Agreement, any
other Facility Document or any other agreement; provided that, the Servicer may
continue to exercise its rights under this Agreement until the Servicer has
received notice of the Administrative Agent’s exercise of its power of attorney
hereunder. ARTICLE IX APPLICATION OF MONIES Section 9.01. Disbursements of
Monies from Collection Account. (a) Notwithstanding any other provision in this
Agreement, but subject to the other subsections of this Section 9.01, on each
Payment Date or Business Day, as applicable, amounts on deposit in the
Collection Account shall be applied in accordance with the following priorities
(the “Priority of Payments”) as set forth in the related Monthly Report: (i) On
each Payment Date prior to the occurrence and continuance of an Event of
Default, Interest Collections on deposit in the Collection Account, to the
extent received on or before the related Determination Date (or, if such
Determination Date is not a Business Day, the next succeeding Business Day) will
be applied in the following order of priority: (A) to the Custodian and Backup
Servicer, to pay any accrued and unpaid amounts due and owing on such date
pursuant to the Custodial Agreement, the Backup Servicer Fee Letter, this
Agreement, and the other Facility Documents; - 89- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag104.jpg]
(B) to the Servicer, to pay accrued and unpaid Servicing Fees and all other
expenses (including indemnities) incurred by the Servicer in connection with the
services provided under this Agreement and as further described in Sections
11.03, 11.06, and 11.08; provided that, unless the Backup Servicer shall become
the Successor Servicer, the amount applied under this clause (B) for such
Payment Date in respect of expenses and indemnities shall not exceed the
Servicer Expense Cap for such Payment Date; (C) to each Lender to pay accrued
and unpaid Interest and Unused Line Fees that are due and owing to each such
Lender on such date and to the payment of Administrative Expenses; (D) to each
Lender to pay accrued and unpaid fees, costs and expenses (including attorneys’
fees) and any amounts payable to each such Lender under Sections 2.09, 2.16 and
15.03; (E) if the Availability Test is not satisfied as of the related
Determination Date, to each Lender to pay the principal of the Advances of each
Lender (pro rata, based on each Lender’s Percentage) until the Availability Test
is satisfied (on a pro forma basis as at such Determination Date); (F) to the
payment or application of amounts referred to in clauses (A) and (D) above, to
the extent not paid in full pursuant to applications under such clauses; and (G)
remainder to the Borrower. (ii) On each Payment Date prior to the occurrence and
continuance of an Event of Default, Principal Collections on deposit in the
Collection Account that are received on or before the related Determination Date
and that are not designated for reinvestment by the Servicer will be applied,
except for any such Principal Collections that will be used to settle binding
commitments (entered into prior to the related Determination Date) for the
purchase of Loans, in the following order of priority: (A) to the payment of
unpaid amounts under clauses (A) through (F) in clause (i) above (in the same
order of priority specified therein and subject to any limitations set forth
therein), to the extent not paid in full thereunder; (B) during the Reinvestment
Period and so long as the Availability Test is not satisfied, to each Lender to
pay the principal of the Advances of each Lender (pro rata, based on each
Lender’s Percentage) until the Availability Test is satisfied (on a pro forma
basis as at such Determination Date); (C) after the Reinvestment Period, to each
Lender to pay the Advances of such Lender (pro rata, based on each Lender’s
Percentage) until the Advances are paid in full; (D) to the payment of amounts
referred to in clause (F) of clause (i) above (in the same order of priority
specified therein), to the extent not paid in full thereunder; (E) during the
Reinvestment Period, and so long as the Availability Test is satisfied, at the
discretion of the Borrower or the Servicer on its behalf, to be applied in - 90-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag105.jpg]
any combination of the following: (1) to the Collection Account for the purpose
of acquiring additional Loans, and/or (2) to prepay the Advances; and (F) the
remainder to the Borrower. (iii) On each Business Day following the occurrence
and continuance of an Event of Default, Collections on deposit in the Collection
Account shall be applied in the following order of priority: (A) to the payment
of unpaid amounts under clause (A) in clause (i) above; (B) to the payment of
unpaid amounts under clause (B) in clause (i) above or, if a Successor Servicer
has been appointed, to any Successor Servicer, to pay accrued and unpaid
servicing fees and all other expenses (including indemnities) incurred by such
Successor Servicer in connection with the services provided under this Agreement
and as further described in Sections 11.03, 11.06 and 11.08 and the Backup
Servicer Fee Letter; (C) (i) to each Lender to pay accrued and unpaid Interest
and Unused Line Fees due to each such Lender until such amounts are paid in full
and (ii) to the payment of any other Administrative Expenses to the extent not
paid in full; (D) to each Lender, the Custodian, and the Backup Servicer to pay
accrued and unpaid fees, costs and expenses (including attorneys’ fees) and any
amounts payable to each such Lender under Sections 2.09, 2.16 and 15.03 until
such amounts are paid in full; (E) to each Lender to pay the Advances of such
Lender (pro rata, based on each Lender’s Percentage) until the Advances are paid
in full; (F) to the payment or application of any other amounts due and payable
to the Lenders, the Custodian, or the Backup Servicer under the Facility
Documents; and (G) the remainder to the Borrower. (b) If on any Payment Date the
amount available in the Collection Account is insufficient to make the full
amount of the disbursements required by the Priority of Payments, the Borrower
shall cause disbursements to be made in the order and according to the priority
set forth under Section 9.01(a) to the extent funds are available therefor.
ARTICLE X SALE OF LOANS; PURCHASE OF ADDITIONAL LOANS Section 10.01. Sales of
Loans. (a) Subject to the satisfaction of the conditions set forth herein, the
Borrower may sell any Collateral Loan, Defaulted Loan, or Ineligible Loan if
such sale meets the requirements set forth below (provided that prior to such
discretionary sale, the Borrower shall demonstrate that the requirements set
forth below are met by submitting to the Lenders completed forms of “Borrowing
Base Certificate,” “Compliance Certificate,” “Compliance Calculation Sheet” and
- 91- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag106.jpg]
“Excess Concentration Amount” as set forth in the forms of Monthly Report
(Schedule 2 to this Agreement) as of the date of such discretionary sale after
giving effect thereto): (i) no Default or Event of Default is continuing or
would result upon giving effect thereto (unless, in the case of such a Default,
such Default will be cured upon giving effect to such sale and the application
of the proceeds thereof); (ii) upon giving effect thereto and the application of
the proceeds thereof, the Availability Test, the Interest Coverage Ratio Test,
the Asset Coverage Ratio Test and each Collateral Quality Test is satisfied;
(iii) if such sale is to an Affiliate of the Borrower, such sale is made for a
purchase price at least equal to par value and on material terms no less
favorable to the Borrower and the Secured Parties than would be the case if such
Person were not such an Affiliate; (iv) such sale is made for Cash; (v) in the
reasonable judgment of the Borrower, there is no adverse selection of such Loans
to be sold; and (vi) if such sale is of a First Lien Loan, such sale is in
accordance with the provisions of the Third Party Lender Agreement and the SBA
and the CDC have been notified of such sale within the applicable notice period
set forth in the Third Party Lender Agreement and any purchase option period
exercisable by the SBA has expired. Notwithstanding anything above that would
otherwise prohibit the sale of a Loan after the occurrence or during the
continuance of a Default or an Event of Default, if the Borrower entered into an
agreement to sell any such Loan prior to the occurrence and continuance of such
Default or an Event of Default, but such sale did not settle prior to the
occurrence of such Default or an Event of Default, then the Borrower shall be
permitted to consummate such sale notwithstanding the occurrence and continuance
of such Default or an Event of Default, provided that such sale was not entered
into in contemplation of the occurrence of such Default or Event of Default. (b)
Terms of Sales. All sales of Collateral Loans and other property of the Borrower
under the provisions above in this Section 10.01 must be exclusively for Cash.
(c) Sale of Second Lien Loans to CDCs. The foregoing limitations shall not apply
to the sale of Second Lien Loans sold to any CDC in order to issue any debenture
that will be used to refinance such Second Lien Loan so long as such Second Lien
Loans are sold for Cash for a purchase price no less than the fair market value
thereof. Section 10.02. Purchase of Additional Loans. On any date during the
Reinvestment Period, if no Event of Default has occurred and is continuing, the
Servicer on behalf of the Borrower may, if each of the conditions specified in
this Section 10.02 and Section 10.04 are met, invest Collections, accrued
interest received with respect to any Collateral Loan to the extent used to pay
for accrued interest on additional Loans and other amounts on deposit in the
Collection Account in additional Loans purchased pursuant to the Purchase and
Contribution Agreement, provided, that no Loan may be purchased unless each of
the following conditions are satisfied as of the date the Servicer commits on
behalf of the - 92- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag107.jpg]
Borrower to make such purchase, in each case after giving effect to such
purchase and all other sales or purchases previously or simultaneously committed
to: (a) such Loan is an Eligible Loan; and (b) the Availability Test, Interest
Coverage Ratio Test, the Asset Coverage Ratio Test and each Collateral Quality
Test is satisfied. Section 10.03. Substitution and Transfer of Loans. (a)
Substitutions. The Borrower may (including in connection with any retransfer of
a Loan to the Originator under the Purchase and Contribution Agreement) replace
any Collateral Loan with another Loan (a “Substitute Loan”), subject to the
satisfaction of the conditions set forth below. (b) Conditions to Substitution.
No substitution of a Collateral Loan with a Substitute Loan shall occur unless
each of the following conditions is satisfied as of the date of such
substitution (as certified to the Administrative Agent by the Borrower (or the
Servicer on behalf of the Borrower)): (i) each Substitute Loan satisfies the
Eligibility Criteria on the date of substitution; (ii) after giving effect to
any such substitution, the Availability Test, Interest Coverage Ratio Test, the
Asset Coverage Ratio Test and each Collateral Quality Test is satisfied; (iii)
100% of the proceeds from the sale of the Loan(s) to be replaced in connection
with such substitution are either applied by the Borrower to acquire the
Substitute Loan(s) or deposited in the Collection Account; (iv) no Default or
Event of Default has occurred and is continuing (before or after giving effect
to such substitution); (v) there is no adverse selection, impacting the interest
of the Secured Parties, by the Borrower or Servicer with regard to such
Collateral Loans to be substituted or the Substitute Loans; (vi) the Borrower
and, if the Servicer is an Affiliate of the Borrower or the Originator, the
Servicer (on behalf of the Borrower) shall agree to pay the legal fees and
expenses of the Administrative Agent in connection with any such substitution
(including, but not limited to, expenses incurred in connection with the release
of the Lien of the Administrative Agent on behalf of the Secured Parties in
connection with such sale, substitution or repurchase); (vii) the Borrower shall
notify the Administrative Agent of any amount to be deposited into the
Collection Account in connection with any such substitution and shall deliver to
the Custodian, pursuant to the terms of the Custodial Agreement, the Loan
Documents for any Substitute Loans; - 93- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag108.jpg]
(viii) upon confirmation of the delivery of a Substitute Loan for each
applicable Collateral Loan being substituted for, each applicable Collateral
Loan being substituted for shall be removed from the Collateral and the
applicable Substitute Loan(s) shall be included in the Collateral; (ix) the
Borrower shall deliver to the Administrative Agent on the date of such
substitution a certificate of a Responsible Officer certifying that each of the
foregoing is true and correct as of such date; and (x) the Concentration
Limitations are satisfied. Section 10.04. Conditions Applicable to All Sale,
Substitution and Purchase Transactions. (a) Any transaction effected under this
Article X or in connection with the acquisition of additional Loans shall be
conducted on an arm’s length basis and, if effected with a Person that is an
Affiliate of the Originator, shall be on material terms no less favorable to the
Borrower and the Secured Parties than would be the case if such Person were not
such an Affiliate or as otherwise expressly permitted under the Facility
Documents. (b) Upon each acquisition by the Borrower of a Loan, (i) all of the
Borrower’s right, title and interest to such Loan shall be subject to the Lien
granted to the Administrative Agent pursuant to this Agreement and (ii) such
Loan and all Loan Documents shall be delivered to the Administrative Agent (or
the Custodian on its behalf, pursuant to the terms of the Custodial Agreement,
as applicable). (c) Upon the sale or substitution of a Collateral Loan pursuant
to this Article X, the Administrative Agent, for the benefit of the Secured
Parties, shall automatically and without further action be deemed to release and
transfer to the Borrower, without recourse, representation or warranty, all the
right, title and interest of the Administrative Agent, for the benefit of the
Secured Parties in, to and under such Collateral Loan being sold or being
substituted for, as applicable. The Administrative Agent, for the benefit of the
Secured Parties, shall, at the sole expense of the Borrower, execute such
documents and instruments of transfer as may be prepared by the Servicer, on
behalf of the Borrower, and take other such actions as shall reasonably be
requested by the Servicer on behalf of the Borrower to effect the release and
transfer of such Collateral Loan being sold or substituted for pursuant to this
Article X. (d) For the avoidance of doubt, the restrictions set forth in
Sections 10.01 and 10.04 shall not apply to the sale of Warranty Loans. ARTICLE
XI ADMINISTRATION AND SERVICING OF CONTRACTS Section 11.01. Designation of the
Servicer. (a) Initial Servicer. The servicing, administering and collection of
the Collateral shall be conducted in accordance with this Section 11.01 by the
Servicer hereunder. Servicer is hereby appointed as, and hereby accepts such
appointment and agrees to perform the duties and responsibilities, of Servicer
pursuant to the terms hereof. The Servicer and the Borrower hereby acknowledge
that each of the Secured Parties is a third party beneficiary of the obligations
taken by the Servicer hereunder. - 94- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag109.jpg]
(b) Subcontracts. The Servicer may, with the prior written consent of the
Administrative Agent, subcontract with any other Person for back office,
servicing and administrative functions or collecting the Collateral; provided
that (i) the Servicer shall select any such Person with reasonable care and
shall be solely responsible for the fees and expenses payable to such Person,
(ii) the Servicer shall not be relieved of, and shall remain liable for, the
performance of the duties and obligations of the Servicer pursuant to the terms
hereof without regard to any subcontracting arrangement and (iii) any such
subcontract shall be subject to the provisions hereof. Section 11.02. Duties.
(a) Duties. The Servicer shall take or cause to be taken all such actions as may
be necessary or advisable to service, administer and collect on the Collateral
from time to time, all in accordance with Applicable Law and the Servicing
Standard. Without limiting the foregoing, the duties of the Servicer shall
include the following: (i) supervising the Collateral, including communicating
with Obligors, executing amendments, providing consents and waivers, exercising
voting rights, enforcing and collecting on the Collateral and otherwise managing
the Collateral on behalf of the Borrower; (ii) preparing and submitting claims
to Obligors on each Collateral Loan; (iii) maintaining all necessary servicing
records with respect to the Collateral as set forth in Section 8.06; (iv)
maintaining and implementing administrative and operating procedures (including,
without limitation, an ability to recreate servicing records evidencing the
Collateral in the event of the destruction of the originals thereof) and keeping
and maintaining all documents, books, records and other information reasonably
necessary or advisable for the collection of the Collateral; (v) promptly
delivering to the Administrative Agent and each Lender, from time to time, such
information and servicing records (including information relating to its
performance under this Agreement) as the Administrative Agent or each Lender may
from time to time reasonably request relating to Servicer’s obligations under
this Agreement; (vi) identifying each Collateral Loan clearly and unambiguously
in its servicing records to reflect that such Collateral Loan is owned by the
Borrower and that the Borrower is pledging a security interest therein to the
Administrative Agent (for the benefit of the Secured Parties) pursuant to this
Agreement; (vii) notifying the Administrative Agent and each Lender of any
material action, suit, proceeding, dispute, offset, deduction, defense or
counterclaim (1) that is or is threatened to be asserted by an Obligor with
respect to any Collateral Loan (or portion thereof) of which it has actual
knowledge or has received notice; or (2) that could reasonably be expected to
have a Material Adverse Effect; (viii) maintaining the perfected security
interest of the Administrative Agent, for the benefit of the Secured Parties, in
the Collateral; - 95- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag110.jpg]
(ix) with respect to each Collateral Loan, making copies of the Loan Documents
available for inspection by the Administrative Agent, upon reasonable notice, at
the offices of the Servicer during normal business hours; (x) directing the
acquisition, sale or substitution of Collateral in accordance with Article X;
(xi) providing assistance to the Borrower with respect to the purchase and sale
of Loans; (xii) instructing the Obligors and the administrative agents on the
Collateral Loans to make payments directly into the Collection Account; (xiii)
preparing the Monthly Reports in the manner and at the times required hereunder
and making payments in accordance with the Priority of Payments and cooperating
with the Backup Servicer in its duties hereunder in the manner and at the times
required hereunder; (xiv) tracking the receipt and daily allocation to the
Collection Account with respect to Collections and the outstanding balance
therein, and any withdrawals therefrom and, on each Business Day as of the close
of business on the preceding Business Day; (xv) assisting and reasonably
cooperating with the Independent Accountants appointed by the Borrower in the
preparation by such accountants of the reports required under Section 8.08; and
(xvi) complying with such other duties and responsibilities as required of the
Servicer by this Agreement. It is acknowledged and agreed that the Borrower
possesses only such rights with respect to the enforcement of rights and
remedies with respect to the Collateral Loans and the underlying assets securing
such Collateral Loans under the Loan Documents as have been transferred to the
Borrower with respect to the related Collateral Loan, and therefore, for all
purposes under this Agreement, the Servicer shall perform its administrative and
management duties hereunder only to the extent that it has the right to do so.
(b) Exercise of Remedies Not Release. Notwithstanding anything to the contrary
contained herein, the exercise by the Administrative Agent, each Lender and the
Secured Parties of their rights hereunder or any other Facility Document shall
not release the Borrower from any of its duties or responsibilities with respect
to the Collateral. The Secured Parties, the Administrative Agent and each Lender
shall not have any obligation or liability with respect to any Collateral, nor
shall any of them be obligated to perform any of the obligations of the Servicer
hereunder. (c) Cooperation with Backup Servicer. The Servicer shall perform the
duties and take the actions required by it under Article XIV in the manner and
at the times set forth therein and shall cooperate with the Backup Servicer in
its performance of its duties hereunder. Section 11.03. Liability of a Successor
Servicer; Indemnification of the Servicer Persons. - 96- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag111.jpg]
(a) A Successor Servicer and any of its Affiliates, employees, shareholders,
members, partners, assigns, representatives or agents (each such individual or
entity, a “Servicer Person”) shall not be liable to the Borrower, any Lender,
the Administrative Agent, the Lead Arranger, the Backup Servicer or any other
Person for any liability, loss (including amounts paid in settlement), damages,
judgments, costs, expenses (including reasonable attorneys’ fees and expenses,
accountant’s fees and expenses and the fees and expenses of other experts),
demands, charges or claims (collectively, the “Damages”) incurred by reason of
any act or omission or alleged act or omission performed or omitted by such
Servicer Person, or for any decrease in the value of the Collateral or any other
losses suffered by any party; provided, however, that a Servicer Person shall be
liable for any Damages that arise by reason of any act or omission constituting
bad faith, willful misconduct, or gross negligence by any Servicer Person in the
performance of or reckless disregard of the Servicer’s duties hereunder or by
any breach of the representations and warranties of the Servicer expressly set
forth in this Agreement. (b) The Servicer may rely in good faith upon, and will
incur no Damages for relying upon, (i) any authoritative source customarily used
by firms performing services similar to those services provided by the Servicer
under this Agreement, and (ii) the advice of nationally recognized counsel,
accountants or other advisors as the Servicer determines reasonably appropriate
in connection with the services provided by the Servicer under this Agreement.
(c) In no event shall the Servicer be liable for special, indirect or
consequential losses or damages of any kind whatsoever (including but not
limited to lost profits) even if the Servicer has been advised of the likelihood
of such damages and regardless of the form of such action. (d) Each Servicer
Person shall be held harmless and be indemnified by the Borrower for any Damages
suffered by virtue of any acts or omissions or alleged acts or omissions arising
out of the activities of such Servicer Person in the performance of the
obligations of the Servicer under this Agreement or as a result of this
Agreement, or the Borrower’s ownership interest in any portion of the Collateral
Obligations, except to the extent any such Damage arises as a result of any
breach of the representations and warranties of the Servicer set forth in this
Agreement. All amounts payable pursuant to this Section 11.03 shall be payable
in accordance with the Priority of Payments. Section 11.04. Authorization of the
Servicer. The Borrower hereby authorizes the Servicer to take any and all
reasonable steps in its name and on its behalf necessary or desirable in the
determination of the Servicer and not inconsistent with the pledge of the
Collateral Loans by the Borrower to the Administrative Agent, on behalf of the
Secured Parties, hereunder, to collect all amounts due under any and all
Collateral Loans, including, without limitation, endorsing its name on checks
and other instruments representing Collections, executing and delivering any and
all instruments of satisfaction or cancellation, or of partial or full release
or discharge, and all other comparable instruments, with respect to the
Collateral Loans and, after the delinquency of any Collateral Loan and to the
extent permitted under and in compliance with Applicable Law, to commence
proceedings with respect to enforcing payment thereof, to the same extent as the
Servicer could have done if it owned such Collateral Loan. The Borrower shall
furnish the Servicer (and any successors thereto) with any powers of attorney
and other documents necessary or appropriate to enable the Servicer to carry out
its collateral management duties hereunder, and shall cooperate with the
Servicer to the fullest extent in order to ensure the collectability of the
Collateral. In no event shall the Servicer be entitled to make the Secured
Parties, the Administrative Agent, the Backup Servicer, any Successor Servicer
or any Lender a party to any litigation without such party’s express prior
written - 97- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag112.jpg]
consent, or to make the Borrower a party to any litigation (other than any
foreclosure or similar collection procedure) without the Administrative Agent’s
consent. Following the occurrence and continuance of an Event of Default (unless
otherwise waived by the Lenders in accordance with Section 15.01), the
Administrative Agent (acting in its sole discretion or at the direction of the
Required Lenders) may provide notice to the Servicer (with a copy to the Backup
Servicer and the Custodian) that the Secured Parties are exercising their
control rights with respect to the Collateral in accordance with Section 6.02.
Section 11.05. Realization Upon Defaulted Loans. (a) Generally. The Servicer
will use reasonable efforts consistent with the Servicing Standard, this
Agreement, the SBA 504 Loan Program (as applicable) and the Loan Documents to
exercise (on behalf of the Borrower and the Secured Parties) available remedies
(which may include liquidating, foreclosing upon or repossessing, as applicable,
or otherwise comparably converting the ownership of any related property) with
respect to any Defaulted Loan. The Servicer will comply with the Servicing
Standard, the SBA 504 Loan Program (as applicable), the Loan Documents and
Applicable Law in realizing upon such related property, and employ practices and
procedures, including reasonable efforts to collect all outstanding obligations
of Obligors, consistent with the Servicing Standard and the Loan Documents.
Without limiting the generality of the foregoing, the Servicer may cause the
sale of any such related property to the Servicer or its Affiliates for a
purchase price equal to the then fair market value thereof, any such sale to be
evidenced by a certificate of a Responsible Officer of the Servicer delivered to
the Administrative Agent setting forth the Collateral Loan, the related
property, the sale price of the related property and certifying that such sale
price is the fair market value of such related property. The Servicer will remit
to the Collection Account the recoveries received in connection with the sale or
disposition of related property relating to any Defaulted Loan hereunder. (b)
Notices to the CDC and SBA. With respect to any Defaulted Loan, the Borrower
shall, or shall cause the Originator to, provide notice to the SBA and the
applicable CDC of (i) any material default under such Loan or the Lien created
by such Loan within such period as required by the SBA 504 Loan Program or as
set forth in the related Third Party Lender Agreement and (ii) any intent to
commence legal proceedings or liquidate the related Project Property (not
including sending a demand letter) to the extent required under the SBA 504 Loan
Program. (c) Foreclosure on Related Project Properties. (i) The Servicer shall
either foreclose upon or otherwise comparably effect the ownership in the name
of the Borrower for the benefit of the Administrative Agent of Project
Properties relating to Defaulted Loans as to which no satisfactory arrangements
can be made for collection of delinquent payments that are due after the
applicable due date or are Charged-Off Loans; provided, however that the
Servicer shall ensure that a notice described in Section 11.05(b) above shall
have been given to the SBA and the applicable CDC no less than sixty (60) days
or such other period as set forth in the related Third Party Lender Agreement
prior to the commencement of any foreclosure action. In connection with such
foreclosure or other conversion, the Servicer shall exercise foreclosure
procedures with the same degree of care and skill in their exercise or use, as
it would exercise or use under the circumstances in the conduct of its own
affairs. The Borrower shall be responsible for all costs and expenses, including
liquidation expenses, in connection with such foreclosure or other action.
Promptly upon acquisition of any REO Property, the Borrower shall execute (or
cause to be executed) such Mortgage and other documentation with respect to its
interest in such REO Property, and to the extent, if any, required by SBA Rules
and Regulations, obtain and - 98- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag113.jpg]
deliver or cause to be delivered to Administrative Agent and each Lender, an
appraisal that is compliant with the requirements of FIRREA, a mortgagee policy
of title insurance, environmental report, engineering report or other
documentation as Administrative Agent or such Lender may reasonably request in
connection therewith. The Servicer and the Borrower shall provide the
Administrative Agent, the SBA, and CDC with all notices and documents required
in connection with the foreclosure of a Project Property as set forth in any
Loan Document or as required by the SBA 504 Loan Program, as applicable. (i)
Notwithstanding anything herein to the contrary, the Servicer shall not, on
behalf of itself or the Administrative Agent, initiate foreclosure proceedings,
obtain title to a Project Property by deed in lieu of foreclosure or otherwise,
have a receiver of rents appointed with respect to any Project Property, or take
any other action with respect to any Project Property, if, as a result of any
such action, the Borrower or the Administrative Agent would be considered to
hold title to, to be a “mortgagee-in-possession” of, or to be an “owner” or
“operator” of such Project Property within the meaning of CERCLA or any other
Environmental Law, unless (as evidenced by an officer’s certificate to such
effect delivered, on or prior to the date thereof, to the Administrative Agent):
(A) (i) the Servicer, within one month of such determination, has received the
results of a search by a commercial vendor, such as InfoMap Technologies, Inc.,
of certain government databases of known hazardous waste sites, registered
underground storage tanks and other reported environmental conditions at or in
the vicinity of the related Project Property, and (ii) with respect to any
Project Property that is an office, retail, manufacturing, industrial or
mixed-use property or any other Project Property which, based on any documents
in the related Loan Documents or the search of the government database described
in clause (i) above, reasonably appears to present a material risk of
environmental contamination on such Project Property, the Servicer has
previously received (and provided to the Administrative Agent) a Phase I
environmental site assessment (or an update thereof) in respect of such Project
Property prepared within the six months preceding such determination by an
entity that regularly conducts Phase I environmental site assessments, and (B)
the Servicer, after reviewing the results of the search of such government
database and/or the information set forth in such Phase I environmental site
assessment (or update thereof) or other information available to it, has no
knowledge that such Project Property contains any material environmental or
Hazardous Material risks; provided, however, if, within a reasonable period of
time following the Administrative Agent’s receipt of such Phase I environmental
site assessment, the Administrative Agent provides the Servicer with written
notice describing the reasonable basis for which it disagrees with the
Servicer’s assessment that no material environmental or hazardous waste risks
exist with respect to such Property, then (1) the Servicer shall not acquire or
take any other such action which would cause the Borrower or the Administrative
Agent to become the “owner” or “operator” of such Project Property, without the
prior written consent of the Administrative Agent, and (2) if prior to the
Servicer’s receipt of such notice from the Administrative Agent, the Servicer
has already acquired or taken such other action with respect to such Project
Property, such that the Borrower or the Administrative Agent is deemed to be the
“owner” or “operator” thereof, then such Project Property shall be deemed not to
be an Eligible Loan for all purposes of this Agreement or any other Facility
Document, as of the first date so acquired and the Originator shall be required
to repurchase such Loan pursuant to the Sale and Contribution Agreement. (ii)
If, after reviewing the results of the search of such government database and/or
the information set forth in such Phase I environmental site assessment (or
update - 99- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag114.jpg]
thereof) or other information available to it with respect to such Project
Property, the Servicer has knowledge that a Project Property with respect to
which it is contemplating (i) acquiring, on behalf of the Borrower, in
foreclosure or by deed in lieu of foreclosure or (ii) taking any other action
which would cause the Borrower or the Administrative Agent to be considered to
hold title to, to be a “mortgagee-in-possession” of, or to be an “owner” or
“operator” of such Project Property within the meaning of CERCLA or any
Environmental Law, contains any material environmental or Hazardous Material
risks, it shall not, unless the Administrative Agent shall have otherwise
consented thereto, acquire such Project Property. (iii) The Servicer shall
determine when all proceeds that it expects to recover from or on account of a
Defaulted Loan that has been liquidated have been recovered in accordance with
the Credit and Collection Policy (a “Liquidated Collateral Loan”). The Servicer
shall use its reasonable best efforts (consistent with the Servicing Standard)
to liquidate each Defaulted Loan (whether through Collections, sale, liquidation
or otherwise) prior to such Defaulted Loan becoming a Liquidated Collateral
Loan. Section 11.06. Servicing Compensation; Payment of Certain Expenses by
Borrower. (a) As compensation for its servicing and collateral management
activities hereunder and reimbursement for its expenses, the Servicer shall be
entitled to receive the Servicing Fees to the extent of funds available therefor
pursuant to the Priority of Payments, as applicable. (b) The Servicer (if the
Servicer is an Affiliate of the Borrower) will be required to pay all expenses
incurred by it in connection with its activities under this Agreement, including
fees and disbursements of its independent accountants, Taxes imposed on the
Servicer, expenses incurred by the Servicer in connection with the production of
reports pursuant to this Agreement, and all other fees and expenses not
expressly stated under this Agreement for the account of the Borrower. The
Servicer shall be required to pay such expenses for its own account and shall
not be entitled to any payment therefor other than the Servicing Fees. Section
11.07. The Servicer Not to Resign; Assignment. The Servicer shall not resign
from the obligations and duties hereby imposed on it except upon the Servicer’s
determination that the performance of its duties hereunder is or becomes
impermissible under Applicable Law. Any such determination permitting the
resignation of the Servicer shall be evidenced by an opinion of counsel to such
effect delivered to the Administrative Agent and each Lender. No such
resignation shall become effective until a Successor Servicer shall have assumed
the responsibilities and obligations of the Servicer in accordance with Section
11.08. Section 11.08. Appointment of Successor Servicer. (a) Upon the
resignation of the Servicer pursuant to Section 11.07 or the occurrence and
continuance of a Servicer Termination Event, the Administrative Agent may (with
the consent of the Required Lenders and, if required under the SBA 504 Loan
Program, the SBA) at any time appoint a successor servicer to the Servicer under
this Agreement (the “Successor Servicer”), which, for the avoidance of doubt may
be the Backup Servicer, the Administrative Agent or any Lender, and such
Successor Servicer shall accept its appointment by a written assumption in a
form acceptable to the Administrative Agent. No assignment of this Agreement by
the Servicer shall be made unless such assignment is consented to in writing by
the Borrower and the Administrative Agent (with notice to the Backup Servicer)
and, if required under the -100- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag115.jpg]
SBA 504 Loan Program, the SBA, provided, however, that nothing herein shall be
construed to restrict the ability of the Administrative Agent to replace the
Servicer as servicer of the Collateral upon the occurrence of a Servicer
Termination Event pursuant to this Section 11.08 or any obligations of the
Servicer in connection with such provisions. (b) Upon its appointment (the
“Assumption Date”), the Successor Servicer shall be the successor in all
respects to the servicing functions of Servicer under this Agreement and shall
be subject to all the responsibilities, duties and liabilities relating thereto
(subject to any limitations set forth in this Article XI), and all references in
this Agreement to the Servicer shall be deemed to refer to the Successor
Servicer; provided that the Successor Servicer shall not (i) be deemed to have
assumed or to become liable for, or otherwise have any liability for, any
duties, responsibilities, actions performed, breaches, defaults, claims,
obligations or liabilities of the terminated Servicer or any other predecessor
Servicer arising before the Assumption Date, (ii) have any obligation to pay any
taxes required to be paid by the terminated Servicer or any other predecessor
Servicer (provided that the Successor Servicer shall pay any income taxes for
which it is liable), (iii) have any liability for any failure to perform its
duties as Servicer, or any loss or damages arising from such failure, that
results from the actions (or inaction) of the terminated Servicer or any other
predecessor Servicer on or before the Assumption Date, (iv) have any obligation
to perform advancing or repurchase obligations, if any, of the Borrower, the
terminated Servicer, or any other predecessor Servicer unless it elects to do so
in its sole discretion, (v) have any obligation to pay any of the fees and
expenses of any other party to the transaction contemplated by this Agreement or
any Facility Document, (vi) have any liability with respect to any of the
representations and warranties of the Servicer under this Agreement, (vii) have
any obligation to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties hereunder or in the exercise of any
of its rights and powers, if, in its reasonable judgment, it shall believe that
repayment of such funds or adequate indemnity against such risk or liability is
not assured to it and (viii) have any obligation to file or record any financing
statements or other documents in order to perfect or continue any security
interests contemplated by this Agreement unless it has been directed by the
Administrative Agent to make such filing or recordation. The indemnification
obligations of the Successor Servicer, upon becoming a Successor Servicer, are
expressly limited to those arising on account of its failure to act in good
faith and with reasonable care under the circumstances. (c) The Servicer agrees
to cooperate and use its commercially reasonable efforts in effecting the
transition of the responsibilities and rights of servicing of the Collateral,
including, without limitation, the transfer to the Successor Servicer for the
administration by it of all cash amounts that shall at the time be held by the
Servicer for deposit, or have been deposited by the Servicer, or thereafter
received with respect to the Collateral and the delivery to the Successor
Servicer in an orderly and timely fashion of all files and records with respect
to the Collateral and a computer data file in readable form containing all
information necessary to enable the Successor Servicer to service the
Collateral. In addition, the Servicer agrees to cooperate and use its
commercially reasonable efforts in providing, at the expense of the Servicer,
the Successor Servicer with reasonable access (including at the premises of the
Servicer) to the employees of the Servicer, and any and all of the books,
records (in electronic or other form) or other information reasonably requested
by it to enable the Successor Servicer to assume the servicing functions
hereunder and under this Agreement and to maintain a list of key servicing
personnel and contact information. (d) Notwithstanding the Successor Servicer’s
assumption of, and its agreement to perform and observe, all duties,
responsibilities and obligations of the Servicer under this Agreement arising on
and after the Assumption Date, the Successor Servicer shall not be deemed -101-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag116.jpg]
to have assumed or to become liable for, or otherwise have any liability for,
any duties, responsibilities, obligations or liabilities of the initial Servicer
or any other predecessor Successor Servicer arising under the terms of this
Agreement, arising by operation of law or otherwise with respect to the period
ending on the Assumption Date, including, without limitation, any liability for,
any duties, responsibilities, obligations or liabilities of the initial Servicer
or any other predecessor Successor Servicer arising on or before the Assumption
Date under this Agreement, regardless of when the liability, duty,
responsibility or obligation of the initial Servicer or any other predecessor
Servicer therefor arose, whether provided by the terms of this Agreement arising
by operation of law or otherwise, and in no case will the Successor Servicer
have any liability for any failure to perform its duties as Servicer, or any
loss or damages arising from such failure, that results from the actions (or
inaction) of the initial Servicer or any other predecessor Successor Servicer on
or before the Assumption Date. (e) The Successor Servicer undertakes to perform
only such duties and obligations as are specifically set forth in this
Agreement, it being expressly understood by all parties hereto that there are no
implied duties or obligations of the Successor Servicer hereunder. (f)
Notwithstanding anything contained in this Agreement or any Facility Document to
the contrary, the Successor Servicer is authorized to accept and rely on all of
the accounting, records (including computer records) and work of the prior
Servicer relating to the Collateral Loans (collectively, the “Predecessor
Servicer Work Product”) without any audit or other examination thereof, except
to the extent that it knows such records or work product to be incorrect, and
such Successor Servicer shall have no duty, responsibility, obligation or
liability for the acts and omissions of the prior Servicer or any other
predecessor Servicer. If any error, inaccuracy, omission or incorrect or
non-standard practice or procedure (collectively, “Errors”) exist in any
Predecessor Servicer Work Product and such Errors make it materially more
difficult to service or should cause or materially contribute to the Successor
Servicer making or continuing any Errors (collectively, “Continued Errors”),
such Successor Servicer shall have no duty, responsibility, obligation or
liability for such Continued Errors; provided that such Successor Servicer
agrees to use commercially reasonable efforts to prevent further Continued
Errors. In the event that the Successor Servicer becomes aware of Errors or
Continued Errors, it shall, with the prior consent of the Administrative Agent,
use its commercially reasonable efforts to reconstruct and reconcile such data
as is commercially reasonable to correct such Errors and Continued Errors and to
prevent future Continued Errors. The Successor Servicer shall be entitled to
recover its costs thereby expended in accordance with the Priority of Payments.
(g) The Servicer will, upon the request of the Successor Servicer, provide the
Successor Servicer with a power of attorney providing that the Successor
Servicer is authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, any and all documents and other
instruments, and to do so or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination or to perform
the duties of the Servicer under this Agreement. (h) The Successor Servicer
shall not be liable for an action or omission to act hereunder, except for its
own willful misconduct, gross negligence or bad faith. Under no circumstances
will the Successor Servicer be liable for indirect, special, consequential or
incidental damages, such as loss of use, revenue or profit. In no event shall
the Successor Servicer be liable to the Borrower for any bad debts or other
defaults by Obligors. -102- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag117.jpg]
(i) Except as set forth herein, the Successor Servicer shall have no duty to
review any information regarding the Servicer, including any financial
statements or the information set forth herein. (j) If the Successor Servicer is
prevented from fulfilling its obligations hereunder as a result of government
actions, regulations, fires, strikes, accidents, acts of God or other causes
beyond the control of such party, the Successor Servicer shall use commercially
reasonable efforts to resume performance as soon as reasonably possible, and the
Successor Servicer’s obligations shall be suspended for a reasonable time during
which such conditions exist. Except as set forth herein, the Backup Servicer
shall have no duty to review any information regarding the Servicer, including
any financial statements or the information set forth herein. ARTICLE XII THE
ADMINISTRATIVE AGENT Section 12.01. Authorization and Action. Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement and, to
the extent applicable, the other Facility Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto, subject to the terms hereof. The
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in the other Facility Documents, or any fiduciary
relationship with any Secured Party, and no implied covenants, functions,
responsibilities, duties or obligations or liabilities on the part of the
Administrative Agent shall be read into this Agreement or any other Facility
Document to which the Administrative Agent is a party (if any) as duties on its
part to be performed or observed. The Administrative Agent shall not have or be
construed to have any other duties or responsibilities in respect of this
Agreement and the transactions contemplated hereby, regardless of whether a
Default or Event of Default has occurred and is continuing. As to any matters
not expressly provided for by this Agreement or the other Facility Documents,
the Administrative Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
written instructions of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 15.01); provided that the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent, in its judgment, to
personal liability, cost or expense or which is contrary to this Agreement, the
other Facility Documents or Applicable Law, or would be, in its judgment,
contrary to its duties hereunder, under any other Facility Document or under
Applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Applicable Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Applicable Law. Each Lender agrees that in any instance in
which the Facility Documents provide that the Administrative Agent’s consent may
not be unreasonably withheld, provide for the exercise of the Administrative
Agent’s reasonable discretion, or provide to a similar effect, it shall not in
its instructions (or, by refusing to provide instruction) to the Administrative
Agent withhold its consent or exercise its discretion in an unreasonable manner.
Except as expressly set forth in the Facility Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as the
Administrative Agent or any of its Affiliates in any capacity. -103- 34881204v6
110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag118.jpg]
If the Administrative Agent has been requested or directed by the Required
Lenders to take any action pursuant to any provision of this Agreement or any
other Facility Document, the Administrative Agent shall not be under any
obligation to exercise any of the rights or powers vested in it by this
Agreement or such Facility Document in the manner so requested unless it shall
have been provided indemnity reasonably satisfactory to it against the costs,
expenses and liabilities which may be incurred by it in compliance with or in
performing such request or direction. No provision of this Agreement or any
Facility Document shall otherwise be construed to require the Administrative
Agent to expend or risk its own funds or to take any action that could in its
judgment cause it to incur any cost, expense or liability, unless it is provided
indemnity acceptable to it against any such expenditure, risk, cost, expense or
liability. For the avoidance of doubt, the Administrative Agent shall not have
any duty or obligation to take any affirmative action to exercise or enforce any
power, right or remedy available to it under this Agreement or any Facility
Document or Loan Document unless and until directed by the Required Lenders.
Neither the Administrative Agent nor any officer, agent or representative
thereof shall be personally liable for any action taken by any such person in
accordance with any notice given by the Required Lenders (or the Administrative
Agent on their behalf) pursuant to the terms of this Agreement or any other
Facility Document even if, at the time such action is taken by any such person,
the Required Lenders or persons purporting to be the Required Lenders are not
entitled to give such notice, except where the Responsible Officer of the
Administrative Agent has actual knowledge (without any duty of inquiry or
investigation on its part) that such Required Lenders or persons purporting to
be the Required Lenders are not entitled to give such notice. If any dispute or
disagreement shall arise as to the allocation of any sum of money received by
the Administrative Agent hereunder or under any Facility Document, the
Administrative Agent shall have the right to deliver such sum to a court of
competent jurisdiction and therein commence an action for interpleader. Section
12.02. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and each other Facility Document by or through one
or more sub-agents or attorneys-in-fact appointed by the Administrative Agent
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care. The exculpatory provisions of Section 12.01 shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities of the Administrative Agent. Section 12.03. Administrative Agent’s
Reliance, Etc. (a) Neither the Administrative Agent nor any of its respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement or
any of the other Facility Documents, except for its or their own gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, the Administrative Agent: (i) may consult with legal counsel
(including, without limitation, counsel for the Borrower or the Servicer or any
of their Affiliates) and independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to any Secured
Party or any other Person and shall not be responsible to any Secured Party or
any Person for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement or the other Facility
Documents; (iii) shall not have any duty to monitor, ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement, the -104- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag119.jpg]
other Facility Documents or any Loan Documents on the part of the Borrower or
any other Person or to inspect the property (including the books and records) of
the Borrower; (iv) shall not be responsible to any Secured Party or any other
Person for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Collateral, this Agreement, the other Facility
Documents, any Loan Document or any other instrument or document furnished
pursuant hereto or thereto or for the validity, perfection, priority or
enforceability of the Liens on the Collateral; and (v) shall incur no liability
under or in respect of this Agreement or any other Facility Document by relying
on, acting upon (or by refraining from action in reliance on) any written or
oral notice, request, consent, certificate (including for the avoidance of
doubt, the Borrowing Base Certificate), instruction or waiver, report,
statement, opinion, direction or other instrument (which may be delivered in
person or by telephone, telecopier, email, cable or telex, if acceptable to it)
believed by it to be genuine and believed by it to be signed or sent by the
proper party or parties. The Administrative Agent shall not have any liability
to the Borrower or any Lender or any other Person for the Borrower’s or any
Lender’s, as the case may be, performance of, or failure to perform, any of
their respective obligations and duties under this Agreement or any other
Facility Document. (b) The Administrative Agent shall not be liable for the
actions of omissions of any other agent (including without limitation concerning
the application of funds), or under any duty to monitor or investigate
compliance on the part of any other agent with the terms or requirements of this
Agreement, any Facility Documents or any Loan Documents, or their duties
thereunder. The Administrative Agent shall be entitled to assume the due
authority of any signatory and genuineness of any signature appearing on any
instrument or document it may receive (including, without limitation, each
Notice of Borrowing received hereunder). The Administrative Agent shall not be
liable for any action taken in good faith and reasonably believed by it to be
within the powers conferred upon it, or taken by it pursuant to any direction or
instruction by which it is governed, or omitted to be taken by it by reason of
the lack of direction or instruction required hereby for such action (including
without limitation for refusing to exercise discretion or for withholding its
consent in the absence of its receipt of, or resulting from a failure, delay or
refusal on the part of the Required Lenders to provide, written instruction to
exercise such discretion or grant such consent from the Required Lenders, as
applicable). The Administrative Agent shall not be liable for any error of
judgment made in good faith unless it shall be proven by a court of competent
jurisdiction that the Administrative Agent was grossly negligent in ascertaining
the relevant facts. Nothing herein or in any Facility Documents or Loan
Documents shall obligate the Administrative Agent to advance, expend or risk its
own funds, or to take any action which in its reasonable judgment may cause it
to incur any expense or financial or other liability for which it is not
adequately indemnified. The Administrative Agent shall not be liable for any
indirect, special or consequential damages (including but not limited to lost
profits) whatsoever, even if it has been informed of the likelihood thereof and
regardless of the form of action. The Administrative Agent shall not be charged
with knowledge or notice of any matter unless actually known to a Responsible
Officer of the Administrative Agent, or unless and to the extent written notice
of such matter is received by the Administrative Agent at its address in
accordance with Section 15.02. Any permissive grant of power to the
Administrative Agent hereunder shall not be construed to be a duty to act. The
Administrative Agent shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, entitlement order, approval or other
paper or document. The Administrative Agent shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct, bad
faith, reckless disregard or grossly negligent performance or omission of its
duties. -105- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag120.jpg]
(c) The Administrative Agent shall not be responsible or liable for delays or
failures in performance resulting from acts beyond its control. Such acts shall
include but not be limited to acts of God, strikes, lockouts, riots, acts of
war, epidemics, governmental regulations imposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters. (d) The delivery of reports, and other documents and
information to the Administrative Agent hereunder or under any other Facility
Document is for informational purposes only and the Administrative Agent’s
receipt of such documents and information shall not constitute constructive
notice of any information contained therein or determinable from information
contained therein. The Administrative Agent is hereby authorized and directed to
execute and deliver the other Facility Documents to which it is a party. Whether
or not expressly stated in such Facility Documents, in performing (or refraining
from acting) thereunder, the Administrative Agent shall have all of the rights,
benefits, protections and indemnities that are afforded to it in this Agreement.
(e) Each Lender acknowledges that except as expressly set forth in this
Agreement, the Administrative Agent has not made any representation or warranty
to it, and that no act by the Administrative Agent hereafter taken, including
any consent and acceptance of any assignment or review of the affairs of the
Borrower, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Secured Party as to any matter. Each Lender
represents to the Administrative Agent that it has, independently and without
reliance upon the Administrative Agent and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower, and made its own decision
to enter into this Agreement and the other Facility Documents to which it is a
party. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Secured Party and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the Facility Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower.
The Administrative Agent shall not have any duty or responsibility to provide
any Secured Party with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of the Borrower which may come into the possession of the
Administrative Agent. In its capacity, the Administrative Agent is a
“representative” of the Secured Parties within the meaning of the term “secured
party” as defined in the UCC. Each Lender agrees that no Secured Party (other
than the Administrative Agent) shall have the right individually to seek to
realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Facility Documents. In the event that any Collateral is hereafter pledged
by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Facility
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral as permitted by, but only in accordance
with, the terms of the applicable Facility Document or if approved, authorized
or ratified in writing by the Required Lenders, unless such -106- 34881204v6
110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag121.jpg]
release is required to be approved by all of the Lenders hereunder. Upon request
by the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant hereto. Upon any sale or transfer of assets constituting
Collateral which is permitted pursuant to the terms of any Facility Document, or
consented to in writing by the Required Lenders or all of the Lenders, as
applicable, and upon at least five (5) Business Days’ prior written request by
the Borrower to the Administrative Agent, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Secured Parties herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Secured Obligations or
any Liens upon (or obligations of the Borrower or any Subsidiary in respect of)
all interests retained by the Borrower or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral. (f) Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities. Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Advances hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder and in deciding whether or to the extent to which it will continue as
a lender or assign or otherwise transfer its rights, interests and obligations
hereunder. (g) Each Lender acknowledges and agrees that the Lenders are not
partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the
Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Advance after the
date such principal or interest has become due and payable pursuant to the terms
of this Agreement. Section 12.04. Indemnification. Each of the Lenders agrees to
indemnify and hold the Administrative Agent and the Backup Servicer (in such
capacity and in its capacity as Successor Servicer if it is so appointed)
harmless (to the extent not reimbursed by or on behalf of the Borrower pursuant
to Section 15.04 or otherwise) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including, without limitation, attorney’s fees and expenses) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any other Facility Document or any Loan
Document or any action taken or omitted by the Administrative Agent under this
Agreement or any other Facility Document or any Loan Document including in
connection with any action, claim or suit brought to enforce the Backup
Servicer’s right to -107- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag122.jpg]
indemnification; provided that no Lender shall be liable to the Administrative
Agent for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct; and
provided, further, that no Lender shall be liable to the Administrative Agent
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements (for purposes
hereof, “Agent Liabilities”) unless such Agent Liabilities are imposed on,
incurred by, or asserted against the Administrative Agent as a result of any
action taken, or not taken, by the Administrative Agent at the direction of the
Administrative Agent or such Lender or Lenders, as the case may be, in
accordance with the terms and conditions set forth in this Agreement (it being
understood and agreed that the Administrative Agent shall be under no obligation
to exercise or to honor any of the rights or powers vested in it by this
Agreement at the request or direction of any of the Lenders (or other Persons
authorized or permitted under the terms hereof to make such request or give such
direction) pursuant to this Agreement or any of the other Facility Documents,
unless such Lenders shall have provided to the Administrative Agent security or
indemnity reasonably satisfactory to it against the costs, expenses (including
reasonable and documented attorney’s fees and expenses) and Agent Liabilities
which might reasonably be incurred by it in compliance with such request or
direction, whether such indemnity is provided under this Section 12.04 or
otherwise). The rights of the Administrative Agent and obligations of the
Lenders under or pursuant to this Section 12.04 shall survive the termination of
this Agreement, and the earlier removal or resignation of the Administrative
Agent hereunder. Section 12.05. Successor Administrative Agent. Subject to the
terms of this Section 12.05, the Administrative Agent may, upon thirty (30)
days’ notice to the Lenders and the Borrower, resign as Administrative Agent. If
the Administrative Agent shall resign then the Required Lenders, in consultation
with the Borrower, shall appoint a successor agent. If for any reason a
successor agent is not so appointed and does not accept such appointment within
thirty (30) days of notice of resignation the Administrative Agent may appoint a
successor agent. Any resignation of the Administrative Agent shall be effective
upon the appointment of a successor agent pursuant to this Section 12.05. After
the effectiveness of the retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Facility Documents
and the provisions of this Article XII shall continue in effect for its benefit
with respect to any actions taken or omitted to be taken by it, its sub-agents
and their respective Related Parties while it was the Administrative Agent under
this Agreement and under the other Facility Documents. Any Person (i) into which
the Administrative Agent may be merged or consolidated, (ii) that may result
from any merger or consolidation to which the Administrative Agent shall be a
party, or (iii) that may succeed to the corporate trust properties and assets of
the Administrative Agent substantially as a whole, shall be the successor to the
Administrative Agent under this Agreement without further act of any of the
parties to this Agreement. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. Section 12.06.
Administrative Agent’s Capacity as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder. Section 12.07. Proceedings. (a) In case of the
pendency of any bankruptcy, insolvency, receivership or other similar proceeding
or any other judicial proceeding relative to the Borrower, the Administrative
-108- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag123.jpg]
Agent (irrespective of whether the principal of any Advance shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Advances and all
other obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent hereunder) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and, in the case of each of
clauses (a) and (b) of this paragraph, any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent hereunder. (b) The
Administrative Agent, on behalf of itself and the Secured Parties, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the other Secured Parties all or any portion of the Collateral at any sale
thereof conducted by the Administrative Agent under the provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof
conducted under the provisions of the Bankruptcy Code, including Section 363
thereof, or a sale under a plan of reorganization, or at any other sale or
foreclosure conducted by the Administrative Agent (whether by judicial action or
otherwise) in accordance with Applicable Law. Each Lender hereby agrees that,
except as otherwise provided in any Facility Documents or with the written
consent of the Administrative Agent and the Required Lenders, it will not take
any enforcement action, accelerate obligations under any Facility Documents, or
exercise any right that it might otherwise have under applicable law to credit
bid at foreclosure sales, UCC sales or other similar dispositions of the
Collateral. ARTICLE XIII THE CUSTODIAN Section 13.01. Custodial Agreement. (a)
Initial Custodian. The role of Custodian with respect to the Collateral Loans
shall be conducted by the Person designated as Custodian under the Custodial
Agreement or as approved by the Administrative Agent from time to time in
accordance with Section 13.03. As of the Closing Date, U.S. Bank National
Association is the Custodian. (b) Custodial Agreement. The Borrower shall
maintain in full force and effect the Custodial Agreement. No material
amendment, modification, or supplement may be made to the Custodial Agreement
without the prior written consent of the Administrative Agent. The Borrower
shall provide the Administrative Agent with at least five (5) Business Days’
written notice of any proposed amendment to the Custodial Agreement. In no event
shall the Borrower consent to any amendment, modification, supplement or
termination of the Custodial Agreement without the prior written consent of the
Administrative Agent. -109- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag124.jpg]
Section 13.02. Duties of Custodian. (a) Duties. The Borrower shall ensure that
the duties of the Custodian pursuant to the Custodial Agreement shall be
substantially as follows: (i) The Custodian shall take and maintain the Loan
Documents delivered by the Borrower pursuant to Section 7.05 and the Custodial
Agreement in accordance with the terms and conditions of the Custodial
Agreement. (ii) With respect to any Collateral Loan, pursuant to the terms of
the Custodial Agreement, within two (2) Business Days of its receipt of the Loan
Documents and Collateral Loan File Checklist (or such other period of time as
the Custodian, the Administrative Agent and the Borrower shall agree to), the
Custodian shall deliver to the Borrower, with a copy to the Administrative
Agent, a Custodial File Document Receipt Certificate in respect of all
Collateral Loans to be added to this Agreement and the Custodial Agreement;
provided, however, that if additional documents are subsequently delivered to
the Custodian pursuant to Section 7.05(c) and the Custodial Agreement, the
Custodian shall deliver to the Borrower, with a copy to the Administrative
Agent, an updated Custodial File Document Receipt Certificate together with the
updated Asset Schedule and Exception Report attached thereto. (iii) The
Custodial Agreement shall provide that the delivery of each Custodial File
Document Receipt Checklist to the Borrower shall be the Custodian’s
representation that, other than the Exceptions listed as part of the Asset
Schedule and Exception Report attached thereto: (A) all documents identified in
the related Custodial Delivery Certificate in respect of each Collateral Loan
have been delivered and are in the possession of the Custodian as part of the
Loan File for such Collateral Loan, and (B) all such documents have been
reviewed by the Custodian and (1) appear on their face to be regular
(handwritten additions, changes or corrections shall not constitute
irregularities if initialed by the Originator), (2) have been executed, (3)
relate to such Collateral Loan and (D) satisfy the Review Procedures set forth
in the Custodial Agreement, which shall be substantially in the form of Schedule
10 attached hereto unless otherwise consented to by the Administrative Agent in
writing. Each Asset Schedule and Exception Report delivered by the Custodian to
the Borrower with a copy to the Administrative Agent shall supersede and cancel
the Asset Schedule and Exception Report previously delivered by the Custodian to
the Borrower under the Custodial Agreement and shall replace the then existing
Asset Schedule and Exception Report to be attached to the Custodial File
Document Receipt Certificate. In no event shall the Custodian list any
Collateral Loan on an Asset Schedule and Exception Report if the Custodian has
not yet reviewed the related Loan File. (iv) The Custodial Agreement shall
provide that on each Monthly Reporting Date, the Custodian shall deliver to the
Administrative Agent and the Borrower a Custodial File Document Receipt
Certificate together with the Asset Schedule and Exception Report attached
thereto for each Collateral Loan subject to the Custodial Agreement and setting
forth the Exceptions for all of the Collateral Loans for which the Custodian
holds a Loan File pursuant to the Custodial Agreement. (v) All Loan Documents
shall be (i) if in physical form, (A) kept in fire resistant vaults, rooms or
cabinets at the Document Custodian Facilities, (B) placed together with an
appropriate identifying label and maintained in such a manner so as to -110-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag125.jpg]
permit retrieval and access, (C) clearly segregated from any other documents or
instruments maintained by the Custodian, and (ii) if delivered in electronic
format, saved onto disks and/or onto the Custodian’s secure computer system, and
maintained in a manner so as to permit retrieval and access. (vi) In performing
its duties, the Custodian shall use a similar degree of care and attention as it
employs with respect to similar collateral that it holds as Custodian for
others. (vii) In no event shall the Custodian be liable for special, indirect or
consequential losses or damages of any kind whatsoever (including but not
limited to lost profits) even if the Custodian has been advised of the
likelihood of such damages and regardless of the form of such action. (viii) The
Custodian may assume the genuineness of any such Financing Document it may
receive and the genuineness and due authority of any signatures appearing
thereon, and shall be entitled to assume that each such Financing Document it
may receive is what it purports to be. Section 13.03. Custodian Removal. The
Borrower shall not remove the Custodian without the prior written consent or the
written direction of the Administrative Agent. Upon any removal of the Custodian
in accordance with the prior sentence, the Borrower shall consult with the
Administrative Agent in appointing a qualified successor satisfactory to the
Administrative Agent to act as custodian under the Custodial Agreement and cause
such successor custodian to execute and deliver an agreement accepting such
appointment in form and content reasonably satisfactory to the Administrative
Agent and the Borrower, in each case within the applicable notice period set
forth in the Custodial Agreement. Section 13.04. Access to Certain Documentation
and Information Regarding the Collateral; Audits. (a) The Borrower and the
Custodian shall provide to the Administrative Agent access to the Loan Documents
and all other documentation regarding the Collateral including in such cases
where the Administrative Agent is required in connection with the enforcement of
the rights or interests of the Secured Parties, or by applicable statutes or
regulations, to review such documentation, such access being afforded without
charge (but, with respect to the Custodian, at the expense of the Borrower) but
only (i) upon two Business Days’ prior written request, (ii) during normal
business hours and (iii) subject to the Borrower’s and Custodian’s normal
security and confidentiality procedures; provided that the Administrative Agent
may, and shall upon request of any Lender, permit each Lender to be included on
any such review, and shall use commercially reasonable efforts to schedule any
review on a day when Lenders desiring to participate in such review may be
included. From time to time at the discretion of the Administrative Agent, the
Administrative Agent may review the Borrower’s collection and administration of
the Collateral in order to assess compliance by the Borrower with Article XI and
may conduct an audit of the Collateral, and Loan Documents in conjunction with
such a review. Such review shall be reasonable in scope and shall be completed
within a reasonable period of time. (b) Without limiting the foregoing
provisions of Section 13.04(a), from time to time on request of the
Administrative Agent, the Custodian shall permit certified public accountants or
other independent auditors acceptable to the Administrative Agent to conduct a
review of the -111- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag126.jpg]
Loan Documents and all other documentation regarding the Collateral. Such
reviews shall be at the expense of the Borrower. ARTICLE XIV THE BACKUP SERVICER
Section 14.01. Designation of the Backup Servicer. The role of Backup Servicer
with respect to the Collateral Loans shall be conducted by the Person designated
as Backup Servicer hereunder from time to time in accordance with this Section
14.01. Until the Administrative Agent shall give to U.S. Bank National
Association a Backup Servicer Termination Notice, U.S. Bank National Association
is hereby appointed as, and hereby accepts such appointment and agrees to
perform the duties and obligations of, Backup Servicer pursuant to the terms
hereof. Section 14.02. Duties of the Backup Servicer. (a) Prior to each Monthly
Reporting Date, the Backup Servicer shall review the Monthly Report to ensure
that it is complete on its face and, based solely on the information provided on
the related Data File, that the following items in such Monthly Report have been
accurately calculated, if applicable, and reported: (i) Aggregate Principal
Balance, (ii) Borrowing Base, (iii) Excess Concentration Amount, (iv)
Availability and the Availability Test, (v) Charged-Off Loan Ratio, (vi)
Defaulted Loan Ratio, (viii) Interest Coverage Ratio, (ix) Modified Loan Ratio,
(x) completion of Priority of Payments pursuant to Section 9.01(a), (xi)
completion of fields in the loan list per the form of the Monthly Report and
(xii) other information as may be mutually agreed upon by the Backup Servicer
and the Administrative Agent. Nothing herein shall prevent the Servicer from
delivering the Monthly Report to the Administrative Agent in order to comply
with the Servicer’s delivery obligations hereunder if the Backup Servicer has
not completed its review on a timely basis. (b) The Backup Servicer undertakes
to perform only such duties and obligations as are specifically set forth in
this Agreement, it being expressly understood by all parties hereto that there
are no implied duties or obligations of the Backup Servicer hereunder. Without
limiting the generality of the foregoing, the Backup Servicer, except as
expressly set forth herein, shall have no obligation to supervise, verify,
monitor or administer the performance of the Servicer or the Borrower and shall
have no liability for any action taken or omitted by the Servicer (including any
successor to the Servicer) or the Borrower. The Backup Servicer may act through
its agents, attorneys and custodians in performing any of its duties and
obligations under this Agreement, it being understood by the parties hereto that
the Backup Servicer will be responsible for any willful misconduct or gross
negligence on the part of such agents, attorneys or custodians acting for and on
behalf of the Backup Servicer. Neither the Backup Servicer nor any of its
officers, directors, employees or agents shall be liable, directly or
indirectly, for any damages or expenses arising out of the services performed
under this Agreement other than damages or expenses that result from the gross
negligence or willful misconduct of it or them or the failure to perform
materially in accordance with this Agreement. (c) The Backup Servicer is
entitled to rely conclusively, and shall be fully protected in so relying, on
the contents of each Data File, including, but not limited to, the completeness
and accuracy thereof, provided by the Servicer. The Backup Servicer shall have
no liability for any errors in the content of such Data File, and, except as
specifically provided herein, shall not be required to verify, recompute,
reconcile or recalculate any such information or data. Without limiting the
generality of any terms of the foregoing, the Backup Servicer shall have no
liability -112- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag127.jpg]
for any failure, inability or unwillingness on the part of the Servicer to
provide accurate and complete information on a timely basis to the Backup
Servicer, or otherwise on the part of any such party to comply with the terms of
this Agreement or other Facility Document, and shall have no liability for any
inaccuracy or error in the performance or observance on the Backup Servicer’s
part of any of its duties hereunder that is caused by or results from any such
inaccurate, incomplete or untimely information received by it, or other failure
on the part of any such other party to comply with the terms hereof. Section
14.03. Fees of Backup Servicer. (a) For the performance of its backup servicing
duties hereunder, the Backup Servicer shall be entitled to the fees and expenses
set forth in the Backup Servicer Fee Letter. The Backup Servicer shall invoice
the Borrower on a monthly basis for such fees and expenses. Payment shall be
made by the Borrower to the extent funds are available for that purpose in
accordance with the Priority of Payments. (b) In the event the Borrower fails to
make timely payment of fees and expenses for services performed by the Backup
Servicer under this Agreement, the Backup Servicer shall give the Administrative
Agent and the Servicer written notice of such nonpayment. The Administrative
Agent may elect to pay the Backup Servicer all then past due servicing fees and
expenses owed to the Backup Servicer, and the Borrower agrees to reimburse the
Administrative Agent therefor in accordance with the Priority of Payments.
Section 14.04. Assumption of Servicing Duties. (a) Upon written notification by
the Administrative Agent to the Backup Servicer and the Servicer exercising its
right under and in accordance with Section 11.08 to appoint a Successor Servicer
and the approval of the SBA if required by the SBA 504 Loan Program, which
notice shall be binding upon the Backup Servicer, requesting the Backup Servicer
to become Successor Servicer under this Agreement, the Backup Servicer shall
become Successor Servicer under this Agreement in accordance with Section 11.08.
Within forty-five (45) Business Days following the aforesaid notice of
Administrative Agent, the Backup Servicer will commence the performance of such
servicing duties as Successor Servicer in accordance with the terms and
conditions of this Agreement. (b) The Backup Servicer will have the right to
assign its obligations hereunder with the prior written consent of the
Administrative Agent and the Required Lenders, which consent shall not be
unreasonably withheld. In addition, the Backup Servicer may execute any of its
duties under this Agreement (both as Backup Servicer and as Successor Servicer)
by or through agents; provided that the Backup Servicer shall remain primarily
liable for the due performance of its duties hereunder. Section 14.05.
Indemnity. The Servicer agrees to indemnify the Backup Servicer and each of its
Affiliates and the officers, directors, employees, members and agents thereof,
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable and documented
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Backup Servicer Indemnified Amounts”) to the extent awarded
against or incurred by, any such indemnified party as a result of a Servicer
breach occurring prior to the effective date of the removal of the Servicer
hereunder, excluding, however, Backup Servicer Indemnified Amounts to the extent
resulting from (A) gross negligence, willful misconduct or bad faith on the part
of such Indemnified Party, (B) a claim brought by the Servicer against an
indemnified party for breach of such indemnified -113- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag128.jpg]
party’s obligations hereunder or under any other Facility Document as to which
such breach shall have been found to exist by final order of a court of
competent jurisdiction, or (C) any action or inaction of the Backup Servicer
occurring following the effective date of the removal of the Servicer hereunder
except to the extent any such action or inaction of the Backup Servicer arises
out of or resulted from the action or inaction of the Servicer prior to the
effective date of its removal. The provisions of this Section 14.05 shall
survive termination of this Agreement. Section 14.06. Additional Provisions
Applicable to Backup Servicer. Notwithstanding anything to the contrary in this
Agreement, in the event that the Backup Servicer becomes the Successor Servicer
pursuant to Section 11.08, the following provisions shall be deemed applicable
to the Backup Servicer as Successor Servicer: (a) the Backup Servicer’s duties
as Successor Servicer pursuant to Section 11.02(a)(viii) shall be limited solely
to maintaining the perfection of Liens on the Collateral Loans in favor of the
Administrative Agent on behalf of the Secured Parties by preparing and filing or
recording continuation statements and other documents or instruments as directed
by the Administrative Agent; (b) the Backup Servicer shall not be required to
deliver the agreed-upon procedures report pursuant to Section 8.08 unless the
costs and expenses of the Backup Servicer in obtaining such report shall be paid
by the Borrower in accordance with the Priority of Payments (which the Borrower
hereby agrees to pay) or by one or more Agents or Lenders in its or their sole
discretion; (c) the Backup Servicer as Successor Servicer shall be entitled to
receive at least five Business Days’ written notice prior to any inspection of
its premises pursuant to Section 5.01(e), and such visits will occur no more
than twice per year so long as the Backup Servicer is not in default as
Successor Servicer; (d) in the event that the Backup Servicer merges into
another Person or conveys or transfers its assets to a third party and the
surviving entity assumes the duties of the Backup Servicer hereunder, this
Agreement shall remain in force, and the terms hereof shall govern the
relationship between the Borrower and the successor to the Backup Servicer; (e)
the indemnification obligations of the Backup Servicer upon becoming Successor
Servicer hereunder are expressly limited to those instances of willful
misconduct, gross negligence or bad faith of the Backup Servicer as Successor
Servicer; and (f) the Backup Servicer as Successor Servicer shall have no duties
with respect to Sections 11.02(a)(x) and (xi) hereof. Section 14.07. Resignation
of the Backup Servicer. Notwithstanding the provisions above, the Backup
Servicer may resign, either as Backup Servicer or as Successor Servicer, upon
ninety (90) days prior written notice to the Administrative Agent and the
Borrower: provided, however, such resignation shall not become effective until
there is a replacement Successor Servicer or Backup Servicer in place that is
acceptable to the Administrative Agent, and, unless an Event of Default shall
have occurred and be continuing, the Borrower, in each case in their sole
discretion. Upon the resignation of the Backup Servicer, the Administrative
Agent shall appoint a successor Backup Servicer (subject to the previous
sentence) and if it does not do so within thirty days of the Backup Servicer’s
resignation, the Backup Servicer may petition a court of competent jurisdiction
for the appointment of a successor. -114- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag129.jpg]
Section 14.08. Limitation of Liability of the Backup Servicer. Notwithstanding
anything contained herein to the contrary, this Agreement has been executed by
U.S. Bank National Association, not in its individual capacity, but solely as
the Backup Servicer, and in no event shall U.S. Bank National Association have
any liability for the representations, warranties, covenants, agreements or
other obligations of the other parties hereto or in any of the certificates,
notices or agreements delivered pursuant hereto, as to all of which recourse
shall be had solely to the assets of the party responsible therefor. ARTICLE XV
MISCELLANEOUS Section 15.01. No Waiver; Modifications in Writing. (a) No failure
or delay on the part of any Secured Party exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. Any waiver
of any provision of this Agreement, and any consent to any departure by any
party to this Agreement from the terms of any provision of this Agreement, shall
be effective only in the specific instance and for the specific purpose for
which given. No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances. (b) No amendment, modification, supplement or waiver of this
Agreement shall be effective unless signed by the Borrower, the Servicer, the
Administrative Agent and the Majority Lenders, provided that: (i) any
Fundamental Amendment shall require the written consent of all Lenders; and (ii)
no such amendment, modification, supplement or waiver shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Backup
Servicer, the Successor Servicer or the Custodian hereunder without the prior
written consent of the Administrative Agent, the Backup Servicer, the Successor
Servicer or the Custodian, as the case may be. (c) Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender. Section 15.02. Notices, Etc. (a) Except where telephonic
instructions are authorized herein to be given (and subject to paragraph (b)
below), all notices, demands, instructions and other communications required or
permitted to be given to or made upon any party hereto shall be in writing and
shall -115- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag130.jpg]
be personally delivered or sent by registered, certified or express mail,
postage prepaid, or by facsimile transmission, or by prepaid courier service, or
by electronic mail (if the recipient has provided an email address in Schedule
5), and shall be deemed to be given for purposes of this Agreement on the day
that such writing is received by the intended recipient thereof in accordance
with the provisions of this Section 15.02. Unless otherwise specified in a
notice sent or delivered in accordance with the foregoing provisions of this
Section 15.02, notices, demands, instructions and other communications in
writing shall be given to or made upon the respective parties hereto at their
respective addresses (or to their respective facsimile numbers or email
addresses) indicated in Schedule 5, and, in the case of telephonic instructions
or notices, by calling the telephone number or numbers indicated for such party
in Schedule 5. (b) Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that, the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that, approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefore. (c) The Platform. THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY MATERIALS OR
INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWER OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM ANY
MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWER. NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH ANY MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF
OF THE BORROWER OR THE PLATFORM. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of any materials or information provided by or on behalf of the
Borrower through the internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender or -116- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag131.jpg]
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages). (d) Any party hereto may
change its address or telecopy number for notices and other communications
hereunder by notice to the other parties hereto. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
Section 15.03. Taxes. (a) Any and all payments by the Borrower under this
Agreement shall be made, in accordance with this Agreement, free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (including penalties,
interest and expenses) with respect thereto, excluding: (A) any net income
(however denominated) taxes, capital taxes, or similar taxes in lieu thereof,
branch profits taxes and franchise taxes, in each case imposed (i) in the case
of any Secured Party, by the jurisdiction (or any political subdivision thereof)
under the laws of which such Secured Party is organized or in which its
principal office is located, or in the case of any Lender, in which its
applicable lending office is located, or (ii) in the case of any Secured Party
or any Lender, by any jurisdiction solely by reason of such Secured Party or
such Lender having any other present or former connection with such jurisdiction
(other than a connection arising solely from entering into, receiving any
payment under or enforcing its rights under this Agreement or any other Facility
Document); (B) any U.S. federal withholding taxes imposed under FATCA; and (C)
any interest, penalties and additions to tax attributable to any of the
foregoing (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law (or by the interpretation or administration
thereof) to deduct any Taxes from or in respect of any sum payable by it
hereunder or under any other Facility Document to any Secured Party, (i) the sum
payable by the Borrower shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 15.03) such Secured Party receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions, and (iii) the Borrower shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with Applicable Law. The obligation of the Borrower to make any additional
payments in respect of any deduction or withholding of Taxes as set forth in
this Section 15.03 shall be subject to the Secured Party’s compliance with the
conditions in Section 15.03(g). (b) In addition, the Borrower agrees, to timely
pay any present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies which arise from any payment made by
the Borrower hereunder or under any other Facility Document or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or under any other Facility Document (hereinafter referred to as
“Other Taxes”). (c) The Borrower agrees to indemnify each of the Secured Parties
for the full amount of Taxes or Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section
15.03) paid by any Secured Party in respect of the Borrower, whether or not such
Taxes or Other Taxes were correctly or legally imposed or asserted. Payments by
the Borrower pursuant to this indemnification shall be made promptly following
the date the Secured Party makes written demand therefor, which demand shall be
accompanied by a certificate describing in reasonable detail the basis thereof.
Such certificate shall be presumed to be correct absent manifest error. The
Borrower’s indemnification -117- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag132.jpg]
obligation pursuant to this Section 15.03(c) shall include any costs or expenses
of the Secured Party in defending a claim or bringing any claim to enforce
Borrower’s indemnification obligation. (d) The Borrower shall not be required to
indemnify any Secured Party, or pay any additional amounts to any Secured Party,
in respect of United States federal withholding tax or United States federal
backup withholding tax to the extent that (i) the obligation to withhold amounts
with respect to United States federal withholding or backup withholding tax was
imposed pursuant to a law in effect on the date such Lender became a party to
this Agreement (or acquired its interest herein) or, with respect to payments to
a new lending office designated by a Lender (a “New Lending Office”), the date
such Lender designated such New Lending Office with respect to an Advance;
provided that this clause (i) shall not apply to the extent the indemnity
payment or additional amounts any Secured Party would be entitled to receive
(without regard to this clause (i)) do not exceed the indemnity payment or
additional amounts that the transferor Lender or the Lender making the
designation of such New Lending Office, if any, would have been entitled to
receive in the absence of such transfer or designation, or (ii) the obligation
to pay such additional amounts would not have arisen but for a failure by such
Secured Party to comply with paragraphs (g) or (h) below. (e) Promptly after the
date of any payment of Taxes or Other Taxes, the Borrower will furnish to the
Administrative Agent the original or a certified copy of a receipt issued by the
relevant Governmental Authority evidencing payment thereof (or other evidence of
payment as may be reasonably satisfactory to the Administrative Agent). (f) If
any payment is made by the Borrower to or for the account of any Secured Party
after deduction for or on account of any Taxes or Other Taxes, and an indemnity
payment or additional amounts are paid by the Borrower pursuant to this Section
15.03, then, if such Secured Party in its sole discretion exercised in good
faith determines that it is entitled to a refund of such Taxes or Other Taxes,
such Secured Party shall, to the extent that it can do so without prejudice to
the retention of the amount of such refund, apply for such refund and reimburse
to the Borrower such amount of any refund received (net of reasonable
out-of-pocket expenses incurred, including taxes) as such Secured Party shall
determine in its sole discretion to be attributable to the relevant Taxes or
Other Taxes; provided that in the event that such Secured Party is required to
repay such refund to the relevant taxing authority, the Borrower agrees to
return the refund to such Secured Party. Notwithstanding anything to the
contrary in this Section 15.03(f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
15.03(f) the payment of which would place the indemnified party in a less
favorable net after-tax position than the indemnified party would have been in
if the Tax giving rise to such refund had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. (g) Each Secured Party and each
Participant that is a U.S. person as that term is defined in Section 7701(a)(30)
of the Code (a “U.S. Person”) hereby agrees that it shall, no later than the
Funding Effective Date or, in the case of a Secured Party or a Participant which
becomes a party hereto pursuant to Section 15.06, the date upon which such
Secured Party becomes a party hereto or participant herein (and from time to
time thereafter upon the reasonable request of the Borrower and/or the
Administrative Agent (as applicable)), deliver to the Borrower and the
Administrative Agent, if applicable, two accurate, complete and signed copies of
U.S. Internal Revenue Service Form W-9 or successor form, certifying that such
Secured Party or Participant is on the date of delivery thereof entitled to an
exemption from United States backup withholding -118- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag133.jpg]
tax. Each Secured Party or Participant that is not a U.S. Person (a “Non-U.S.
Lender”) shall, no later than the date on which such Secured Party becomes a
party hereto or a participant herein pursuant to Section 15.06 (and from time to
time thereafter upon the reasonable request of the Borrower and/or the
Administrative Agent (as applicable)), deliver to the Borrower and the
Administrative Agent two properly completed and duly executed copies of either
U.S. Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY or any subsequent
versions thereof or successors thereto and such other properly completed and
executed documentation prescribed by Applicable Law, in each case claiming
complete exemption from U.S. federal withholding tax with respect to payments of
interest hereunder. In addition, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code, such Non-U.S. Lender provides the appropriate certification pursuant
to Exhibit I that such Non-U.S. Lender is not a bank for purposes of Section
881(c) of the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of Section
864(d)(4) of the Code), and such Non-U.S. Lender agrees that it shall notify the
Borrower and the Administrative Agent in the event such certification is no
longer accurate. Such forms shall be delivered by each Non-U.S. Lender on or
before the date it becomes a party to this Agreement or participant herein and
on or before the date, if any, such Non-U.S. Lender designates a New Lending
Office. In addition, each Non-U.S. Lender shall deliver such forms as promptly
as practicable after receipt of a written request therefor from the Borrower or
an Agent. Notwithstanding any other provision of this Section 15.03, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this Section
15.03(g) that such Non-U.S. Lender is not legally able to deliver. Each Secured
Party agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower in writing of its legal inability
to do so. (h) If any Secured Party requires the Borrower to pay any additional
amount to such Secured Party or any taxing Governmental Authority for the
account of such Secured Party or to indemnify such Secured Party pursuant to
this Section 15.03, then such Secured Party shall use reasonable efforts to
designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if such Lender determines, in its sole
discretion, that such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to this Section 15.03 in the future and (ii) would not
subject such Secured Party to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Secured Party. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment. (i) Nothing in this Section 15.03 shall
be construed to require any Secured Party to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to the
Borrower or any other Person. (j) Compliance with FATCA. Each Secured Party
shall deliver to the Borrower and the Administrative Agent, as applicable, at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or an Agent such documentation prescribed by
Applicable Law or FATCA (including as prescribed by Section 1571(b)(3)(C)(i) of
the Code) and such additional documentation reasonably requested by the Borrower
or an Agent as may be necessary for the Borrower and the Administrative Agent,
as applicable, to comply with their obligations under FATCA and to determine
that such Secured Party has complied with such Secured Party’s obligations under
FATCA or to determine the amount to deduct and withhold -119- 34881204v6
110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag134.jpg]
from any payment. Solely for purposes of this Section 15.03(j), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement. Section
15.04. Costs and Expenses; Indemnification. (a) The Borrower agrees to promptly
pay all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent and the Backup Servicer in connection with the preparation,
review, negotiation, reproduction, execution and delivery of this Agreement and
the other Facility Documents, including the reasonable fees and disbursements of
outside counsel for the Administrative Agent and the Backup Servicer, costs of
any independent accountants performing agreed upon procedures audits, UCC filing
fees and all other related fees and expenses in connection therewith; and in
connection with any modification or amendment of this Agreement or any other
Facility Document. Further, the Borrower shall pay on demand (A) all reasonable
and documented out-of-pocket costs and expenses (including all reasonable fees,
expenses and disbursements of legal counsel and any auditors, accountants,
consultants or appraisers or other professional advisors and agents engaged by
the Administrative Agent and the Lenders) incurred by the Administrative Agent
in the preparation, execution, delivery, filing, recordation, administration,
performance or enforcement of this Agreement or any other Facility Document or
any consent, amendment, waiver or other modification relating thereto, (B) all
reasonable and documented out-of-pocket costs and expenses of creating,
perfecting, releasing or enforcing the Administrative Agent's security interests
in the Collateral, including filing and recording fees, expenses and taxes,
stamp or documentary taxes, search fees, and title insurance premiums, and (C)
all reasonable costs and expenses incurred by the Administrative Agent and the
Backup Servicer (including in its capacity as Successor Servicer) in connection
with the preservation, collection, foreclosure or enforcement of the Collateral
subject to the Facility Documents or any interest, right, power or remedy of the
Administrative Agent and the Lenders or in connection with the collection or
enforcement of any of the Obligations or the proof, protection, administration
or resolution of any claim based upon the Obligations in any insolvency
proceeding, including all reasonable fees and disbursements of attorneys,
accountants, auditors, consultants, appraisers and other professionals engaged
by the Administrative Agent and the Lenders; provided that in each case, there
shall be a single primary counsel to the Administrative Agent and the Lenders
and a single local counsel to the Administrative Agent and the Lenders in each
relevant jurisdiction (unless there is an actual or perceived conflict of
interest or the availability of different claims or defenses among the
Administrative Agent and the Lenders, in which case each such similarly
conflicted group of Persons may retain its own counsel). The undertaking in this
Section shall survive repayment of the Obligations, any foreclosure under, or
modification, release or discharge of, any or all of the Loan Documents,
termination of this Agreement and the resignation or replacement of the
Administrative Agent. Without prejudice to its rights hereunder, the expenses
and the compensation for the services of the Administrative Agent are intended
to constitute expenses of administration under any applicable bankruptcy law.
(b) The Borrower agrees to indemnify and hold harmless each Secured Party and
each of their Affiliates and the respective officers, directors, employees,
agents, managers of, and any Person controlling any of, the foregoing (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities, obligations, expenses, penalties, actions, suits, judgments and
disbursements of any kind or nature whatsoever, (including the reasonable and
documented fees and disbursements of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of the execution, delivery, enforcement,
performance, administration of or otherwise arising out of or incurred in
connection with this Agreement, any other Facility Document, any Loan -120-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag135.jpg]
Document or any transaction contemplated hereby or thereby (and regardless of
whether or not any such transactions are consummated) (collectively, the
“Liabilities”), including any such Liability that is incurred or arises out of
or in connection with, or by reason of any one or more of the following: (i)
preparation for a defense of any investigation, litigation or proceeding arising
out of, related to or in connection with this Agreement, any other Facility
Document, any Loan Document or any of the transactions contemplated hereby or
thereby; (ii) any breach of any covenant by the Borrower or the Servicer
contained in any Facility Document; (iii) any representation or warranty made or
deemed made by the Borrower or the Servicer contained in any Facility Document
or in any certificate, statement or report delivered in connection therewith is
false or misleading; (iv) the Management of any Hazardous Materials or any
failure by the Borrower or the Servicer to comply with any Applicable Law
(including Environmental Law) or contractual obligation binding upon it; (v) any
failure to vest, or delay in vesting, in the Administrative Agent (for the
benefit of the Secured Parties) a perfected security interest in all of the
Collateral free and clear of all Liens other than Permitted Liens; (vi) any
action or omission, not expressly authorized by the Facility Documents, by the
Borrower or any Affiliate of the Borrower which has the effect of reducing or
impairing the Collateral or the rights of the Administrative Agent or the
Secured Parties with respect thereto; (vii) the failure to file, or any delay in
filing, financing statements, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Law with respect to any Collateral, whether at the time of any
Advance or at any subsequent time; (viii) any dispute, claim, offset or defense
(other than the discharge in bankruptcy of an Obligor) of an Obligor to the
payment with respect to any Collateral (including, without limitation, a defense
based on any Collateral Loan (or the Loan Documents evidencing such Collateral
Loan) not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from any related property; (ix) the commingling of Collections on the
Collateral at any time with other funds; (x) any failure by the Borrower to give
reasonably equivalent value to the applicable seller, in consideration for the
transfer by such seller to the Borrower of any item of Collateral or any attempt
by any Person to void or otherwise avoid any such transfer under any statutory
provision or common law or equitable action, including, without limitation, any
provision of the Bankruptcy Code; (xi) the failure of the Borrower, the Servicer
or any of their respective agents or representatives to remit to the Collection
Account, within one Business Day of receipt, Collections on the Collateral Loans
remitted to the Borrower, the Servicer or any such agent or representative as
provided in this Agreement; and (xii) any Default or Event of Default; provided,
that (x) the Borrower shall not be liable (A) for any Liability or losses
arising due to the deterioration in the credit quality or market value of the
Collateral Loans or other Collateral hereunder to the extent that such credit
quality or market value was not misrepresented in any material respect by the
Borrower or any of its Affiliates or (B) to the extent any such Liability is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted solely from such Indemnified Party’s fraud, bad faith, gross
negligence or willful misconduct; provided, further, this Section 15.04(b) shall
not apply with respect to taxes, levies, imposts, deductions, charges and
withholdings, and all liabilities (including penalties, interest and expenses)
with respect thereto, or additional sums described in Sections 2.09, 2.16 or
15.03, other than any taxes, levies, imposts, deductions, charges and
withholdings that represent Liabilities arising from a claim under any Section
of this Agreement other than Sections 2.09, 2.16 or 15.03. (c) Without limiting
any other rights that any such Person may have hereunder or under Applicable
Law, the Servicer hereby agrees to indemnify each Indemnified Party, on demand,
from and against any and all Liabilities (calculated without duplication of
Liabilities paid by the Borrower pursuant to Section 15.04(b) above) awarded
against or incurred by any such Indemnified Party by reason of any acts,
omissions or alleged acts or omissions of the -121- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag136.jpg]
Servicer in violation of the Facility Documents, including, but not limited to
(i) any representation or warranty made by the Servicer under or in connection
with any Facility Documents to which it is a party, any Monthly Report or any
other information or report delivered by or on behalf of the Servicer pursuant
hereto, which shall have been false, incorrect or misleading in any material
respect when made or deemed made, (ii) the failure by the Servicer to comply
with any Applicable Law, (iii) the failure of the Servicer to comply with its
duties or obligations in accordance with this Agreement or (iv) any litigation,
proceedings or investigation against the Servicer, excluding, however, (a)
Losses to the extent resulting from gross negligence or willful misconduct on
the part of such Indemnified Party, and (b) Losses constituting Federal, state
or local income or franchise taxes or any other Tax imposed on or measured by
income (or any interest or penalties with respect thereto or arising from a
failure to comply therewith) required to be paid by such Indemnified Party in
connection herewith to any taxing authority. The provisions of this indemnity
shall run directly to and be enforceable by an injured party subject to the
limitations hereof. Section 15.05. Execution in Counterparts. This Agreement may
be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement. Delivery of an
executed signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof. Section 15.06. Assignability. (a) Each Lender may, with the written
consent of the Administrative Agent and the Borrower (in each case not to be
unreasonably withheld or delayed), assign to an assignee all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
outstanding Advances or interests therein owned by it, together with ratable
portions of its Commitment); provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; provided further that: (i) the Borrower’s consent to
any such assignment shall not be required if the assignee is a Permitted
Assignee with respect to such assignor; (ii) the Borrower’s consent to any such
assignment pursuant to this Section 15.06(a) shall not be required if an Event
of Default shall have occurred and is continuing (and not been waived by the
Lenders in accordance with Section 15.01); (iii) no assignment shall be made to
a natural person; (iv) no assignment shall be made to (x) a Borrower or any of
its Affiliates or Subsidiaries or (y) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (y); (v) except
in the case of an assignment to a Lender or an Affiliate of a Lender or a
Permitted Assignee or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Advances of any class, the amount of the
Commitment or Advances of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
-122- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag137.jpg]
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing; (vi) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement, provided that this clause
shall not be construed to prohibit the assignment of a proportionate part of all
the assigning Lender’s rights and obligations in respect of one class of
Commitments or Advances; (vii) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower and its affiliates and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and Applicable Laws,
including Federal and state securities laws; and (viii) in connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances in accordance with its Percentage. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs. The parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance and the
applicable tax forms required by Section 15.03(g) and (j), together with a
processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders.
Notwithstanding any other provision of this Section 15.06, any Lender may at any
time pledge or grant a security interest in all or any portion of its rights
(including rights to payment of principal and interest) under this Agreement to
secure obligations of such Lender, including any pledge or security interest
granted to a Federal Reserve Bank, without notice to or consent of the Borrower
or the Administrative Agent; provided that no such pledge or grant of a security
interest shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or grantee for such Lender as a party hereto. (b)
The Borrower may not assign its rights or obligations hereunder or any interest
herein without the prior written consent of the Administrative Agent and the
Lenders. -123- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag138.jpg]
(c) (i) Any Lender may, without the consent of the Borrower, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement; provided that (A)
such Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) such Borrower, the Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, (D)
each Participant shall have agreed to be bound by this Section 15.06(c) and
Sections 14.09(b) and 14.15 and (E) each Participant shall have a short term
rating of at least “A-2/P2” by S&P and Moody’s, respectively. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any Fundamental Amendment. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
15.06(f) with respect to any Participant. Sections 2.09, 2.16 and 15.03 shall
apply to each Participant as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (a) of this Section; provided that no
Participant shall be entitled to any amount under Sections 2.09, 2.16 or 15.03
which is greater than the amount the related Lender would have been entitled to
under any such Sections or provisions if the applicable participation had not
occurred. (d) In the event that any Lender sells participations in any portion
of its rights and obligations hereunder, such Lender as nonfiduciary agent for
the Borrower shall maintain a register on which it enters the name of all
participants in the Advances held by it and the principal amount (and stated
interest thereon) of the portion of the Advance which is the subject of the
participation (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Commitments, Advances or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Advance or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. An
Advance may be participated in whole or in part only by registration of such
participation on the Participant Register. Any participation of such Advance may
be effected only by the registration of such participation on the Participant
Register. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. (e) The
Administrative Agent, on behalf of and acting solely for this purpose as the
nonfiduciary agent of the Borrower, shall maintain at its address specified in
Section 15.02 or such other address as the Administrative Agent shall designate
in writing to the Lenders, a copy of this Agreement, the Administrative
Questionnaire and each signature page hereto and each Assignment and Acceptance
delivered to and accepted by it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the aggregate
outstanding principal amount of the outstanding Advances maintained by each
Lender under this Agreement (and any stated interest thereon). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
-124- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag139.jpg]
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. An Advance may be assigned or sold in whole or in part
only by registration of such assignment or sale on the Register and in
accordance with this Section 15.06. (f) Notwithstanding anything to the contrary
set forth herein or in any other Facility Document, each Lender hereunder, and
each Participant, must at all times be a “qualified purchaser” as defined in the
Investment Company Act (a “Qualified Purchaser”) and a “qualified institutional
buyer” as defined in Rule 144A under the Securities Act (a “QIB”). Each Lender
represents to the Borrower, (i) on the date that it becomes a party to this
Agreement (whether by being a signatory hereto or by entering into an Assignment
and Acceptance) and (ii) on each date on which it makes an Advance hereunder,
that it is a Qualified Purchaser and a QIB. Each Lender further agrees that it
shall not assign, or grant any participations in, any of its Advances or its
Commitment to any Person unless such Person is a Qualified Purchaser and a QIB.
(g) Replacement of Lenders. If a Lender (i) is a Defaulting Lender, (ii) is a
Non-Consenting Lender, or (iii) requests payment of amounts payable pursuant to
Section 2.09 or 15.03 and, in each case, such Lender has declined or is unable
to designate a different lending office in accordance with Section 2.09(c) or
Section 15.03(h), respectively, then, in addition to any other rights and
remedies that any Person may have, the Borrower may, at its sole expense and
effort, by notice to the applicable Lender within 180 days after such event
(with a copy of such notice concurrently delivered to the Administrative Agent),
require such Lender to assign, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 15.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 2.09 or Section 15.03) and obligations under the Facility Documents to
one or more Eligible Assignees specified by the Borrower within twenty (20) days
after the Borrower’s notice, provided, however, that (A) such assignment does
not conflict with Applicable Law, (B) in the case of any such assignment
resulting from a claim for compensation under Section 2.09 or 15.03, such
assignment will result in a reduction in such compensation or payments
thereafter, and (C) in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent. A Lender shall not be required
to make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. The Administrative Agent
is irrevocably appointed as attorney-in-fact to execute any such assignment if
any member of the affected Lender fails to execute same. The affected Lender
shall be entitled to receive, in cash, concurrently with such assignment, all
amounts owed to it under the Facility Documents, including all principal,
interest and fees through the date of assignment (including any amounts under
Section 2.16 as if the Advances owing to it were prepaid rather than assigned).
(h) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and -125-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag140.jpg]
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Advances in accordance with
its Percentage. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under Applicable Law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs. No
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Section 15.07. Governing Law. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, EXCEPT THE
CONFLICT OF LAW PRINCIPLES THEREOF WHICH WOULD HAVE THE EFFECT OF APPLYING THE
LAW OF ANY OTHER JURISDICTION. Section 15.08. Severability of Provisions. Any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction. Section 15.09. Confidentiality. Each Secured Party
agrees to keep confidential all non-public information provided to it by the
Borrower or the Servicer with respect to the Borrower, its Affiliates, the
Collateral or any other information furnished to any Secured Party pursuant to
this Agreement or any other Facility Document (collectively, the “Borrower
Information”); provided that nothing herein shall prevent any Secured Party from
disclosing any Borrower Information (a) in connection with this Agreement and
the other Facility Documents and not for any other purpose, (x) to any Secured
Party or any Affiliate of a Secured Party, or (y) any of their respective
Affiliates, employees, directors, agents, attorneys, accountants and other
professional advisors (collectively, the “Secured Party Representatives”), it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Borrower Information, (b) subject to
an agreement to comply with the provisions of this Section (or other provisions
at least as restrictive as this Section), (i) to use the Borrower Information
only in connection with this Agreement and the other Facility Documents and not
for any other purpose, (ii) to any actual or bona fide prospective Permitted
Assignees and Participants in any of the Secured Parties’ interests under or in
connection with this Agreement and (iii) as reasonably required by any direct or
indirect contractual counterparties or professional advisors thereto, to any
swap or derivative transaction relating to the Borrower and its obligations, (c)
as required by Applicable Law to be disclosed to any Governmental Authority
purporting to have jurisdiction over any Secured Party or any of its Affiliates
or any Secured Party Representative, (d) in response to any order of any court
or other Governmental Authority or as may otherwise be required to be disclosed
pursuant to any Applicable Law, (e) that is a matter of general public knowledge
or that has heretofore been made available to the public by any Person other
than any Secured Party or any Secured Party Representative, (f) in connection
with the exercise of any remedy hereunder or under any other Facility Document,
(g) with the written consent of the Borrower, (h) that was in its possession or
known by such Secured Party or any of its Affiliates without restriction prior
to receipt from the Borrower, (i) that was rightfully disclosed to such Secured
Party by a third party not known by such Secured Party to be under any
obligation of confidentiality to the Borrower or (j) that was independently
developed by such Secured Party or any of its Affiliates without any use of
Borrower Information. In addition, each Secured Party may disclose the existence
of this Agreement and the Facility Amount available hereunder to market data
collectors, similar service providers to the lending industry and service
providers to the Secured Parties in connection with the administration and
management of this Agreement and the other Facility Documents. -126- 34881204v6
110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag141.jpg]
Section 15.10. Merger. This Agreement and the other Facility Documents executed
by the Administrative Agent or the Lenders taken as a whole incorporate the
entire agreement between the parties thereto concerning the subject matter
thereof and such Facility Documents supersede any prior agreements among the
parties relating to the subject matter thereof. Section 15.11. Survival. All
representations and warranties made hereunder, in the other Facility Documents
and in any certificate delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery of this Agreement
and the making of the Advances hereunder. The agreements in Sections 2.09, 2.12,
2.16, 15.03, 15.04, 15.09, 15.16, and 15.18 and this Section 15.11 shall survive
the termination of this Agreement in whole or in part and the payment in full of
the principal of and interest on the Advances. Section 15.12. Submission to
Jurisdiction; Waivers; Service of Process; Etc. Each party hereto hereby
irrevocably and unconditionally: (a) submits for itself and its property in any
legal action or proceeding relating to this Agreement or the other Facility
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of New York County in the State of New York, the courts of the United States of
America for the Southern District of New York, and the appellate courts of any
of them; (b) consents that any such action or proceeding may be brought in any
court described in Section 15.12(a) and waives to the fullest extent permitted
by Applicable Law any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same; (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at its
address set forth in Section 15.02 or at such other address as may be permitted
thereunder; (d) agrees that nothing herein shall affect the right to effect
service of process, summons, notices and documents in any other manner permitted
by applicable law; and (e) waives, to the maximum extent not prohibited by law,
any right it may have to claim or recover in any legal action or proceeding
against any Secured Party arising out of or relating to this Agreement or any
other Facility Document any special, exemplary, indirect, punitive or
consequential damages (as opposed to direct or actual damages) (whether or not
the claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement). Section 15.13. Waiver of Jury Trial. Each of the parties
hereto hereby irrevocably and unconditionally waives trial by jury in any legal
action or proceeding relating to this Agreement or any other Facility Document
or for any counterclaim therein or relating thereto. Section 15.14. Third Party
Beneficiary. The Custodian is an express third party beneficiary hereunder
Section 15.15. Waiver of Setoff. Each of the Borrower and the Servicer hereby
waives any right of setoff it may have or to which it may be entitled under this
Agreement from time to time against any Lender or its assets. -127- 34881204v6
110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag142.jpg]
Section 15.16. PATRIOT Act, Beneficial Ownership Regulation Notice. Each Lender
and each of the Administrative Agent and the Backup Servicer hereby notifies the
Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law on October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower, a Beneficial
Ownership Certification, and other information that will allow the Lenders to
identify the Borrower in accordance with the PATRIOT Act and the Beneficial
Ownership Regulation. The Borrower shall provide to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by any Lender in order to assist such Lender in maintaining compliance with the
PATRIOT Act and the Beneficial Ownership Regulation. Section 15.17. Legal
Holidays. In the event that the date of any prepayment, any Payment Date or the
Final Maturity Date shall not be a Business Day, then notwithstanding any other
provision of this Agreement or any Facility Document, payment need not be made
on such date, but may be made on the next succeeding Business Day with the same
force and effect as if made on the nominal date of any date of prepayment, any
Payment Date or the Final Maturity Date, as the case may be, and interest shall
accrue on such payment for the period from and after any such nominal date to
but excluding such next succeeding Business Day. Section 15.18. Non-Petition.
(a) The Servicer, each Lender, and the Backup Servicer each hereby agrees not to
institute against, or join, cooperate with or encourage any other Person in
instituting against, the Borrower any bankruptcy, reorganization, receivership,
arrangement, insolvency, moratorium or liquidation proceedings or other
proceedings under federal or state bankruptcy or similar laws until at least one
year and one day, or if longer the applicable preference period then in effect
plus one day, after the payment in full of the Advances and the termination of
all Commitments. (b) The provisions of this Section 15.18 are a material
inducement for the Secured Parties to enter into this Agreement and the
transactions contemplated hereby and are an essential term hereof. The parties
hereby agree that monetary damages are not adequate for a breach of the
provisions of this Section 15.18 and the Administrative Agent may seek and
obtain specific performance of such provisions (including injunctive relief),
including, without limitation, in any bankruptcy, reorganization, arrangement,
winding up, insolvency, moratorium, winding up or liquidation proceedings, or
other proceedings under United States federal or state bankruptcy laws or any
similar laws. The provisions of this Section 15.18 shall survive the termination
of this Agreement. Section 15.19. No Fiduciary Duty. The Administrative Agent,
each Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Credit Parties, their stockholders and/or their affiliates. The Borrower,
the Servicer and the Originator (collectively, solely for purposes of this
paragraph, the “Credit Parties”) each agree that nothing in the Facility
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such Credit Party, its stockholders or its affiliates, on the other.
The Credit Parties acknowledge and agree that (i) the transactions contemplated
by the Facility Documents (including the exercise of rights and remedies
hereunder and thereunder) are arm’s-length commercial transactions between the
Lenders, on the one hand, and the Credit Parties, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Credit Party,
its stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether -128- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag143.jpg]
any Lender has advised, is currently advising or will advise any Credit Party,
its stockholders or its Affiliates on other matters) or any other obligation to
any Credit Party except the obligations expressly set forth in the Facility
Documents and (y) each Lender is acting solely as principal and not as the agent
or fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person. Each Credit Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Credit Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with such transaction or the process leading thereto. Section 15.20.
Sharing of Payments by Lenders. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Advances or other obligations hereunder resulting
in such Lender receiving payment of a proportion of the aggregate amount of its
Advances and accrued interest thereon or other such obligations greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Advances and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and other amounts owing them;
provided that: (a) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (b) the provisions of this Section shall not be
construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances to any assignee or participant. The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.
Section 15.21. Acknowledgment and Consent to Bail-In of EEA Financial
Institution. Notwithstanding anything to the contrary in any Facility Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Facility Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-in Action on any such liability, including, if
applicable; (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise -129-
34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag144.jpg]
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Facility Document; or (iii) the variation of the
terms of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. Section 15.22.
Acknowledgement Regarding Any Supported QFCs. (a) To the extent that the
Facility Documents provide support, through a guaranty, mortgage, or otherwise,
for any Hedging Agreement or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Facility
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States). (b) In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Facility
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Facility
Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support. Section 15.23. Lender ERISA
Representation and Warranty. Each Lender represents and warrants as of the date
hereof to Administrative Agent and its Affiliates, and not, for the avoidance of
doubt, for the benefit of Borrower or any Guarantor, that (a) such Lender is not
and will not be (i) an “employee benefit plan,” as defined in Section 3(3) of
ERISA or (ii) a “plan” within the meaning of Section 4975(e) of the Code; (b)
the assets of such Lender do not and will not constitute “plan assets” within
the meaning of the United States Department of Labor Regulations set forth in 29
C.F.R. §2510.3-101, as modified by Section 3(42) of ERISA; (c) such Lender is
not and will not be a “governmental plan” within the meaning of Section 3(32) of
ERISA; and (d) transactions by or with such Lender are not and will not be
subject to federal, state or local statutes applicable to such Lender regulating
investments of fiduciaries with respect to governmental plans. [Remainder of
Page Intentionally Blank; Signature Pages to Follow] -130- 34881204v6 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag145.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written. NBL SPV I, LLC, as Borrower
By:___________________________________ Name: Title: SMALL BUSINESS LENDING, LLC,
as Servicer By:___________________________________ Name: Title: S- 1 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag146.jpg]
CAPITAL ONE, N.A., as Administrative Agent By:
__________________________________ Name: Brian Talty Title: Senior Vice
President CAPITAL ONE, N.A., as Lender By: __________________________________
Name: Brian Talty Title: Senior Vice President S- 2 110062879



--------------------------------------------------------------------------------



 
[sixthamendmenttocreditag147.jpg]
U.S. BANK NATIONAL ASSOCIATION, as Backup Servicer By:
__________________________________ Name: Title: S- 3 110062879



--------------------------------------------------------------------------------



 